     Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 1 of 93




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

NAJI SANDERS,

                                     Plaintiff,

v.                                                                  9:19-CV-1314
                                                                    (BKS/TWD)

CORRECTIONS OFFICER KEVIN ST. MARY,
CORRECTIONS OFFICER TROY MATTHIE,

                              Defendants.
_____________________________________________

APPEARANCES:                                                OF COUNSEL:

NAJI SANDERS
Plaintiff, pro se
18-A-0885
Great Meadow Correctional Facility
Box 51
Comstock, New York 12821

HON. LETITIA JAMES                                          LAUREN ROSE EVERSLEY, ESQ.
Attorney General for the State of New York                  Assistant Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                      ORDER AND REPORT-RECOMMENDATION

       Naji Sanders (“Plaintiff”), an inmate in the custody of the New York State Department of

Corrections and Community Supervision (“DOCCS”), commenced this pro se civil rights action

under 42 U.S.C. § 1983, asserting claims arising out of his incarceration at Upstate Correctional

Facility (“Upstate CF”). (Dkt. No. 11, Plaintiff’s second amended complaint.) Correction

Officers Kevin St. Mary and Troy Mathie (collectively “Defendants”) now move for summary
     Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 2 of 93




judgment, in lieu of an answer, pursuant to Rule 56 of the Federal Rules of Civil Procedure.

(Dkt. No. 25.) In short, Defendants argue Plaintiff commenced this action before completing the

grievance process. (Dkt. No. 25-1.) For the reasons set forth below, the Court recommends that

Defendants’ motion be granted and Plaintiff’s case be dismissed without prejudice.

I.     DISCUSSION

       A.      Background

       In his second amended complaint, Plaintiff alleges that, on September 25, 2019,

Defendants tightened his handcuffs to a point where he suffered cuts and bruises and they

slammed his thumb into a cell’s feed slot. (Dkt. No. 11 at 3.) The District Court construed

Plaintiff’s second amended complaint as alleging Eighth Amendment excessive force claims

against Defendants. (Dkt. Nos. 7, 12.)

       Defendants now bring a motion for summary judgment in lieu of an answer. (Dkt. No.

25.) In their motion, Defendants argue Plaintiff’s claims are the proper subject for a grievance

under the applicable grievance procedures, but Plaintiff filed this action in federal court before

he completed the grievance process. (Dkt. No. 25-1 at 9-10.) In declarations filed in connection

with their motion, Defendants demonstrated that Plaintiff filed grievances related to the above-

mentioned incident on October 7, 2019, the Superintendent denied these grievances on

September 13, 2019, and the Central Office Review Committee (“CORC”) denied the grievances

on January 29, 2020. (Dkt. No. 25-3 at ¶¶ 16-19; Dkt. No 25-4 at ¶ 16.) Thus, according to

Defendants, because Plaintiff commenced this action on October 11, 2019—before he completed

the administrative grievance procedure—the second amended complaint should be dismissed for

failure to exhaust. (Dkt. No. 25-1.)




                                                 2
      Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 3 of 93




        Plaintiff’s response to Defendants’ motion for summary judgement does not address the

substance of Defendants’ arguments regarding exhaustion. Rather, he asserts in a conclusory

fashion that the motion should be dismissed because it is, among other things, “a nefarious

dilatory tactic insidiously calculated to eschew any accountability of the crimes committed

against this . . . Plaintiff.” (Dkt. No. 36 at 2.) He further argues that it is illegal to impose a

condition precedent—such as exhaustion—on his right to access to the courts. Id. at 4. Further,

Plaintiff appears to challenge the competency of the evidence Defendants provided in their

motion. Specifically, he asserts that, because Donna Wilcox and Rachel Seguin are not parties of

this action they cannot be fact witnesses and the Court should disregard their affidavits in

support of Defendants’ motion for summary judgment. Id. at 3-4.

        B.      Standard of Review

                1.      Plaintiff’s Failure to Respond to Defendants’ Statement of Material
                        Facts

        While courts are required to give due deference to a plaintiff’s pro se status, that status

“does not relieve [a pro se] plaintiff of his duty to meet the requirements necessary to defeat a

motion for summary judgment.” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir.

2003). Here, Plaintiff failed to challenge the statement of material facts filed by Defendants in

the manner required under N.D.N.Y. L.R. 7.1(a)(3).1, 2



1
  The Local Rules were amended effective January 1, 2021. In the amendment, L.R. 7.1 was
dissected and various subsections were renumbered and relocated to correspond with the
appropriate Federal Rule. The relevant substance of the rules did not change. In the currently
operative version of the Local Rules, L.R. 56.1 deals with summary judgement motions.
However, because these motions were filed in 2020, the Court refers to the Local Rules as they
existed at that time.
2
  Local Rule 7.1(a)(3) requires the opposing party to file a response to the movant’s Statement
of Material Facts. Under the rule, the response “shall mirror the movant’s Statement of Material
Facts by admitting and/or denying each of the movant’s assertions in matching numbered
                                                   3
       Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 4 of 93




        Where, as in this case, a party has failed to respond to the movant’s statement of material

facts in the manner required under L.R. 7.1(a)(3), the facts in the movant’s statement to which

the plaintiff has not properly responded will be accepted as true (1) to the extent that they are

supported by evidence in the record, and (2) provided that the nonmovant, if proceeding pro se,

has been specifically advised of the possible consequences of failing to respond to the motion.3

See Champion v. Artuz, 76 F.3d 483, 486 (2d Cir. 1996).

        Accordingly, the facts set forth in Defendants’ Statement of Material Facts (Dkt. No. 25-

2) that are supported by record evidence and are uncontroverted by nonconclusory allegations in

Plaintiff’s second amended complaint and verified opposition submissions will be accepted as

true. See McAllister v. Call, No. 9:10-CV-610 (FJS/CFH), 2014 WL 5475293, at *3 (N.D.N.Y.

Oct. 29, 2014) (finding allegations in plaintiff’s verified complaint sufficient to controvert facts

in statement of material facts on motion for summary judgment); Douglas v. Perrara, No. 9:11-

CV-1353 (GTS/RFT), 2013 WL 5437617, at *3 (N.D.N.Y. Sept. 27, 2013) (“Because Plaintiff

has failed to raise any question of material fact, the Court will accept the facts as set forth in

Defendants’ Statement of Facts Pursuant to Rule 7.1(a)(3) . . . supplemented by Plaintiff’s

verified complaint . . . as true.”). As to any facts not contained in Defendants’ Statement of

Material Facts, in light of the procedural posture of this case, the Court is “required to resolve all

ambiguities and draw all permissible factual inferences” in favor of Plaintiff. Terry, 336 F.3d at

137.




paragraphs. Each denial shall set forth a specific citation to the record where the factual issue
arises.” N.Y.N.D. L.R. 7.1(a)(3).
3
  Defendants provided Plaintiff with the requisite notice of the consequences of his failure to
respond to the motion. (Dkt. No. 58 at 3.)
                                                   4
     Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 5 of 93




       As noted above, Plaintiff contends Defendants’ statement of material facts should be

ignored because he argues Donna Wilcox and Rachel Seguin are incompetent fact witnesses.

(Dkt. No. 36.) Plaintiff is mistaken. These affidavits are from people who have personal

knowledge of DOCCS’ Inmate Grievance Program and they set out facts that would be

admissible in evidence. See Fed. R. Civ. P. 56(c)(4). Thus, the Court finds these affidavits are

acceptable evidence and can be used to support Defendants’ motion for summary judgment.

       Moreover, the Second Circuit has ruled that “[a] district court has broad discretion to

determine whether to overlook a party’s failure to comply with local court rules,” including local

rules relating to requirements regarding the submission of and response to statements of material

facts on summary judgment motions, and to “conduct an assiduous review of the record.” Holtz

v. Rockefeller & Co., Inc., 258 F.3d 62, 73 (2d Cir. 2001) (citation and internal quotation marks

omitted). In deference to Plaintiff’s pro se status, the Court has reviewed the entire record.

               2.      Summary Judgment Standard

       A court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). The party

moving for summary judgment bears the initial burden of showing, through the production of

admissible evidence, no genuine issue of material fact exists. Salahuddin v. Goord, 467 F.3d

263, 272-73 (2d Cir. 2006). A dispute of fact is “genuine” if “the [record] evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Liberty Lobby, 477 U.S. at 248.

       C.      Analysis

       The Prison Litigation Reform Act of 1995 (“PLRA”), provides, in pertinent part, “[n]o

action shall be brought with respect to prison conditions under section 1983 . . . by a prisoner



                                                 5
      Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 6 of 93




confined in any jail, prison, or other correctional facility until such administrative remedies as

are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is required for “all inmate suits

about prison life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

“[E]xhaustion is mandatory under the PLRA and . . . unexhausted claims cannot be brought in

court.” Jones v. Bock, 549 U.S. 199, 211 (2007); see also Ross v. Blake, 136 S. Ct. 1850, 1856

(2016) (stating that the mandatory language of § 1997e(a) forecloses judicial discretion to craft

exceptions to the requirement). To properly exhaust administrative remedies under the PLRA,

inmates are required to complete the administrative review process in accordance with the rules

applicable to the institution to which they are confined. Jones, 549 U.S. at 218 (citing Woodford

v. Ngo, 548 U.S. 81, 88 (2006)); see also Amador v. Andrews, 655 F.3d 89, 96 (2d Cir. 2011)

(exhaustion necessitates “using all steps that the [government] agency holds out, and doing so

properly”). Because non-exhaustion is an affirmative defense, the defendant bears the burden of

showing a failure to meet exhaustion requirements. See Jones, 549 U.S. at 216.

       DOCCS has a well-established three-step administrative review process, Inmate

Grievance Program (“IGP”), which oversees the manner in which issues are resolved by

affording inmates “an orderly, fair, simple and expeditious method for resolving grievances.” 7

N.Y.C.R.R. § 701.1(a). Concerns “about the substance or application of a written or unwritten

policy, regulation, procedure or rule of [DOCCS],” as well as complaints of “employee

misconduct meant to annoy, intimidate or harm an inmate” may be filed. Id. § 701.2(a)-(e).

       First, an inmate must file a complaint with the facility’s IGP clerk within twenty-one

calendar days of the alleged occurrence. Id. § 701.5(a). A representative of the facility’s inmate

grievance resolution committee (“IGRC”) has sixteen calendar days from receipt of the



                                                  6
      Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 7 of 93




grievance to informally resolve the issue. Id. § 701.5(b)(1). If there is no such informal

resolution, then the full IGRC conducts a hearing within sixteen calendar days of receipt of the

grievance, id. § 701.5(b)(2), and issues a written decision within two working days of the

conclusion of the hearing. Id. § 701.5(b)(3).

       Second, a grievant may appeal the IGRC decision to the facility’s Superintendent within

seven calendar days of receipt of the IGRC’s written decision. Id. § 701.5(c)(1). If the

grievance involves an institutional issue (as opposed to a DOCCS-wide policy issue), the

Superintendent must issue a written decision within twenty calendar days of receipt of the

grievant’ s appeal. Id. § 701.5(c)(3)(ii).

       Third, a grievant may appeal to CORC within seven working days of receipt of the

Superintendent’s written decision. Id. § 701.5(d)(1)(i). CORC is to render a written decision

within thirty calendar days of receipt of the appeal. Id. § 701.5(d)(3)(ii).

       The Second Circuit has long recognized this procedure as an “available remedy” for

purposes of the PLRA. See Hall v. Cty. of Saratoga, No. 10-CV-1120 (NAM/CFH), 2013 WL

838284, at *1-2 (N.D.N.Y. Mar. 6, 2013). Generally, if a plaintiff, as here, fails to follow each

of the required steps prior to commencing an action, he has failed to exhaust his administrative

remedies as required under the PLRA. See Ruggiero v. Cty. of Orange, 467 F.3d 170, 176 (2d

Cir. 2006) (“[T]he PLRA requires proper exhaustion, which means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on the merits).”

(quotation marks and citations omitted)).

       Nevertheless, while the PLRA mandates exhaustion of administrative remedies, it also

“contains its own, textual exception to mandatory exhaustion.” Ross, 136 S. Ct. at 1858. More

specifically, Section 1997e(a) provides only those administrative remedies that “are available”



                                                  7
     Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 8 of 93




must first be exhausted. 42 U.S.C. § 1997e(a); Ross, 136 S. Ct. at 1858 (“[T]he exhaustion

requirement hinges on the availability of administrative remedies[.]” (quotation marks and

citations omitted)). In the PLRA context, the Supreme Court has determined “availability”

means “an inmate is required to exhaust those, but only those, grievance procedures that are

capable of use to obtain some relief for the action complained of.” Ross, 136 S. Ct. at 1859

(quotation marks and citations omitted).

       There are three circumstances in which a court may find a facility’s internal

administrative remedies are not available under the PLRA. Id. at 1859-60. First, “an

administrative procedure is unavailable when (despite what regulations or guidance materials

may promise) it operates as a simple dead end—with officers unable or consistently unwilling to

provide any relief to aggrieved inmates.” Id. at 1859. “Next, an administrative scheme might be

so opaque that it becomes, practically speaking, incapable of use.” Id. Finally, an administrative

remedy is not “available” when “prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation.” Id. at 1860.

       The question as to whether the plaintiff has exhausted his administrative remedies is a

question of law. See Snider v. Melindez, 199 F.3d 108, 113-14 (2d Cir. 1999). Thus, an inmate’s

failure to exhaust administrative remedies is properly considered on a motion for summary

judgment in lieu of an answer. Crichlow v. Fischer, No. 6:15-CV-06252 EAW, 2017 WL

920753, at *5 (W.D.N.Y. Mar. 7, 2017) (citing Crenshaw v. Syed, 686 F. Supp. 2d 234, 236

(W.D.N.Y. 2010) (granting a motion for summary judgment made in lieu of an answer where

inmate failed to exhaust administrative remedies)).

       Here, the record evidence in this case establishes the following timeline:




                                                8
      Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 9 of 93




               September 25, 2019 – Plaintiff alleges Defendants used excessive
               force against him during a cell extraction. (Dkt. No. 11.)

               October 7, 2019 – Plaintiff filed two inmate grievances regarding
               the September 25, 2019 assault. (Dkt. No. 25-2 at ¶¶ 15, 16.)

               October 11, 2019 – Plaintiff commenced this action in federal
               court. (Dkt. No. 1.)

               November 13, 2019 – the Superintendent found both of Plaintiff’s
               grievances were unsubstantiated. (Dkt. No. 25-2 at ¶¶ 17, 18.)

               November 27, 2019 – Plaintiff appealed both grievances to CORC.
               Id. at ¶ 19.

               January 29, 2020 – CORC issued a joint determination denying
               both grievances. Id. at ¶ 20.

Therefore, the undisputed facts demonstrate that Plaintiff commenced this action before he

completed the administrative review process. (Dkt. No. 25-2 at ¶ 21.4) When a prisoner fails to

properly exhaust his administrative remedies before filing suit, the action must be dismissed.

Burgos v. Craig, 307 F. App’x 469, 471 (2d Cir. 2008) (“[Exhaustion ] must be completed

before suit is filed, and completing the exhaustion requirements only after filing suit is

insufficient.” (citation omitted)); Neal v. Goord, 267 F.3d 116, 121-22 (2d Cir. 2001), abrogated

in part on other grounds by Porter, 534 U.S. 516.

       Dismissal is appropriate even if—as is the case here—the plaintiff’s claim has since been

exhausted. See Mateo v. Alexander, No. 08–cv-8797(RJH), 2010 WL 431718, at *3 (S.D.N.Y.

Feb. 9, 2010); Mendez v. Artuz, No. 01-cv-4157(GEL), 2002 WL 313796, at *2 (S.D.N.Y. Feb.

27, 2002); Bowie v. Woodruff, No. 9:18-CV-0266 (BKS/ML), 2019 WL 7606078, at *5



4
  Moreover, there is no evidence in the record showing the grievance procedure “operate[d] as a
simple dead end” to Plaintiff, nor is there any evidence to establish an issue of fact as to
unavailability due to an “opaque” administrative scheme. See Ross, 136 S. Ct. at 1859-60.
There also is no evidence prison administrators prevented Plaintiff from using the grievance
procedure due to “machination, misrepresentation, or intimidation.” Id.
                                                  9
     Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 10 of 93




(N.D.N.Y. Sept. 20, 2019), report and recommendation adopted, 2019 WL 5445519 (N.D.N.Y.

Oct. 23, 2019) (“The fact that Bowie subsequently exhausted his administrative remedies [in the

sense that CORC issued a decision on his grievance] is irrelevant as he was required to properly

exhaust before he sued”); Scott v. Uhler, No. 16-CV-403, 2019 WL 5197139, at *5, (N.D.N.Y.

July 31, 2019) (“Receiving a decision from CORC after filing a federal lawsuit does not satisfy

the PLRA’s requirement that administrative remedies be exhausted before filing suit, and any

such action must be dismissed without prejudice”). Furthermore, a post-exhaustion amendment

of the complaint cannot cure an exhaustion defect existing at the time the action was

commenced. Livingston v. Hoffnagle, No. 9:17-CV-1158 (MAD/DEP), 2019 WL 409366, at *4

(N.D.N.Y. Feb. 1, 2019) (citation omitted). “Were the rule otherwise, prisoners would have little

reason to wait for the administrative process to play itself out before filing suit, which would

defeat the purpose of the exhaustion requirement ‘to reduce the quantity and improve the quality

of prisoner suits [and to afford] corrections officials time and opportunity to address complaints

internally before allowing the initiation of a federal case.’” Animashaun v. Afify, 470 F. Supp. 3d

294, 297 (W.D.N.Y. 2020) (quoting Amador v. Andrews, 655 F.3d 89, 96 (2d Cir. 2011)

(alterations in original) (other citations omitted)).

        In such a case as this, dismissal is without prejudice, and the case may be refiled. See

Brown v. Napoli, 687 F. Supp. 2d 295, 298 (W.D.N.Y. 2009); Chisholm v. New York City Dep’t

of Correction, No. 08 Civ. 8795, 2009 WL 2033085, at *3 (S.D.N.Y. July 13, 2009); Doe v.

Goord, No. 04 CV 0570, 2004 WL 2829876, at *8 (S.D.N.Y. Dec. 10, 2004) (“Dismissal of an

action for failure to exhaust administrative remedies ordinarily is without prejudice.”). Such a

remedy is appropriate because “[f]ailure to exhaust administrative remedies is often a temporary,

curable procedural flaw.” Acosta v. Corrections Officer Dawkins, No. 04 Civ. 6678, 2005 WL



                                                   10
      Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 11 of 93




1668627, at *4 n.6 (S.D.N.Y. July 14, 2005) (quoting Berry v. Kerik, 366 F.3d 85, 87 (2d Cir.

2003)).

          In sum, the Court finds Defendants have adequately demonstrated Plaintiff failed to

exhaust his administrative remedies before filing suit in federal court, and Plaintiff has not

plausibly explained why any exception to exhaustion should apply. Therefore, the Court

recommends that this action be dismissed without prejudice.

II.       CONCLUSION

          After carefully considering the record, the Court finds Plaintiff failed to exhaust his

administrative remedies.

          ACCORDINGLY, it is hereby

          RECOMMENDED that Defendants’ motion for summary judgment (Dkt. No. 25) be

GRANTED; and it is further

          RECOMMENDED that Plaintiff’s second amended complaint (Dkt. No. 11) be

DISMISSED WITHOUT PREJUDICE; and it is further

          ORDERED that the Clerk provide Plaintiff with a copy of this Order and Report-

Recommendation, along with copies of the unpublished decisions cited herein in accordance

with Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2008) (per curiam).

          Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report.5 Such objections shall be filed with the Clerk of the



5
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).

                                                   11
     Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 12 of 93




Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989) (per curiam)); 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72, 6(a).


Dated: April 22, 2021
       Syracuse, New York




                                              12
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 13 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


                                                                   55. This Court accepted the Report and Recommendation and
                                                                   Order in its entirety and directed Plaintiff to file an amended
      KeyCite Yellow Flag - Negative Treatment                     complaint to “include only one cause of action a procedural
Distinguished by McDonald v. Zerniak, N.D.N.Y., November 4, 2016
                                                                   due process claim in connection with his disciplinary hearing
                                                                   and one Defendant hearing officer Call .” See Dkt. No. 58 at
                  2014 WL 5475293
                                                                   4–5.
    Only the Westlaw citation is currently available.
             United States District Court,
                                                                   Plaintiff thereafter filed his amended complaint and requested
                   N.D. New York.
                                                                   compensatory and punitive damages. See Dkt. No. 64,
         Charles McALLISTER also known                             Amended Complaint at 4. In this amended complaint, Plaintiff
          as Charles McCallister, Plaintiff,                       alleged that Defendant violated his constitutional rights under
                                                                   the First, Eighth and Fourteenth Amendments. See Dkt. No.
                        v.
                                                                   64, Amended Complaint at ¶¶ 33, 34, 43.
        Harold CALL, Vocational Supervisor,
       Mohawk Correctional Facility, Defendant.
                                                                   On May 9, 2014, Defendant filed a motion for summary
                                                                   judgment pursuant to Rule 56 of the Federal Rules of Civil
                No. 9:10–CV–610 (FJS/CFH).
                                                                   Procedure. See Dkt. No. 74. In a Report–Recommendation
                              |
                                                                   and Order dated October 9, 2014, Magistrate Judge Hummel
                    Signed Oct. 28, 2014.
                                                                   recommended that this Court grant Defendant's motion in
                              |
                                                                   part and deny his motion in part. See Dkt. No. 81 at
                     Filed Oct. 29, 2014.
                                                                   33. Plaintiff filed objections to Magistrate Judge Hummel's
Attorneys and Law Firms                                            recommendations. See Dkt. No. 83.

Charles McAllister, Westbury, NY, pro se.                          Where a party makes specific objections to portions of a
                                                                   magistrate judge's report and recommendation, the court
Hon. Eric T. Schneiderman, Office of the New York State
                                                                   conducts a de novo review of those recommendations. See
Attorney General, The Capitol, Keith J. Starlin, AAG, of
                                                                   Trombley v. Oneill, No. 8:11–CV–0569, 2011 WL 5881781,
Counsel, Albany, NY, for Defendant.
                                                                   *2 (N.D.N.Y. Nov. 23, 2011) (citing Fed.R.Civ.P. 72(b)(2);
                                                                      28 U.S.C. § 636(b)(1)(C)). Where a party makes no
                           ORDER                                   objections or makes only conclusory or general objections,
                                                                   however, the court reviews the report and recommendation
SCULLIN, Senior District Judge.                                    for “clear error” only. See Salmini v. Astrue, 3:06–CV–
                                                                   458, 2009 WL 1794741, *1 (N.D.N.Y. June 23, 2009)
*1 Currently before the Court are Magistrate Judge                 (quotation omitted). After conducting the appropriate review,
Hummel's October 9, 2014 Report–Recommendation and                 a district court may decide to accept, reject, or modify those
Order, see Dkt. No. 81, and Plaintiffs objections thereto, see     recommendations. See Linares v. Mahunik, No. 9:05–CV–
Dkt. No. 83.                                                       625, 2009 WL 3165660, *10 (N.D.N.Y. Sept. 29, 2009)

Plaintiff, a former inmate who was, at all relevant times, in      (quoting    28 U.S.C. § 636(b)(1)(C)).
the custody of the New York Department of Corrections and
Community Supervision, commenced this action pursuant              Although Plaintiff's objections are, in most respects, general
                                                                   or conclusory, given his pro se status, the Court has conducted
to    42 U.S.C. § 1983. In his original complaint, Plaintiff       a de novo review of Magistrate Judge Hummel's Report–
asserted claims against Brian Fischer, Lucien J. LeClaire,         Recommendation and Order. Having completed its review,
Patricia LeConey, Carol Woughter, and John and Jane Does.          the Court hereby
Defendants moved for summary judgment. See Dkt. No.
49. By Report–Recommendation and Order dated July 6,                *2 ORDERS that Magistrate Judge Hummel's October 9,
2012, Magistrate Judge Homer recommended that this Court           2014 Report–Recommendation and Order is ACCEPTED
dismiss all claims against the named individuals and direct
Plaintiff to join Harold Call as a Defendant. See Dkt. No.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 14 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


in its entirety for the reasons stated therein; and the Court    Doe defendant. Dkt. No. 55; Dkt. No. 58. The report and
further                                                          recommendation was accepted in its entirety, and McAllister
                                                                 was directed to file an amended complaint to “include only
ORDERS that Defendant's motion for summary judgment is           one cause of action—a procedural due process claim in
GRANTED in part and DENIED in part; and the Court                connection with his disciplinary hearing—and one Defendant
further                                                          —hearing officer Call.” Dkt. No. 58 at 4. McAllister
                                                                 thereafter filed his amended complaint wherein he requested
ORDERS that Plaintiff's First Amendment claims, his Eighth       punitive and compensatory damages. Am. Compl. at 4.
Amendment claims, and his challenge to the constitutionality     Presently pending is Call's motion for summary judgment on
of Directive 4913 are DISMISSED; and the Court further           the amended complaint pursuant to Fed.R.Civ.P. 56. Dkt. No.
                                                                 74. McAllister did not respond. For the following reasons, it is
ORDERS that, to the extent that Plaintiff has asserted claims    recommended that Call's motion be granted in part and denied
against Defendant in his official capacity, those official-      in part.
capacity claims are DISMISSED; and the Court further

ORDERS that Defendant's motion for summary judgment is
                                                                                     I. Failure to Respond
DENIED with respect to Plaintiff's Fourteenth Amendment
due process claims and with respect to Defendant's qualified     The Court notified McAllister of the response deadline and
immunity defense; and the Court further                          extended the deadline for his opposition papers on two
                                                                 occasions. Dkt. No. 75; Dkt. No. 77; Dkt. No. 80. Call also
ORDERS that this matter is referred to Magistrate Judge          provided notice of the consequence of failing to respond to
Hummel for all further pretrial matters; and the Court further   the motion for summary judgment in his motion papers. Dkt.
                                                                 No. 74–1. Despite these notices and extensions, McAllister
ORDERS that the Clerk of the Court shall serve a copy of         did not respond.
this Order on the parties in accordance with the Local Rules.
                                                                  *3 Summary judgment should not be entered by default
                                                                 against a pro se plaintiff who has not been given any
IT IS SO ORDERED.
                                                                 notice that failure to respond will be deemed a default.”
                                                                     Champion v. Artuz, 76 F.3d 483, 486 (2d Cir.1996). Thus,
   REPORT–RECOMMENDATION AND ORDER 1                             “[t]he fact that there has been no response to a summary
                                                                 judgment motion does not ... mean that the motion is to be
CHRISTIAN F. HUMMEL, United States Magistrate Judge.
                                                                 granted automatically.”      Id. at 486. Even in the absence
Plaintiff pro se Charles McAllister (“McAllister”), a former     of a response, defendants are entitled to judgment only if
inmate who was, at all relevant times, in the custody of         the material facts demonstrate their entitlement to judgment
the New York Department of Corrections and Community             as a matter of law. Id.; FED. R. CIV. P. 56(c). “A verified
Supervision (“DOCCS”), 2 brings this action pursuant             complaint is to be treated as an affidavit ... and therefore will
                                                                 be considered in determining whether material issues of fact
to     42 U.S.C. § 1983 alleging that defendant Harold
Call (“Call”), Vocational Supervisor, Mohawk Correctional        exist....”   Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir.1995)
Facility (“Mohawk”), violated his constitutional rights under    (internal citations omitted); see also   Patterson v. Cnty. of
the First, Eighth and Fourteenth Amendments. Am. Compl.          Oneida, N.Y., 375 F.3d 206, 219 (2d Cir.2004) (same). The
(Dkt. No. 64) ¶¶ 33, 34; 4. McAllister initially commenced       facts set forth in defendant's Rule 7.1 Statement of Material
this civil rights action against defendants Brian Fischer,       Facts (Dkt. No. 74–2) are accepted as true as to those facts
Lucien J. LeClaire, Patricia LeConey, Carol Woughter,            that are not disputed in McAllister's amended complaint.
and John and Jane Does. Defendants moved for summary             N.D.N.Y.L.R. 7.1(a)(3) (“The Court shall deem admitted any
judgment. Dkt. No. 49. By report and recommendation dated        properly supported facts set forth in the Statement of Facts
July 6, 2012, (1) all claims against identified defendants       that the opposing party does not specifically controvert.”).
were dismissed; and (2) defendant was directed to join
Call, who was identified in the motion papers as a John


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 15 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


                                                                   documents from his cell, but did not identify the papers that
                                                                   were taken. Id. at 42. He contended that the misbehavior
                       II. Background
                                                                   report's general reference to “legal work” was insufficient
The facts are reviewed in the light most favorable to              to provide him with notice of the documents to which the
McAllister as the non-moving party. See subsection III(A)          report was referring because he had several volumes of legal
infra. At all relevant times, McAllister was an inmate at          work. Id. at 42, 59. In response to this objection, Call recited
Mohawk. Am. Compl. ¶ 3.                                            the body of the misbehavior report, which described the
                                                                   confiscated documents as “[a]rticles of paper which appear
On or about July 15, 2009, nonparty Correction Officer             to be legal work including some signed affidavits” and asked
Femia, pursuant to authorization from nonparty Captain             McAllister, “[t]hat didn't ring a bell for you? How much
Dauphin, searched McAllister's personal property while             paperwork did you have that fit that description?” Id. at 42.
                                                                   Call also expressed his belief that the affidavits qualified as
McAllister was confined in a secure housing unit (“SHU”). 3
                                                                   legal work. Id. at 45, 57–58.
Dkt. No. 74–3, Exh. A, at 14; Am. Compl. ¶¶ 5–6.
Femia confiscated approximately twenty documents from
                                                                    *4 McAllister next argued that he did not provide
McAllister's locker, including five affidavits that were signed
                                                                   unauthorized legal assistance to another inmate in violation
by other inmates. Dkt. No. 74–3, Exh. A, at 14. As
                                                                   of rule 180.17 because the inmate affidavits were used as
a result of the search, Femia issued McAllister a Tier
                                                                   evidence to prove that the Division of Parole had a “practice”
III misbehavior report, alleging violations of prison rules
                                                                   of “fail[ing] to respond to appeals over the last four years ....
113.15 4 (unauthorized exchange) and 180.17 (unauthorized          “ Dkt. No. 74–3, Exh. A at 45–49, 56. These inmates were
assistance). 5 Id.; Am. Compl. ¶ 7.                                aware that their affidavits were created for, and to be used
                                                                   solely in support of, McAllister's case and that they were
McAllister was assigned as his inmate assistant nonparty           receiving no legal benefit. Id. at 48–49. McAllister further
Correction Officer A. Sullivan. Am. Compl. ¶ 7; Dkt. No. 74–       contended that he did not need permission from prison
3, Exh. A, at 11. McAllister requested five inmate witnesses,      personnel to collect the affidavits. Id. at 64.
documents, prison directives 4933 and 4982, and a facility
rule book. Am. Compl. ¶ 8; Dkt. No. 74–3, Exh. A, at 11. He        McAllister also argued that rule 113.15 is ambiguous because
also asked Sullivan for permission to retrieve documents from      it does not list the specific items which, if found in an inmate's
his personal property. Id. The requested witnesses were those      possession, would violate the rule. Dkt. No. 74–3, Exh. A,
inmates whose signatures were affixed to the five confiscated      at 54. Finally, to the extent it can be determined from the
affidavits. Dkt. No. 74–3, Exh. A, at 14. Sullivan retrieved the   hearing transcript, McAllister objected to the SHU procedures
requested materials, and all inmate witnesses agreed to testify.   for handling his personal property. Id. at 70.
Id. at 11.
                                                                   At the conclusion of the hearing, Call informed McAllister
On or about July 21, 2009, a Tier III disciplinary hearing         that he would be considering testimony from a confidential
was held before Call, who served as the hearing officer. Am.       witness. Dkt. No. 73–3, Exh. A, at 13, 38, 73. McAllister
Compl. ¶ 10. McAllister pleaded not guilty to both alleged         objected to consideration of confidential testimony without
violations. Dkt. No. 74–3, Exh. A, at 38. McAllister objected      being informed of the contents. Id. at 74. Finally, McAllister
to the misbehavior report as violative of prison directive         declined to call the inmates that he had requested as witnesses.
4932 because the copy he was given (1) provided insufficient       Id. at 37, 71.
notice of the charges against him and (2) differed from the
report that Call read into the record. Id. at 39–41. McAllister    Call found McAllister guilty of violating prison rules 113.15
stated that his copy did not list the names of the inmates         and 180.17. Dkt. No. 74–3, Exh. A, at 8–9, 76. He imposed
to whom the confiscated affidavits allegedly belonged. Id.         a penalty of three months in SHU and three months loss
Call acknowledged the difference between the reports but           of privileges. Id. at 8. Call relied upon the misbehavior
concluded that the misbehavior report informed McAllister          report, the confidential testimony, the packet of legal work
of the charges against him and the bases for the charges.          containing the other inmates' affidavits, and McAllister's
Id. at 39, 41–42. McAllister also argued that his copy of          testimony and statements. Id. at 9.
the misbehavior report referred to confiscation of twenty



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 16 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


The disciplinary determination was reversed upon                   For a court to grant a motion for summary judgment, it
administrative appeal on the ground that the evidence failed to    must be apparent that no rational finder of fact could find
support a finding of guilt. Dkt. No. 74–3, Exh. B, at 79; Exh.
                                                                   in favor of the non-moving party.        Gallo v. Prudential
C, at 81. In May 2010, McAllister commenced this action
                                                                   Residential Servs., Ltd. Partnership, 22 F.3d 1219, 1223–24
pursuant to    42 U.S.C. § 1983.
                                                                   (2d Cir.1994);    Graham v. Lewinski, 848 F.2d 342, 344 (2d
                                                                   Cir.1988).


                      III. Discussion 6                            Where, as here, a party seeks judgment against a pro se
                                                                   litigant, a court must afford the non-movant special solicitude.
McAllister argues that Call violated his rights under (1)
                                                                   See Triestman v. Federal Bureau of Prisons, 470 F.3d 471,
the First Amendment, by (a) retaliating against him by
                                                                   477 (2d Cir.2006). As the Second Circuit has stated,
finding him guilty and (b) hindering his access to the
courts; (2) the Eighth Amendment, by imposing a three-               [t]here are many cases in which we have said that a pro se
month SHU assignment, plus ten additional days following             litigant is entitled to “special solicitude,” ... that a pro se
reversal of the disciplinary hearing; and (3) the Fourteenth         litigant's submissions must be construed “liberally,” ... and
Amendment, because (a) he was given insufficient notice of           that such submissions must be read to raise the strongest
the charges against him, (b) he was denied advance notice            arguments that they “suggest,” .... At the same time, our
of the use of a confidential witness, (c) he was forced to           cases have also indicated that we cannot read into pro se
spend approximately fifty-two days in SHU as a result of the         submissions claims that are not “consistent” with the pro se
misbehavior report, (d) Call failed to follow certain DOCCS          litigant's allegations, ... or arguments that the submissions
directives and prison regulations, (e) Call demonstrated bias        themselves do not “suggest,” ... that we should not “excuse
against him during the Tier III hearing and prejudged his guilt,     frivolous or vexatious filings by pro se litigants,” ... and
and (f) he was denied equal protection.                              that pro se status “does not exempt a party from compliance
                                                                     with relevant rules of procedural and substantive law....


                     A. Legal Standard                             Id. (citations and footnote omitted); see also   Sealed
                                                                   Plaintiff v. Sealed Defendant, 537 F.3d 185, 191–92 (2d
A motion for summary judgment may be granted if there is           Cir.2008).
no genuine issue as to any material fact, it was supported by
affidavits or other suitable evidence, and the moving party is
entitled to judgment as a matter of law. The moving party has
                                                                                     B. Eleventh Amendment
the burden to show the absence of disputed material facts by
providing the court with portions of pleadings, depositions,       Call argues that he is entitled to Eleventh Amendment
and affidavits which support the motion. FED. R. CIV. P.           immunity relating to McAllister's claims for money damages
56(c);    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).      against him in his official capacity. The Eleventh Amendment
Facts are material if they may affect the outcome of the case      provides that “[t]he Judicial power of the United States shall
                                                                   not be construed to extend to any suit in law or equity,
as determined by substantive law.       Anderson v. Liberty
                                                                   commenced or prosecuted against one of the United States
Lobby, Inc., 477 U.S. 242, 248 (1986). All ambiguities are
                                                                   by Citizens of another State, or by Citizens or Subjects of
resolved and all reasonable inferences drawn in favor of the
                                                                   any Foreign State.” U.S. CONST. AMEND. XI. “[D]espite
non-moving party.       Skubel v. Fuoroli, 113 F.3d 330, 334       the limited terms of the Eleventh Amendment, a federal
(2d Cir.1997).                                                     court [cannot] entertain a suit brought by a citizen against
                                                                   his [or her] own State.”      Pennhurst State Sch. & Hosp.
 *5 The party opposing the motion must set forth facts
showing that there is a genuine issue for trial, and must do       v. Halderman, 465 U.S. 89, 98 (1984) (citing        Hans v.
more than show that there is some doubt or speculation as          Louisiana, 134 U.S. 1, 21 (1890)). Regardless of the nature
                                                                   of the relief sought, in the absence of the State's consent
to the true nature of the facts.   Matsushita Elec. Indus.
                                                                   or waiver of immunity, a suit against the State or one of
Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 17 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


its agencies or departments is proscribed by the Eleventh
                                                                       (4) the defendant was grossly negligent in supervising
Amendment.    Halderman, 465 U.S. at 100.   Section                    subordinates who committed the wrongful acts; or
1983 claims do not abrogate the Eleventh Amendment
                                                                       (5) the defendant exhibited deliberate indifference to the
immunity of the states. See     Quern v. Jordan, 440 U.S. 332,
                                                                       rights of inmates by failing to act on information indicating
340–41 (1979).
                                                                       that unconstitutional acts were occurring.
A suit against a state official in his or her official capacity is
                                                                        Colon, 58 F.3d at 873 (citing        Williams v. Smith, 781
a suit against the entity that employs the official.     Farid v.
                                                                     F.2d 319, 323–24 (2d Cir.1986)). 7 Assertions of personal
Smith, 850 F.2d 917, 921 (2d Cir.1988) (citing         Edelman       involvement that are merely speculative are insufficient to
v. Jordan, 415 U.S. 651, 663 (1974)). “Thus, while an award
                                                                     establish a triable issue of fact. See e.g.,   Brown v. Artus,
of damages against an official in his personal capacity can be
                                                                     647 F.Supp.2d 190, 200 (N.D.N.Y.2009).
executed only against the official's personal assets, a plaintiff
seeking to recover on a damages judgment in an official-
                                                                     As to any constitutional claims beyond those surrounding the
capacity suit must look to the government entity itself,”
                                                                     denial of due process at the Tier III hearing, the undersigned
rendering the latter suit for money damages barred even
                                                                     notes that evaluation of such is unnecessary as it is outside
though asserted against the individual officer. Kentucky v.          of the scope set forth in this Court's prior order. Dkt. No.
Graham, 473 U.S. 159, 166 (1985). Here, because McAllister           58 at 4. However, to the extent that Call acknowledges
seeks monetary damages against Call for acts occurring               these claims and provides additional and alternative avenues
within the scope of his duties, the Eleventh Amendment bar           for dismissal, McAllister fails to sufficiently allege Call's
applies.                                                             personal involvement in impeding his access to the courts, in
                                                                     violation of the First Amendment. McAllister argues that, as a
 *6 Accordingly, it is recommended that Call's motion on this        result of Call's determination that he violated rules 113.15 and
ground be granted.                                                   180.17, his legal paperwork was confiscated, which impaired
                                                                     his ability to continue to represent himself in pending state
                                                                     and federal court claims. Am. Compl. ¶¶ 38–40. However,
                  C. Personal Involvement                            McAllister does not suggest that Call was personally involved
                                                                     in either the search and confiscation of paperwork that led
“[P]ersonal involvement of defendants in alleged                     to the filing of the misbehavior report nor the subsequent
constitutional deprivations is a prerequisite to an award of         reduction in his paperwork pursuant to directive 4913. To
                                                                     the contrary, McAllister concedes that the paperwork was
damages under     § 1983.”    Wright v. Smith, 21 F.3d 496,
                                                                     reduced pursuant to the directive.
501 (2d Cir.1994) (quoting Moffitt v. Town of Brookfield,
950 F.2d 880, 885 (2d Cir.1991)). Thus, supervisory officials
                                                                     McAllister also fails to sufficiently allege Call's personal
may not be held liable merely because they held a position
                                                                     involvement in the SHU procedures for storing property or
of authority. Id.;    Black v. Coughlin, 76 F.3d 72, 74              in holding him in SHU for ten additional days following
(2d Cir.1996). However, supervisory personnel may be                 the reversal of the Tier III determination. Call stated that
considered personally involved if:                                   hr had no involvment with the storage of property in
                                                                     SHU. Dkt. No. 74–3, at 5. Call also contended that he
  (1) [T]he defendant participated directly in the alleged
                                                                     “was not responsible for plaintiff's being held in SHU for
  constitutional violation;
                                                                     additional days following the August 26, 2009 reversal of the
  (2) the defendant, after being informed of the violation           disciplinary hearing decision of July 22, 2009.” Id. McAllister
  through a report or appeal, failed to remedy the wrong;            does not allege Call's involvement in this delay. McAllister's
                                                                     sole reference to the ten-day delay is his claim that he “was
  (3) the defendant created a policy or custom under                 not released from Special Housing until September 4, 2009,
  which unconstitutional practices occurred, or allowed the          approximately 10 days after the reversal” Am. Compl. ¶ 43.
  continuance of such a policy or custom;                            This conclusory statement is insufficient to demonstrate Call's
                                                                     personal involvement in an extension of his time in SHU



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 18 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


                                                                  v. Walker, 239 F.3d 489, 492 (2d Cir.2001), overruled on
following the reversal of the Tier III determination.   Brown,
647 F.Supp.2d at 200.                                             other grounds by        Swierkiewicz v. Sorema N.A., 534
                                                                  U.S. 506 (2002);     Taylor v. Fischer, 841 F.Supp.2d 734,
 *7 Accordingly, it is recommended that Call's motion be
                                                                  737 (W.D.N.Y.2012). If the plaintiff meets this burden, the
granted insofar as McAllister alleges that Call: denied him
                                                                  defendants must show, by a preponderance of the evidence,
access to the courts in violation of the First Amendment,
                                                                  that they would have taken the adverse action against the
was at all involved with the storage of his property while he
                                                                  plaintiff “even in the absence of the protected conduct.”
was in SHU, and caused him to be held an additional ten
days in SHU following administrative reversal of the Tier III        Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429
determination.                                                    U.S. 274, 287 (1977). “Types of circumstantial evidence that
                                                                  can show a causal connection between the protected conduct
                                                                  and the alleged retaliation include temporal proximity, prior
                                                                  good discipline, finding of not guilty at the disciplinary
                    D. First Amendment
                                                                  hearing, and statements by defendants as to their motives.”
McAllister appears to argue that, in retaliation for his filing   See    Barclay v. New York, 477 F.Supp.2d 546, 588
of grievances and lawsuits, Call found him guilty of the          (N.D.N.Y.2007).
misconduct in the Tier III hearing and imposed SHU time.
He suggests that his transfer to SHU, as a result of the Tier      *8 Here, McAllister baldly states that Call's disciplinary
III determination, triggered enforcement of his compliance        determination was imposed in retaliation for his filing
with directive 4913, which impeded his ability to proceed         of grievances and lawsuits; however, McAllister does not
with active legal matters and resulted in dismissals. Am.         identify these grievances and lawsuits nor does he claim
Compl. ¶ 41. Thus, McAllister also argues that he was denied      that any of these were lodged against Call. See generally
access to the courts. Am. Compl. ¶ 38. As a preliminary           Ciaprazi v. Goord, No. 02–CV–915, 2005 WL 3531464,
matter, McAllister's First Amendment retaliation and access       at *9 (N.D.N.Y. Dec. 22, 2005) (dismissing the plaintiff's
claims are beyond the scope of the prior order of this Court      claim of retaliation where the plaintiff could “point to no
directing McAllister to limit his amended complaint “include      complaints lodged by him against or implicating the conduct
only one cause of action—a procedural due process claim           of [the] defendant ... who issued the disputed misbehavior
in connection with his disciplinary hearing.” Dkt. No. 58,        report.”). McAllister also provides no time frame for the
at 4. Regardless, McAllister fails to plausibly allege either     apparent grievance and lawsuits. Thus, it cannot be discerned
retaliation or denial of access to the courts.                    whether or how these unnamed grievances and lawsuits
                                                                  were a “motivating factor” in Call's Tier III determination.
Courts are to “approach [First Amendment] retaliation claims
                                                                      Doyle, 429 U.S. at 287 (internal quotation marks and
by prisoners with skepticism and particular care.” See e.g.,
                                                                  citation omitted). McAllister's unsupported, conclusory claim
   Davis v. Goord, 320 F.3d 346, 352 (2d Cir.2003) (citing        fails to plausibly demonstrate that Call's determination was a
   Dawes v. Walker, 239 F.3d 489, 491 (2d Cir.2001),              product of retaliatory animus.

overruled on other grounds by Swierkiewicz v. Sorema,             Undoubtedly, prisoners have a constitutional right to
NA, 534 U.S. 506 (2002)). A retaliation claim under
                                                                  meaningful access to the courts.   Bounds v. Smith, 430 U.S.
   section 1983 may not be conclusory and must have some
basis in specific facts that are not inherently implausible on    817, 824 (1977); Lewis v. Casey, 518 U.S. 343, 350 (1996)
                                                                  (“The right that Bounds acknowledged was the (already well-
their face.     Ashcroft, 556 U.S. at 678;      South Cherry      established) right of access to the courts.”). This right is
St., LLC v. Hennessee Group LLC, 573 F.3d 98, 110 (2d             implicated when prison officials “actively interfer[e] with
Cir.2009). To survive a motion to dismiss, a plaintiff must       inmates' attempts to prepare legal documents[ ] or file them.”
show “(1) that the speech or conduct at issue was protected,
(2) that the defendant took adverse action against the               Lewis, 518 U.S. at 350 (internal citations omitted). To
plaintiff, and (3) that there was a causal connection between     establish a denial of access to the courts claim, a plaintiff
                                                                  must satisfy two prongs. First, a plaintiff must show that
the protected speech and the adverse action.”           Dawes



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          6
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 19 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)



the defendant acted deliberately and maliciously.         Davis
v. Goord, 320 F.3d 346, 351 (2d Cir.2003). Second, the                                 E. Eighth Amendment
plaintiff must demonstrate that he suffered an actual injury.
Id.; Monsky v. Moraghan, 123 F.3d 243, 247 (2d Cir.1997)            In his amended complaint, McAllister references the Eighth
(internal citations, quotation marks, and alterations omitted)      Amendment. Am. Compl. ¶ 31. However, McAllister's only
(quoting Lewis, 518 U.S. at 329) (“In order to establish a          reference to the Eighth Amendment is his assertion that Call's
violation of access to courts, a plaintiff must demonstrate that    use of a confidential witness violated his Eighth Amendment
a defendant caused actual injury, i.e., took or was responsible     right to be free from cruel and unusual punishment. However,
for actions that hindered a plaintiff's effort to pursue a legal    in support of this argument, McAllister states only that this
claim”). Thus, a plaintiff must allege that the defendant was       right was violated when Call stated, “[s]o, um there is a lot
“responsible for actions that hindered his efforts to pursue a      of stuff going on through my paperwork and I want to bring
                                                                    it to your attention before we move on ...” Id. ¶ 33; Dkt. No.
legal claim.”   Davis, 320 F.3d at 351 (internal quotation          74–3, at 73. When read in context, it becomes clear that Call
marks omitted).                                                     made this statement immediately before informing McAllister
                                                                    of his consideration of confidential information. Dkt. No. 73–
Here, there is insufficient evidence to give rise to a genuine      3, at 73. Although, in referencing this portion of the hearing
dispute of fact regarding either element of a denial of court       transcript McAllister alleges that he was subject to cruel and
access claim. As noted, McAllister merely states that, as a         unusual punishment, it appears that McAllister intended to
result of the property reduction pursuant to directive 4913, his    assert that the use of a confidential witness was a due process
“ability to continue litigation in Federal and State court caused   violation. Even if McAllister had intended to argue that use
adverse decisions by the court and dismissals.” Am. Compl.          of a confidential witness violates the prohibition of cruel
¶ 41. This claim is insufficient to demonstrate that Call was       and unusual punishment, such a claim would necessarily fail
responsible for actions that hindered his legal claims. Insofar     because the Eighth Amendment protects an inmate's right
as McAllister's claim could be read to suggest that Call denied     to be free from conditions of confinement that impose an
him access to the courts by confiscating his legal documents,
as noted supra, McAllister fails to present any plausible facts     excessive risk to an inmate's health or safety.   Farmer v.
to support a finding that Call was involved in the initial search   Brennan, 511 U.S. 825, 834 & 837 (1994). As McAllister
of his property or in the later reduction of his property or that   makes no claim that he faced conditions of confinement
it was maliciously imposed by Call. As noted, the initial cell      imposing a risk to his health or safety and instead focuses
search which led to the misbehavior report was ordered by           his argument on notice of a confidential witness, giving
Captain Dauphin and executed by Correction Officer Femia.           McAllister due solicitude, his claim regarding the use of a
Similarly, McAllister concedes that his property was reduced        confidential witness will be incorporated as part of the due
pursuant to directive 4913. Although McAllister suggests that       process analysis below.
his transfer to SHU as a result of the Tier III hearing triggered
the application of directive 4913, he was transferred to SHU
on July 9, six days before the initial cell search occurred. Id.                    F. Fourteenth Amendment
¶ 5. Thus, if McAllister were forced to comply with directive
4913 because of his transfer to SHU, he failed to demonstrate
that the compliance arose from the SHU term ordered by Call                                1. Due Process
rather than the unknown incident that resulted in his transfer
                                                                    Well-settled law provides that inmates retain due process
to SHU on July 9. Further, McAllister failed to establish any
actual injury because he did not specify which cases were           rights in prison disciplinary hearings.”     Hanrahan v.
allegedly dismissed as a result of the property reduction. See      Doling, 331 F.3d 93, 97 (2d Cir.2003) (per curiam) (citing
Monsky, 123 F.3d at 247.                                            cases). However, inmates do not enjoy “the full panoply of
                                                                    rights” accorded to a defendant in a criminal prosecution.
 *9 Accordingly, it is recommended that Call's motion for              Wolff v. McDonnell, 418 U.S. 539, 556 (1974). For a
summary judgment be granted on this ground.                         plaintiff to state a claim that he was denied due process at
                                                                    a disciplinary hearing, the plaintiff “must establish (1) that
                                                                    he possessed a liberty interest and (2) that the defendant(s)



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             7
            Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 20 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


deprived him of that interest as a result of insufficient          length or type of sanction” that meets the Sandin standard
process.”     Ortiz v. McBride, 380 F.3d 649, 654 (2d              ( Jenkins v. Haubert, 179 F.3d 19, 28 (2d Cir.1999)), it
                                                                   has made clear that confinement in SHU for a period of one
Cir.2004) (per curiam) (quoting     Giano v. Selsky, 238 F.3d
                                                                   year constitutes atypical and significant restraint on inmates,
223, 225 (2d Cir.2001)). To satisfy the first prong, a plaintiff
must demonstrate that the deprivation of which he complains        deserving due process protections. See e.g. Sims v. Artuz,
is an “atypical and significant hardship on the inmate in          230 F.3d 14, 23 (2d Cir.2000) (holding confinement in
relation to the ordinary incidents of prison life.”   Sandin       SHU exceeding 305 days was atypical);       Sealey v. Giltner,
v. Conner, 515 U.S. 472, 484 (1995). “A liberty interest may       197 F.3d 578, 589 (2d Cir.1999) (concluding confinement
arise from the Constitution itself, ... or it may arise from       for fewer than 101 days in SHU, plus unpleasant but
an expectation or interest created by state laws or policies.”     not atypical conditions, insufficient to raise constitutional
                                                                   claim). Although the Second Circuit has generally held
  Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (citations
                                                                   that confinement in SHU for 101 or fewer days without
omitted).
                                                                   additional indicia of atypical conditions generally does not
                                                                   confer a liberty interest ( Smart v. Goord, 441 F.Supp.2d
                                                                   631, 641 (2d Cir.2006)), it has “explicitly noted that SHU
                a. Denial of Liberty Interest
                                                                   confinements of fewer than 101 days could constitute atypical
 *10 In assessing whether an inmate plaintiff was denied           and significant hardships if the conditions were more severe
procedural due process, the court must first decide whether        than the normal SHU conditions of Sealey or a more
the plaintiff has a protected liberty interest in freedom from     fully developed record showed that even relatively brief
                                                                   confinements under normal SHU conditions were, in fact,
SHU confinement.       Bedoya v. Coughlin, 91 F.3d 349, 351
(2d Cir.1996). If the plaintiff demonstrates the existence of      atypical.”        Palmer v. Richards, 364 F.3d 60, 65 (2d.
a protected liberty interest, the court is then to determine       Cir.2004) (citing, inter alia,   Ortiz, 323 F.3d at 195, n. 1).
whether the deprivation of this interest “occurred without
due process of law.”    Id. at 351, citing   Kentucky Dept.        The undersigned notes that it is unclear what portion of
of Corr. v. Thompson, 490 U.S. 454, 460–61 (1989). Due             McAllister's relatively brief time in SHU is attributable to
process generally requires that a state afford an individual       the Tier III determination, because it appears that McAllister
“some kind of hearing” prior to depriving them of a liberty        was already in SHU when the instant disciplinary report
                                                                   was filed. Am. Comp. ¶ 5; Dkt. No. 74–3, Exh. A, at
or property interest.   DiBlasio v. Novello, 344 F.3d 292,
                                                                   14. The undersigned also notes that there is no indication
302 (2d Cir.2003). Although not dispositive, duration of
                                                                   that McAllister endured unusual SHU conditions. The only
disciplinary confinement is a significant factor in determining
                                                                   reference McAllister makes to his time in SHU is that, upon
atypicality.   Colon v. Howard, 215 F.3d 227, 231 (2d              his transfer to SHU, several bags of his paperwork were
Cir.2000); Blackshear v. Woodward, No. 13–CV–1165, 2014            confiscated pursuant to directive 4913. Id. ¶ 37. However,
WL 2967752 (N.D.N.Y. July 1, 2014).                                review of directive 4913 reveals that the personal and legal
                                                                   property limit set forth in directive 4913 applies to the general
McAllister suggests that his confinement in SHU for forty-         prison population and inmates in other forms of segregated
two to fifty-two days is a sufficient deprivation that requires    confinement. Dkt. No. 49–2, at 5–19. Thus, the fact that
procedural protections. Freedom from SHU confinement may           McAllister was forced to comply with directive 4913 does
give rise to due process protections; however, the plaintiff       not indicate that he was subjected to conditions more severe
must allege that the deprivation imposed “an atypical and          than the normal SHU conditions or conditions imposed on the
                                                                   general prison population. Dkt. No. 74–3, Exh. A, at 14.
significant hardship.”  Sandin, 515 U.S. at 484;   Gaston
v. Coughlin, 249 F.3d 156, 162 (2d Cir.2001) (concluding
                                                                    *11 Although the record is largely absent of detail of the
that SHU confinement does not give rise to due process
                                                                   conditions McAllister faced in SHU, there is also nothing
protections where inmate failed to demonstrate atypical
                                                                   in the record comparing the time McAllister was assigned
hardship while confined). Although the Second Circuit has
                                                                   and spent in disciplinary confinement with the deprivations
cautioned that “there is no bright-line rule regarding the
                                                                   endured by other prisoners “in the ordinary course of prison


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 21 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


administration,” which includes inmates in administrative         the Constitution demands notice that painstakingly details all
                                                                  facts relevant to the date, place, and manner of charged inmate
segregation and the general prison population.         Welch v.
Bartlett, 196 F.3d 389, 394 (2d Cir.1999) (holding that,          misconduct ....“         Sira, 380 F.3d at 72 (2d Cir.2004)
after Sandin, “the relevant comparison concerning duration is
                                                                  (citing Wolff, 418 U.S. at 564). “[T]here must be sufficient
between the period of deprivation endured by the plaintiff and
                                                                  factual specificity to permit a reasonable person to understand
periods of comparable deprivation typically endured by other
                                                                  what conduct is at issue so that he may identify relevant
prisoners in the ordinary course of prison administration,
                                                                  evidence and present a defense.” Id.
including general population prisoners and those in various
forms of administrative and protective custody”). Because
                                                                  First, to the extent that McAllister's argues that the differing
“[t]he record does not reveal whether it is typical for inmates
                                                                  disciplinary reports violated unspecified DOCCS rules,
not being disciplined to spend similar periods of time in
                                                                  regulations, and procedures (Am.Compl.¶¶ 12–13), this claim
similar circumstances,” Call's motion for summary judgment
                                                                  must fail. A   section 1983 claim is not the “appropriate
should be denied.    Id. at 394 (citing      Brooks v. DiFasi,
                                                                  forum” in which to seek review of a violation of a prison
112 F.3d 46, 49 (2d Cir.1997)).
                                                                  regulation.    Rivera v. Wohlrab, 232 F.Supp.2d 117, 123
Accordingly, it is recommended that defendant's motion for        (S.D.N.Y.2002) (“a        § 1983 claim brought in federal
summary judgment on this ground be denied.                        court is not the appropriate forum to urge violations of
                                                                  prison regulation or state law ... the allegations asserted
                                                                  must constitute violations of constitutional due process
                 b. Procedural Due Process                        standards.”). Next, McAllister fails to plausibly allege the
                                                                  existence of a question of fact whether the difference between
Assuming a liberty interest exists, it must be determined         the misbehavior reports deprived him of the ability to
whether McAllister was denied due process at his Tier III         identify relevant evidence so that he could prepare a defense.
hearing. Where disciplinary hearings could result in SHU          Although McAllister's copy of the report was missing the
confinement or loss of good time credit, “[i]nmates are           names of the inmates whose affidavits were confiscated, it
entitled to advance written notice of the charges; a fair and     informed McAllister of the date, time, and location of the
impartial hearing officer; a reasonable opportunity to call       alleged violations; the rules alleged to have been violated;
witnesses and present documentary evidence; and a written         and a description of the documents that were confiscated.
statement of the disposition, including supporting facts and      Johnson v. Goord, 305 Fed. Appx. 815, 817 (2d Cir.2009)
reasons for the action taken.”     Luna v. Pico, 356 F.3d 481,    (concluding where the inmate's copy of misbehavior report
                                                                  included details of alleged violation and charges against him,
487 (2d Cir.2004) (citing      Kalwasinski v. Morse, 201 F.3d     a sentence missing from the inmate's copy of report did not
103, 108 (2d Cir.1999)); see also       Wolff, 418 U.S. at 556;   violate the inmate's due process rights). It is clear that the
                                                                  discrepancy between the misbehavior reports did not affect
      Sira v. Morton, 380 F.3d 57, 59 (2d Cir.2004).
                                                                  McAllister's ability to prepare and present a defense. Prior
                                                                  to the hearing, McAllister requested as witnesses the five
                                                                  inmates whose affidavits were found during the property
                            i. Notice                             search. Indeed, the record demonstrates that McAllister
                                                                  was able to both identify the documents referenced in the
McAllister first appears to argue that he was denied              misbehavior report and address them at the hearing. Dkt. No.
procedural due process because the misbehavior report (1)         74–3, Exh. A at 45, 47–48.
violated unnamed DOCCS rules, regulations, and procedures,
and (2) failed to provide him with adequate notice of the          *12 Thus, because he received sufficient notice of the
charges against him because it did not list the five inmates      charges against him and was able to prepare and present a
whose affidavits were confiscated and, thus, impacted his         defense on his behalf, McAllister fails to raise a question
ability to prepare a defense to the charges. Am. Compl.           of fact as to whether he was denied sufficient notice of the
¶¶ 11–13, 16–17. Although inmates are entitled to advance         charges against him.
written notice of the charges, “[t]his is not to suggest that



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             9
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 22 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


                                                                   the Tier III hearing where Call expressed his belief that
                                                                   McAllister's possession of affidavits signed by other inmates
   ii. Hearing Officer Bias/Pre-determination of Guilt
                                                                   was sufficient to support a violation of prison rules 113.15 and
McAllister also contends that his procedural due process           180.17. Am. Compl., ¶¶ 13, 15, 23–25, 36. Here, however the
rights were violated because Call was biased against him and       challenged affidavits were not evidence that Call prejudged
prejudged his guilt. The Fourteenth Amendment guarantees           because he had the opportunity to review the affidavits and did
inmates the right to the appointment of an unbiased hearing        so at the hearing. Although McAllister disagreed with Call's
                                                                   opinion that possession of such documents would be a per se
officer to address a disciplinary charge.   Allen v. Cuomo,
                                                                   violation of the rules, Call's assertion of belief in this matter
100 F.3d 253, 259 (2d Cir.1996). An impartial hearing officer
                                                                   was an opinion he reached following his personal review of
“does not prejudge the evidence” and is not to say “how he
                                                                   this evidence. See Johnson v. Doling, No. 05–CV–376, 2007
would assess evidence he has not yet seen.”  Patterson             WL 3046701, at * 10 (N.D.N.Y. Oct. 17, 2007) (holding that
v. Coughlin, 905 F.2d 564, 570 (2d Cir.1990); see also             where the “[p]laintiff was provided the opportunity to testify,
                                                                   [and] call and question witnesses .... [d]isagreement with
    Francis v. Coughlin, 891 F.2d 43, 46 (2d Cir.1989)
                                                                   rulings made by a hearing officer does not constitute bias”).
(“it would be improper for prison officials to decide the
                                                                   Thus, it does not appear that Call prejudged this evidence.
disposition of a case before it was heard”). However, “[i]t is
well recognized that prison disciplinary hearing officers are
                                                                    *13 To support his claim that Call exhibited bias and
not held to the same standard of neutrality as adjudicators
                                                                   partiality against him in the Tier III hearing, McAllister points
in other contexts.”    Russell v. Selsky, 35 F.3d 55, 60 (2d       out that, after he objected to the misbehavior report for failing
Cir.1996). “A hearing officer may satisfy the standard of          to provide him sufficient notice of the documents confiscated,
impartiality if there is ‘some evidence in the record’ to          Call read the portion of the misbehavior report describing
support the findings of the hearing.” Nelson v. Plumley, No.       the documents as “[a]rticles of paper which appear to be
9:12–CV–422, 2014 WL 4659327, at *11 (N.D .N.Y. Sept.              legal work including some signed affidavits,” and stated “that
17, 2014) (quoting Allred v. Knowles, No. 06–CV–0456,              didn't ring a bell for you?” Id. ¶¶ 19, 32). When read in
2010 WL 3911414, at * 5 (W.D.N.Y. Oct. 5, 2010) (quoting           context, this statement does not establish bias on Call's part,
   Waldpole v. Hill, 472 U.S. 445, 455 (1985)). However, “the      rather it appears to be a genuine question. Though it may be
mere existence of ‘some evidence’ in the record to support a       said that Call could have couched this question in a kinder
disciplinary determination does not resolve a prisoner's claim     manner, this statement does not demonstrate bias. Moreover,
that he was denied due process by the presence of a biased         that the Tier III determination was reversed on appeal, without
                                                                   more, is not evidence of bias or other due process violation.
hearing officer.” See Smith v. United States, No. 09–CV–
729, 2012 WL 4491538 at *8 (N.D.N.Y. July 5, 2012).                   Eng v. Therrien, No. 04–CV–1146, 2008 WL 141794, at
                                                                   *2 (N.D.N.Y. Jan. 11, 2008).
Prison officials serving as hearing officers “enjoy a rebuttable
                                                                   Thus, McAllister fails to plausibly allege the existence of
presumption that they are unbiased.”   Allen, 100 F.3d             question of fact whether Call prejudged his guilt or was
at 259. “Claims of a hearing officer bias are common               otherwise biased in the Tier III hearing.
in [inmate    section] 1983 claims, and where they are
based on purely conclusory allegations, they are routinely
dismissed.”     Washington v. Afify, 968 F.Supp.2d 532, 541                          iii. Failure to Investigate
(W.D.N.Y.2003) (citing cases). “An inmate's own subjective
                                                                   McAllister next suggests that he was denied procedural due
belief that the hearing officer was biased is insufficient to
                                                                   process because Call declined to interview the law library
create a genuine issue of material fact.” Johnson v. Fernandez,
                                                                   officer. Am. Compl. ¶ 29. Call permitted McAllister to present
No. 09–CV–626 (FJS/ATB), 2011 WL 7629513, at *11
                                                                   testimony on his behalf and afforded him the opportunity
(N.D.N.Y. Mar. 1, 2011) (citing      Francis, 891 F.2d at 46).     call witnesses. Had McAllister wished to hear testimony
                                                                   from the law library officer, he could have requested the
McAllister first argues that Call prejudged his guilt. He
                                                                   law library officer as a witness.      Wolff, 418 U.S. at 566
supports this contention by pointing to moments during


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 23 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


(inmates have a right to call witnesses in their defense at        contemporaneously, then when challenged in a court action.”
disciplinary hearings). That Call found it unnecessary to
                                                                            Sira, 380 F.3d at 75 (citing       Ponte v. Real, 471
independently interview the law library officer—especially
                                                                   U.S. 491, 498 (1985)). Although “[c]ourts will not readily
where McAllister did not demonstrate that his testimony
                                                                   second guess the judgment of prison officials with respect
would be relevant—does not result in a denial of due process
                                                                   to such matters ... the discretion to withhold evidence is not
because “[t]here is no requirement ... that a hearing officer
                                                                   unreviewable....” Id. (citations omitted). Here, Call failed to
assigned to preside over a disciplinary hearing conduct an
                                                                   provide his rationale for refraining to share the substance of
independent investigation; that is simply not the role of a
                                                                   this testimony, stating merely that McAllister could not be
hearing officer.” Robinson v. Brown, No. 9:11–CV–0758,
                                                                   told the substance of the testimony because “it is by definition
2012 WL 6799725, *5 (N.D.N.Y. Nov. 1, 2012).
                                                                   it is ... confidential.” Dkt. No. 74–3, at 74. As Call presented
                                                                   no reason to justify withholding the identity or substance of
Accordingly, McAllister fails plausibly raise a due process
                                                                   the confidential witness's testimony, McAllister presents a
violation based on Call's alleged failure to investigate.
                                                                   viable due process claim based on the nondisclosure of this
                                                                   evidence.        Sira, 380 F.3d at 76.

                  iv. Confidential Witness
                                                                   Accordingly, Call's motion for summary judgment should be
To the extent it can be discerned, McAllister contends             denied on this ground.
that he was denied due process because Call relied on
confidential witness testimony, yet failed to provide him
with advance notice of the confidential witness and refused                              v. Some Evidence
to inform him of his or her identity or the nature of the
testimony. Am. Compl. ¶¶ 30–34. The Second Circuit has             “Once a court has decided that the procedural due process
held that a hearing officer must perform an independent            requirements have been met, its function is to determine
assessment of a confidential informant's credibility for such      whether there is some evidence which supports the decision
testimony to be considered reliable evidence of an inmate's        of the [hearing officer].”    Freeman v. Rideout, 808 F.2d
guilt.      Sira, 380 F.3d at 78 (noting that, “when sound         949, 954 (2d Cir.1986) (citations omitted). In considering
discretion forecloses confrontation and cross-examination,         whether a disciplinary determination is supported by some
the need for the hearing officer to conduct an independent         evidence of guilt, “the relevant question is whether there is
assessment of informant credibility to ensure fairness to the      any evidence in the record [before the disciplinary board]
accused inmate is heightened.”).                                   that could support the conclusion reached by the disciplinary
                                                                   board.”     Superintendent v. Hill, 472 U.S. 445, 455–56
 *14 Here, the record provides no indication that Call
independently assessed the credibility and reliability of the      (1985) (citations omitted);       Sira, 380 F.3d at 69. The
confidential witness. The confidential witness form merely         Second Circuit has interpreted the “some evidence” standard
states that Call “was provided confidential information            to require “reliable evidence” of guilt.     Luna, 356 F.3d at
relating to the misbehavior report .” Dkt. No. 74–3, at 13.        488.
Similarly, Call does not provide whether or how he performed
an assessment of the witness's credibility. Id. at 4. Therefore,   In making his determination, Call relied upon McAllister's
there exist questions of fact whether Call deprived McAllister     testimony and statements, testimony of a confidential witness,
of due process by relying on this testimony without an             the misbehavior report, and the legal documents confiscated
independent assessment of the witness's credibility.               during the property search. Dkt. No. 74–3, at 4. As noted,
                                                                   based on the record provided, Call did not perform an
To the extent that McAllister argues that he was denied            independent assessment of the witness's credibility. Thus,
due process by Call's decision to refuse to disclose the           Call's reliance on confidential testimony would be insufficient
content of the confidential witness's testimony, the law in
                                                                   to support a finding of guilt.   Taylor v. Rodriguez, 238
this circuit provides that where a prison official decides
                                                                   F.3d 188, 194 (2d Cir.2001) (determining that reliance on
to keep certain witness testimony confidential, he or she
                                                                   confidential informant's testimony insufficient to provide
“must offer a reasonable justification for their actions, if not


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            11
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 24 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


“some evidence” of guilt where there was no independent             Similarly, in defense of the charge for violating rule 180.17,
examination of indicia relevant to informant's credibility).        McAllister repeatedly testified that he did not provide legal
The remaining evidence relied upon—McAllister's testimony,          assistance to the inmates in question because the affidavits
the misbehavior report, and the affidavits—does not                 were written solely to serve as supporting evidence in his
constitute some evidence of guilt, as required by the Due           personal action, the inmates were aware that they would
Process clause.                                                     receive no legal benefit as a result, and he did not receive
                                                                    any compensation from the inmates. Regardless whether Call
 *15 The affidavits alone do not constitute some evidence of        considered McAllister's testimony to be credible, without
guilt because mere possession of affidavits signed by other         some other reliable evidence, such as, perhaps, a statement
inmates would not violate prison rules 113.15 and 180.17            from one of the other inmates claiming that he signed the
were it true that these documents were McAllister's property        affidavit under the belief that McAllister would provide
and drafted solely for his benefit. Similarly, although a written   him with legal assistance, McAllister's testimony denying
misbehavior report may serve as some evidence of guilt,             violations of the charged prison rules would not constitute
such is the case where the misbehavior report charges the           some evidence of guilt.
plaintiff for behavior that the author of the misbehavior report
personally witnessed. Creech v. Schoellkoph, 688 F.Supp.2d           *16 Accordingly, it is recommended that Call's motion for
205, 214 (W.D.N.Y.2010) (citations omitted) (misbehavior            summary judgment be denied as to McAllister's procedural
report drafted by officer who personally observed plaintiff         due process claim.
possess and transfer pieces of sharpened metal to another
inmate constituted some evidence of guilt). In this case, where
a determination of guilt would appear to turn on knowledge
                                                                                          c. Directive 4913
of the ownership of the documents and an understanding of
the circumstances under which the papers were drafted, a            McAllister further argues that, as a result of the SHU
misbehavior report which merely states that papers appearing        placement, he suffered an unconstitutional deprivation of
to be legal work signed by other inmates were found in              his legal and personal property because he was required to
McAllister's property, it does not establish a per se violation     comply with the limits set forth in directive 4913. This Court
of rules 113.15 and 180.17. See Hayes v. Coughlin, No.              has already ruled upon this claim when it was raised at earlier
87 CIV. 7401, 1996 WL 453071, at *3 (S.D.N.Y. Aug. 12,              stages. In deciding Call's motion for summary judgment
1996) (“if a misbehavior report can serve as ‘some evidence’        on the McAllister's first complaint, this Court held that the
for a hearing decision and thereby insulate a hearing from          directive did not violate his Fourteenth Amendment rights:
review, there would be little point in having a hearing”);
see also Williams v. Dubray, No. 09–CV–1298, 2011 WL
3236681, at *4 (N.D.N.Y. July 13, 2011) (holding that                           Directive # 4913 was reasonably
there were questions of fact whether the determination was                      related to valid institutional goals
based upon some evidence of guilt where the hearing officer                     given DOCCS' responsibility to
relied on misbehavior report that was based on a corrections                    provide for the health and safety of its
officer's unsupported accounts, without additional evidence                     staff and inmates and the alternatives
to support its charges). Thus, absent additional evidence that                  provided to inmates in being able to
these papers belonged to other inmates or that McAllister                       seek exceptions and choose which four
drafted the documents for other inmates' use, the fact that the                 or five draft bags of material would
misbehavior report identified these documents as being found                    remain with them. Moreover, the rules
in McAllister's secured property does not constitute reliable                   were neutral and reasonably related
evidence of guilt.                                                              to the ultimate goals of the facility,
                                                                                security and safety.
Finally, McAllister's testimony does not constitute reliable
evidence of guilt. In response to the charge of violating
rule 113.15, McAllister testified that the affidavits were
                                                                    McAllister v. Fischer, 2012 WL 7681635, at *12 (N.D.N.Y.
his property because he drafted them solely as evidence in
                                                                    July 6, 2012) (Dkt. No. 55, at 22–23), Report and
his personal litigation against the Department of Probation.
                                                                    Recommendation adopted by 2013 WL 954961 (N.D.N.Y.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            12
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 25 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


Mar. 12, 2013) (Dkt. No. 58), appeal dismissed 2d Cir. 13–
111 (Jan. 13.2014). Further, the Court concluded that directive     Call, throughout the entire disciplinary hearing deprive
4913 “did not violate[ ] McAllister's Fourteen Amendment            [sic] plaintiff equal protection when he stated: “This is
rights” and was “reasonably related to valid institutional          hearing officer Call, this is 2:21 as I was going through my
goals.” Dkt. No. 55, at 23–24; Dkt. No. 58. Thus, any               paperwork I realized something that I wanted to point out
                                                                    to Mr. McAllister.”
such claim is barred by the law of the case.       Arizona v.
California, 460 U.S. 605, 618 (1983) (citations omitted);           Defendant Call discriminated against plaintiff when he
see also United States v. Thorn, 446 F.3d 378, 383 (2d              stated: “I reviewed it this morning the 22nd when it was
Cir.2006) (internal quotation marks and citations omitted)          received again is confidential”
(“The law of the case doctrine counsels against revisiting our
prior rulings in subsequent stages of the same case absent        Am. Compl. ¶¶ 31–32. McAllister does not explain how
                                                                  these statements denied him equal protection. McAllister
cogent and compelling reasons ....”));        Arizona, 460 U.S.   fails to plausibly suggest that he was treated differently
at 618 (citations omitted); Wright v. Cayan, 817 F.2d 999,        from any similarly-situated individuals. Further, even if these
1002 n. 3 (2d Cir.1987) (citations omitted) (“Even when           statements demonstrate the existence of questions of fact
cases are reassigned to a different judge, the law of the case    regarding whether McAllister was treated differently from
dictates a general practice of refusing to reopen what has been   similarly-situated persons, he fails to identify disparity in
decided.”).                                                       the conditions “as a result of any purposeful discrimination

Accordingly, it is recommended that defendant's motion for        directed at an identifiable suspect class.” See Dolberry
summary judgment be granted on this ground.                       v. Jakob, No. 11–CV–1018, 2014 WL 1292225, at *12
                                                                  (N.D.N.Y. Mar. 28, 2014).

                                                                  Accordingly, it is recommended that defendant's motion on
                    2. Equal Protection                           this ground should be granted.
McAllister's only reference to an equal protection violation
in the amended complaint is his conclusory claim that Call's
reference to a confidential witness during the Tier III hearing                     G. Qualified Immunity
was in violation of his right to equal protection. Am. Compl. ¶
31. Further, in this Court's previous order, McAllister's equal   Call contends that, even if McAllister's claims are
protection claim was dismissed for failure to demonstrate,        substantiated, he is entitled to qualified immunity. The
among other things, that he was part of a protected class or      doctrine of qualified immunity is an affirmative defense
that he was treated differently from any similarly-situated       which “shield[s] an officer from personal liability when an
inmates. Dkt. No. 58, at 4; Dkt. No. 55, at 24–25. Thus, any      officer reasonably believes that his or her conduct complies
such claim would also be barred by the law of the case. Thorn,    with the law.”      Pearson v. Callahan, 555 U.S. 223, 244
446 F.3d at 383. Regardless, McAllister's equal protection        (2009). Even if a disciplinary disposition is not supported
claim must also fail for the reasons discussed infra.             by “some evidence,” prison officials are entitled to qualified
                                                                  immunity if “their conduct does not violate clearly established
 *17 To establish an equal protection violation, a plaintiff      statutory or constitutional rights of which a reasonable person
must show that “he was treated differently than others
                                                                  would have known.”         Luna, 356 F.3d at 490 (quoting
similarly situated as the result of intentional or purposeful
                                                                     Wilson v. Layne, 526 U.S. 603, 614 (1999)) (internal
discrimination.”     Phillips v. Girdich, 408 F.3d 124, 129
                                                                  quotation marks omitted). This assessment is made “in light
(2d Cir.2005). McAllister has not identified, nor does the
                                                                  of the legal rules that were clearly established at the time
record disclose, any basis for a reasonable fact-finder to
conclude that he was treated differently from similarly-          it was taken.”    Wilson, 526 U.S. at 614;         Kaminsky v.
situated individuals. Rather, plaintiffs only support for his     Rosenblum, 929 F.2d 922, 925 (2d Cir.1991). To determine
equal protection claim is the following:                          whether a state official is entitled to qualified immunity for
                                                                  acts taken during the course of his or her employment, a
                                                                  reviewing court is to determine: “(1) whether plaintiff has


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           13
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 26 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)


shown facts making out violation of a constitutional right; (2)
                                                                    be disclosed to McAllister.        Sira, 380 F.3d at 75 (citing
if so, whether that right was clearly established; and (3) even
if the right was clearly established, whether it was objectively       Ponte, 471 U.S. at 498).
reasonable for the [official] to believe the conduct at issue
was lawful.” Phillips v. Wright, 553 Fed. Appx. 16, 17 (2d          Thus, given the state of the law regarding the rights to
                                                                    which an inmate is entitled in his disciplinary hearing, it
Cir.2014) (citing Gonzalez v. City of Schenectady, 728 F.3d
                                                                    was not objectively reasonable for Call to have believed
149, 154 (2d Cir.2013)).
                                                                    that (1) he need not perform an independent assessment
                                                                    of the witness credibility or (2) the misbehavior report,
 *18 First, as discussed, McAllister presented a viable due
                                                                    confiscated affidavits, and McAllister's consistent testimony
process claim that the determination was not based on some
                                                                    and statements, without more, sufficiently supported a
evidence of guilt because Call (1) relied on confidential
                                                                    determination that McAllister violated rules 113.15 and
witness testimony without making an independent assessment
                                                                    180.17.
of the witness's credibility and (2) did not otherwise have
sufficient reliable evidence to support his finding of guilt.
                                                                    Accordingly, defendant's motion for summary judgment
McAllister has also raised issues of fact whether the
                                                                    should be denied on this ground.
remaining evidence relied upon—the misbehavior report,
McAllister's testimony and statements, and the confiscated
legal papers—provided reliable evidence of guilt.
                                                                                           IV. Conclusion
Addressing the second prong of the analysis, there is a clearly-
                                                                    For the reasons stated above, it is hereby RECOMMENDED
established right to procedural due process protections,
                                                                    that defendant's motion for summary judgment (Dkt. No. 74)
including the right to have a disciplinary determination be
                                                                    be
based on some evidence of guilt. There is also a clearly-
established right to an independent assessment of confidential
witnesses performed where a hearing officer relies on the           *19 1. GRANTED insofar as:
witness's testimony ( Vasquez v. Coughlin, 726 F.Supp.
                                                                      a. dismissing plaintiff's First Amendment claims;
466, 472 (S.D.N.Y.1989) (right clearly established by 1986);
see also        Sira, 380 F.3d at 80). Further, although there is     b. dismissing plaintiff's Eighth Amendment claims;
no bright-line for what suffices as “some evidence” in every
prison disciplinary proceeding (Woodard v. Shanley, 505 Fed.          c. dismissing plaintiff's challenge to the constitutionality of
Appdx. 55, 57 (2d Cir.2012)), there were questions of fact               Directive 4913;
surrounding the allegedly reliable evidence demonstrating
                                                                      d. defendant's Eleventh Amendment immunity defense;
that McAllister was in possession of other inmates' legal
documents or that he provided them with unauthorized                2. DENIED as to:
legal assistance. Cf. Turner v. Silver, 104 F.3d 354, at
*3 (2d Cir.1996) (some evidence to support determination              a. plaintiff's Fourteenth Amendment procedural due
that the defendant violated rule against unauthorized legal             process claims;
assistance where documentary evidence indicated the plaintiff
                                                                      b. defendant's qualified immunity defense.
received payment from other inmates, author of misbehavior
report testified regarding an interview with informant who          Pursuant to      28 U.S.C. § 636(b)(1), the parties may
implicated defendant, prison official testified that inmate told    lodge written objections to the foregoing report. Such
her he had been charged for law library services and inmate         objections shall be filed with the Clerk of the Court “within
testified the same). Call both failed to perform an independent     fourteen (14) days after being served with a copy of
assessment of the confidential witness's credibility and
                                                                    the ... recommendation.” N.Y.N.D.L.R. 72 .1(c) (citing        28
provided no explanation for why both the identity of the
                                                                    U.S.C. § 636(b)(1)(B)-(C)).
witness and the substance of his or her testimony could not
                                                                    FAILURE TO OBJECT TO THIS REPORT WITHIN
                                                                    FOURTEEN DAYS WILL PRECLUDE APPELLATE


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             14
             Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 27 of 93
McAllister v. Call, Not Reported in F.Supp.3d (2014)




REVIEW.         Roldan v. Racette, 984 F.2d 85, 89 (2d                Dated: October 9, 2014.

Cir.1993);      Small v. Sec'v of HHS, 892 F.2d 15 (2d                All Citations
Cir.1989);     28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72, 6(a),
                                                                      Not Reported in F.Supp.3d, 2014 WL 5475293
6(e).




                                                          Footnotes


1
       This matter was referred to the undersigned for report and recommendation pursuant to 28 U.S.C. § 636(b)
       and N.D.N.Y.L.R. 72.3(c).
2      McAllister is no longer incarcerated and is currently under the supervision of DOCCS.
3      SHUs exist in all maximum and certain medium security facilities. The units “consist of single-occupancy cells
       grouped so as to provide separation from the general population ....“ N .Y. COMP.CODES R. & REGS. tit 7,
       § 300.2(b) (1999). Inmates are confined in a SHU as discipline, pending resolution of misconduct charges,
       for administrative or security reasons, or in other circumstances as required. Id. at pt. 301.
4      Rule 113.15 provides that “[a]n inmate shall not purchase, sell, loan, give or exchange a personally owned
       article without authorization.” 7 NYCRR 270.2.
5      Rule 180.17 provides that “[a]n inmate may not provide legal assistance to another inmate without prior
       approval of the superintendent or designee. An inmate shall not receive any form of compensation for
       providing legal assistance.” 7 NYCRR 270.2.
6      All unpublished decisions referenced herein are appended to this report and recommendation.
7      Various courts in the Second Circuit have postulated how, if at all, the Iqbal decision affected the five Colon
       factors which were traditionally used to determine personal involvement.                  Pearce v. Estate of Longo, 766
       F.Supp.2d 367, 376 (N.D.N.Y.2011), rev'd in part on other grounds sub nom.,       Pearce v. Labella, 473 F.
       App'x 16 (2d Cir.2012) (recognizing that several district courts in the Second Circuit have debated Iqbal's
       impact on the five Colon factors); Kleehammer v. Monroe Cnty., 743 F.Supp.2d 175 (W.D.N .Y.2010) (holding
       that “[o]nly the first and part of the third Colon categories pass Iqbal's muster ....”); D'Olimpio v. Crisafi,
       718 F.Supp.2d 340, 347 (S.D.N.Y.2010) (disagreeing that Iqbal eliminated Colon's personal involvement
       standard).


End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              15
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 28 of 93
Douglas v. Perrara, Not Reported in F.Supp.2d (2013)


                                                                Report–Recommendation for the reasons stated therein. (Dkt.
                                                                No. 80.)
                  2013 WL 5437617
    Only the Westlaw citation is currently available.
                                                                ACCORDINGLY, it is
             United States District Court,
                   N.D. New York.
                                                                ORDERED that Magistrate Judge Treece's Report–
           David DOUGLAS, Sr., Plaintiff,                       Recommendation (Dkt. No. 80) is ACCEPTED and
                          v.                                    ADOPTED in its entirety; and it is further
      PERRARA, Corrr. Officer, Great Meadow
                                                                ORDERED that Defendants' motion for partial summary
         C.F.; Lawrence, Corr. Officer, Great
                                                                judgment (Dkt. No. 70) is GRANTED; and it is further
     Meadow C.F.; Whittier, Corr. Officer, Great
        Meadow C.F.; Mulligan, Corr. Officer,
                                                                ORDERED that the following claims are DISMISSED from
     Great Meadow C.F.; Deluca, Corr. Sergeant,                 this action: (a) all claims asserted against Defendant Russell,
      Great Meadow C.F.; and Russel, Deputy                     and (b) all claims asserted against Defendants in their official
   Superintendent, Great Meadow C.F, Defendants.                capacities only. The Clerk is directed to terminate Defendant
                                                                Russell from this action; and it is further
              No. 9:11–CV–1353 (GTS/RFT).
                             |                                  ORDERED that the following claims REMAIN PENDING
                      Sept. 27, 2013.                           in this action: (a) Plaintiff's claim that Defendants Whittier,
Attorneys and Law Firms                                         Mulligan, Perrara and/or Lawrence subjected him to
                                                                inadequate prison conditions by depriving him of meals for
David Douglas, Sr., Liverpool, NY, pro se.                      approximately five consecutive days in December 2009, in
                                                                violation of the Eighth Amendment; (b) Plaintiff's claim
Hon. Eric T. Schneiderman, Attorney General for the State       that Defendants Whittier, Mulligan, Perrara and Lawrence
of New York, Colleen D. Galligan, Esq., Assistant Attorney      used excessive force against him, and that Defendant Deluca
General, of Counsel, Albany, NY, for Defendants.                failed to protect him from the use of that excessive force,
                                                                in violation of the Eighth Amendment and New York State
                                                                common law; and (c) Plaintiff's claim that Defendant Deluca
                 DECISION and ORDER                             was deliberately indifferent to Plaintiff's serious medical
                                                                needs (following the assaults) in violation of the Eighth
GLENN T. SUDDABY, District Judge.                               Amendment; and it is further

 *1 Currently before the Court, in this pro se civil rights
                                                                ORDERED that Pro Bono Counsel be appointed for the
action filed by David Douglas, Sr., (“Plaintiff”) against the
                                                                Plaintiff for purposes of trial only; any appeal shall remain
six above-captioned New York State correctional employees,
                                                                the responsibility of the plaintiff alone unless a motion for
are the following: (1) Defendants' motion for partial summary
                                                                appointment of counsel for an appeal is granted; and it is
judgment (requesting the dismissal of Plaintiff's claims
                                                                further
against Defendant Russell, and his claims against the
remaining Defendants in their official capacities); and (2)
                                                                ORDERED that upon assignment of Pro Bono Counsel, a
United States Magistrate Judge Randolph F. Treece's Report–
                                                                final pretrial conference with counsel will be scheduled in
Recommendation recommending that Defendants' motion be
                                                                this action before the undersigned, at which time the Court
granted. (Dkt.Nos.70, 80.) Neither party filed an objection
                                                                will schedule a jury trial for Plaintiff's remaining claims as set
to the Report–Recommendation, and the deadline by which
                                                                forth above against Defendants Whittier, Mulligan, Perrara,
to do so has expired. (See generally Docket Sheet.) After
                                                                Lawrence and DeLuca. Counsel are directed to appear at the
carefully reviewing the relevant filings in this action, the
                                                                final pretrial conference with settlement authority from the
Court can find no clear error in the Report–Recommendation:
                                                                parties.
Magistrate Judge Treece employed the proper standards,
accurately recited the facts, and reasonably applied the law
to those facts. As a result, the Court accepts and adopts the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 29 of 93
Douglas v. Perrara, Not Reported in F.Supp.2d (2013)


                                                                   56(e) ] and has, in accordance with local court rules, served
                                                                   a concise statement of the material facts as to which it
      REPORT–RECOMMENDATION and ORDER
                                                                   contends there exist no genuine issues to be tried, those facts
RANDOLPH F. TREECE, United States Magistrate Judge.                will be deemed admitted unless properly controverted by the
                                                                   nonmoving party.”        Glazer v. Formica Corp., 964 F.2d 149,
*2 Pro se Plaintiff David Douglas brought a civil rights
                                                                   154 (2d Cir.1992).
Complaint, pursuant to     42 U.S.C. § 1983, asserting that
Defendants violated his constitutional rights while he was in      To defeat a motion for summary judgment, the non-movant
the custody of the New York State Department of Corrections        must set out specific facts showing that there is a genuine
and Community Supervision (“DOCCS”) and housed in the              issue for trial, and cannot rest merely on allegations or
Great Meadow Correctional Facility. Specifically, Plaintiff        denials of the facts submitted by the movant. FED. R. CIV.
alleges that in early December 2009, he wrote a letter to
                                                                   P. 56(c); see also  Scott v. Coughlin, 344 F.3d 282, 287 (2d
Defendant Eileen Russell 1 complaining that he had been            Cir.2003) ( “Conclusory allegations or denials are ordinarily
denied meals for several days. See Dkt. No. 1, Compl. at           not sufficient to defeat a motion for summary judgment
¶¶ 8, 64, & 66. Plaintiff further alleges that the remaining       when the moving party has set out a documentary case.”);
Defendants violated his constitutional rights when they
used excessive force against him on several occasions and             Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525–26
denied him medical care in order to treat the injuries he          (2d Cir.1994). To that end, sworn statements are “more than
sustained therewith. See generally id. And, according to           mere conclusory allegations subject to disregard ... they are
Plaintiff, Defendant Russell's failure to take disciplinary        specific and detailed allegations of fact, made under penalty
action against these individuals and curtail their “known          of perjury, and should be treated as evidence in deciding
pattern of physical abuse of inmates” renders her liable for       a summary judgment motion” and the credibility of such
violating his constitutional rights. Id. at ¶ 66.                  statements is better left to a trier of fact.   Scott v. Coughlin,
                                                                   344 F.3d at 289 (citing       Flaherty v. Coughlin, 713 F.2d 10,
Presently pending is Defendants' Motion for Partial Summary
Judgment whereby they seek dismissal of Defendant Russell          13 (2d Cir.1983) and        Colon v. Coughlin, 58 F.3d 865, 872
from this action as well as dismissal of all claims against the    (2d Cir.1995)).
remaining Defendants in their official capacities. Dkt. No. 70.
A response to that Motion was due on February 22, 2013. To          *3 When considering a motion for summary judgment, the
date, the Court has not received a response from Plaintiff.        court must resolve all ambiguities and draw all reasonable
                                                                   inferences in favor of the non-movant.         Nora Beverages,
                                                                   Inc. v. Perrier Group of Am., Inc., 164 F.3d 736, 742 (2d
                      I. DISCUSSION                                Cir.1998). “[T]he trial court's task at the summary judgment
                                                                   motion stage of the litigation is carefully limited to discerning
                                                                   whether there are any genuine issues of material fact to be
                   A. Standard of Review
                                                                   tried, not to deciding them. Its duty, in short, is confined
Pursuant to FED. R. CIV. P. 56(a), summary judgment is             at this point to issue-finding; it does not extend to issue-
appropriate only where “there is no genuine dispute as to any      resolution.”     Gallo v. Prudential Residential Servs., Ltd.
material fact and the movant is entitled to judgment as a matter   P'ship, 22 F.3d 1219, 1224 (2d Cir.1994). Furthermore, where
of law.” The moving party bears the burden to demonstrate          a party is proceeding pro se, the court must “read [his or her]
through “pleadings, depositions, answers to interrogatories,       supporting papers liberally, and ... interpret them to raise the
and admissions on file, together with [ ] affidavits, if any,”
                                                                   strongest arguments that they suggest.”         Burgos v. Hopkins,
that there is no genuine issue of material fact.    F.D.I. C. v.
                                                                   14 F.3d 787, 790 (2d Cir.1994), accord,  Soto v. Walker, 44
Giammettei, 34 F.3d 51, 54 (2d Cir.1994) (quoting Celotex          F.3d 169, 173 (2d Cir.1995). Nonetheless, mere conclusory
Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “When a party has     allegations, unsupported by the record, are insufficient to
moved for summary judgment on the basis of asserted facts
                                                                   defeat a motion for summary judgment. See          Carey v.
supported as required by [Federal Rule of Civil Procedure
                                                                   Crescenzi, 923 F.2d 18, 21 (2d Cir.1991). Summary judgment


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 30 of 93
Douglas v. Perrara, Not Reported in F.Supp.2d (2013)


is appropriate “[w]here the record taken as a whole could not       contained in the Complaint concerning Defendant Russell.
lead a rational trier of fact to find for the non-moving party.”    In fact, the only factual allegation that this Court can point
                                                                    to is that Plaintiff wrote two letters to Defendant Russell
   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
                                                                    complaining about being denied meals. Defendant Russell
U.S. 574, 587 (1986).
                                                                    is not named nor referenced throughout the remainder of
                                                                    the Complaint. Nevertheless, in the section of the Complaint
Pursuant to the Local Rules of Practice for the Northern
                                                                    where Plaintiff lists his causes of action, he seemingly seeks
District of New York, “[w]here a properly filed motion is
                                                                    to hold Defendant Russell liable for her alleged failure to
unopposed and the Court determines that the moving party
                                                                    intervene and take disciplinary action against the Defendants
has met its burden to demonstrate entitlement to the relief
                                                                    in order to curb their known pattern of physical abuse against
requested therein, the non-moving party's failure to file to
                                                                    inmates. Id. at ¶¶ 64 & 66.
serve any papers ... shall be deemed as consent to the granting
or denial of the motion, as the case may be, unless good cause
                                                                    According to Defendants' uncontroverted submissions,
is shown.” N.D.N.Y.L.R. 7.1(b)(3). “The fact that there has
                                                                    Defendant Eileen Russell is employed by DOCCS and
been no response to a summary judgment motion does not, of
                                                                    worked at Great Meadow in 2006 as the Assistant
course, mean that the motion is to be granted automatically.”
                                                                    Deputy Superintendent for Special Housing assigned to the
   Champion v. Artuz, 76 F.3d 483, 486 (2d Cir.1996). Even          Behavioral Health Unit. Dkt. No. 70–3, Eileen Russell Decl.,
in the absence of a response, Defendants are entitled to            dated Feb. 4, 2013, at ¶¶ 1, 3, & 4. During her tenure in that
summary judgment only if the material facts demonstrate             position, Plaintiff neither worked nor was housed as a patient
their entitlement to judgment as a matter of law. Id.; FED. R.      in the Behavioral Health Unit. Russell Decl. at ¶ 11. Russell
CIV. P. 56(c). Because Plaintiff has failed to raise any question   did not have any responsibilities related to delivery of meals
of material fact, the Court will accept the facts as set forth in   to inmates nor does she have any recollection of speaking with
Defendants' Statement Pursuant to Rule 7.1(a)(3) (Dkt. No.          Plaintiff or seeing any correspondence from him. Id. at ¶ 13.
70–2), supplemented by Plaintiffs' verified Complaint (Dkt.         Furthermore, at no time was she made aware of any assault
No. 1), as true. See Lopez v. Reynolds, 998 F.Supp. 252, 256        against Plaintiff by any DOCCS employee. Id. at ¶ 15.
(W.D.N.Y.1997).
                                                                    The Second Circuit has held that “personal involvement
                                                                    of defendants in alleged constitutional deprivations is a
                  B. Personal Involvement                           prerequisite to an award of damages under              § 1983.”

As noted above, Plaintiff brings this civil rights action             Wright v. Smith, 21 F.3d 496, 501 (2d Cir.1994) (citations
for alleged violations of his constitutional rights during          omitted). Moreover, “the doctrine of respondeat superior
his incarceration in December 2009 at Great Meadow                  cannot be applied to      section 1983 actions to satisfy the
Correctional Facility. Plaintiff claims that in early December      prerequisite of personal involvement.” Kinch v. Artuz, 1997
2009, he was subjected to threats and harassment by other
inmates and correctional officers. Compl. at ¶ 1. Plaintiff         WL 576038, at *2 (S.D.N.Y. Sept. 15, 1997) (citing        Colon
alleges that beginning on December 11, 2009, he was denied          v. Coughlin, 58 F.3d 865, 874 (2d Cir.1995) &        Wright v.
several meals for several consecutive days by unnamed               Smith, 21 F.3d at 501) (further citations omitted)). Thus, “a
individuals, prompting him to file grievances and write two         plaintiff must plead that each Government-official defendant,
letters to Defendant Russell. Id. at ¶¶ 2–8. 2 Thereafter, on       through the official's own individual actions, has violated the
December 16, 2009, Plaintiff's meals were delivered to him          constitution.”    Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).
and, on the following date, he was moved to protective
custody. Id. at ¶¶ 9–10. The remainder of Plaintiff's Complaint     It appears that Plaintiff seeks to hold Defendant Russell liable
describes a series of events wherein the remaining Defendants       due to her employment as a supervisor at Great Meadow. The
are accused of using excessive physical force against him and       Second Circuit has stated that a supervisory defendant may
denying him medical attention.                                      have been personally involved in a constitutional deprivation

*4 With regard to the pending, unopposed Motion, the                within the meaning of           § 1983 if she: (1) directly
Court notes that there is a paucity of factual allegations          participated in the alleged infraction; (2) after learning of the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 31 of 93
Douglas v. Perrara, Not Reported in F.Supp.2d (2013)


violation, failed to remedy the wrong; (3) created a policy         or Subjects of any Foreign State.” U.S. CONST. amend. XI.
or custom under which unconstitutional practices occurred           Although by its terms, the amendment bars suit by citizens of
or allowed such policy or custom to continue; (4) was               one state against another state, the Supreme Court has held
grossly negligent in managing subordinates who caused the           that such amendment similarly bars suits against a state by its
unlawful condition or event; or (5) the defendant exhibited
                                                                    own citizens.    Hans v. Louisiana, 134 U.S. 1 (1890). “The
deliberate indifference to the rights of inmates by failing to
                                                                    Eleventh Amendment thus ‘affirm[s] that the fundamental
act on information indicating that unconstitutional acts were
                                                                    principle of sovereign immunity limits the grant of judicial
occurring. 3     Colon v. Coughlin, 58 F.3d at 873 (citations
                                                                    authority in Art. III.’ “ Richardson v. New York State Dep't
omitted);     Williams v. Smith, 781 F.2d 319, 323–24 (2d           of Corr. Servs., 180 F.3d 426, 447–48 (2d Cir.1999) (citing
Cir.1986) (citations omitted).
                                                                       Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.
                                                                    89, 98 (1984)). Thus, sovereign immunity provided for in
 *5 Here, the evidence shows that Defendant Russell did
                                                                    the Eleventh Amendment prohibits suits against the state,
not directly participate in any constitutional wrongdoing,
she was not aware that Plaintiff had been experiencing any          including a state agency in federal court.     Pennhurst State
problems with other inmates and staff, in her assignment to         Sch. & Hosp. v. Halderman, 465 U.S. at 98–101;         Severino
the Behavioral Health Unit she did not come into contact with
the Plaintiff, and, she was not responsible for creating policies   v. Negron, 996 F.2d 1439, 1441 (2d Cir.1993);        Daisernia
or customs nor for rectifying any of the alleged constitutional     v. State of New York, 582 F.Supp. 792, 796 (N.D.N.Y.1984).
infirmities Plaintiff is alleged to have been subjected to.         To the extent a state official is sued for damages in his or her
Because Plaintiff failed to respond to Defendants' Motion,          official capacity, “such a suit is deemed to be a suit against
he has not created any material issue of fact regarding             the state, and the official is entitled to invoke the eleventh
Russell's non-involvement in any constitutional wrongdoing.         amendment immunity belonging to the           state.” Rourke
Thus, based upon the record before the Court, we find               v. New York State Dep't. of Corr. Servs., 915 F.Supp. 525,
that Defendant Russell was not personally involved in any           539 (N.D.N.Y.1995) (citing Berman Enters., Inc. v. Jorling, 3
wrongdoing and should be dismissed from this action. See            F.3d 602, 606 (2d Cir.), cert. denied, 510 U.S. 1073 (1994);
    Wright v. Smith, 21 F.3d at 501 (defendant may not be held         Ying Jing Gan v. City of New York, 996 F.2d 522, 529 (2d
liable simply because he holds a high position of authority).
                                                                    Cir.1993)); see also      Mathie v. Fries, 121 F.3d 808, 818
                                                                    (2d Cir.1997) (“A claim against a government officer in his
                                                                    official capacity is, and should be treated as, a claim against
                  C. Eleventh Amendment                             the entity that employs the officer ....”).

By their Motion, Defendants seek dismissal of claims brought         *6 However, whether state officials sued in their official
against them in their official capacities. Dkt. No. 70. In          capacities are entitled to Eleventh Amendment immunity
making this request, the Defendants note that during the            depends also upon the relief sought in the complaint. The
pendency of this action, Plaintiff was released from DOCCS's
custody, thereby rendering moot any request he has made             Second Circuit has held that in accordance with        Ex parte
for injunctive relief. Dkt. No. 70–4, Defs.' Mem. of Law,           Young, 209 U.S. 123 (1908), “acts of state officials that violate
at pp. 7–8. After reviewing the Complaint, the Court notes          federal constitutional rights are deemed not to be acts of
that Plaintiff primarily seeks monetary compensation for both       the state and may be subject of injunctive or declaratory
compensatory and punitive damages. See Compl. at Relief             relief in federal court.” Berman Enters., Inc. v. Jorling, 3
Requested. In addition, he seeks a declaratory judgment             F.3d at 606 (citations omitted); see also       Rourke v. New
that his rights have been violated, but does not seek other         York State Dep't of Corr. Servs., 915 F.Supp. at 540. While
injunctive relief. Id.                                              much of the relief sought herein is compensatory and punitive
                                                                    monetary relief, to the extent Plaintiff seeks some form of
The Eleventh Amendment states, “[t]he Judicial power of the         declaratory relief, such claims against the Defendants in their
United States shall not be construed to extend to any suit in       official capacities could go forward insofar as the Plaintiff
law or equity, commenced or prosecuted against one of the           seeks prospective relief. However, in light of his release
United States by Citizens of another State, or by Citizens          from DOCCS's custody, the Court finds that any request for


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 32 of 93
Douglas v. Perrara, Not Reported in F.Supp.2d (2013)



prospective injunctive relief is moot and the claims against
                                                                       ORDERED, that the Clerk of the Court serve a copy of this
the remaining Defendants in their official capacities should
                                                                       Report–Recommendation and Order upon the parties to this
be dismissed. Khalil v. Laird, 353 F. App'x 620 (2d Cir.2009)
                                                                       action.
(citing Muhammad v. City of New York Dep't of Corr., 126
F.3d 119, 123 (2d Cir.1997)).
                                                                       Pursuant to     28 U.S.C. § 636(b)(1), the parties have
                                                                       fourteen (14) days within which to file written objections
                                                                       to the foregoing report. Such objections shall be filed
                     II. CONCLUSION
                                                                       with the Clerk of the Court. FAILURE TO OBJECT TO
For the reasons stated herein, it is hereby                            THIS REPORT WITHIN FOURTEEN (14) DAYS WILL
                                                                       PRECLUDE APPELLATE REVIEW.                   Roldan v. Racette,
RECOMMENDED, that Defendants' Motion for Partial
Summary Judgment (Dkt. No. 70) be GRANTED and all                      984 F.2d 85, 89 (2d Cir.1993) (citing   Small v. Sec'y of
claims against Defendant Russell be DISMISSED and claims               Health and Human Servs ., 892 F.2d 15 (2d Cir.1989)); see
against the remaining Defendants in their official capacities          also    28 U.S.C. § 636(b) (1); FED. R. CIV. P. 72 & 6(a).
be DISMISSED; and it is further

RECOMMENDED, that if the above recommendations are                     All Citations
accepted, this case be set down for a final pre-trial conference
                                                                       Not Reported in F.Supp.2d, 2013 WL 5437617
with the parties to assess whether this matter is trial ready;
and it is further




                                                           Footnotes


1      Although Plaintiff spells this Defendant's name as “Russel,” it is clear from Defendants' submissions that the
       correct spelling of this individual's name is “Russell” and the Court will refer to her accordingly. Compl. at
       ¶ 8; Dkt. Nos. 10 & 70–3.
2      Plaintiff alleges that in addition to filing several grievances he submitted sick call requests and sent letters to
       the Inspector General, all explaining how his Eighth Amendment rights were being violated. Compl. at ¶¶ 5–8.
3
       The Second Circuit has yet to address the impact of                    Ashcroft v. Iqbal, 556 U.S. 662 (2009), upon the
       categories of supervisory liability under   Colon v. Coughlin, 58 F.3d 865 (2d Cir.1995). See          Grullon v.
       City of NewHaven, 720 F.3d 133 (2d Cir.2013) (noting that the Court's decision in Iqbal “may have heightened
       the requirements for showing a supervisor's personal involvement,” but declining to resolve the issue). Lower
       courts have struggled with this issue, specifically whether Iqbal effectively calls into question certain prongs
       of the Colon five-part test for supervisory liability. See, e.g., Sash v. United States, 674 F.Supp.2d 531,
       543 (S.D.N.Y.2009). While some courts have taken the position that only the first and third of the five Colon
       categories remain viable and can support a finding of supervisory liability, see, e.g., Bellamy v. Mount Vernon
       Hosp., 2009 WL1835939, at *6 (S.D.N.Y. June 26, 2009), aff'd, 387 F. App'x 55 (2d Cir.2010), others disagree
       and conclude that whether any of the five categories apply in any particular cases depends upon the particular
       violations alleged and the supervisor's participatory role, see, e.g., D'Olimpio v. Crisafi, 718 F.Supp.2d
       340, 347 (S.D.N.Y.2010). Nevertheless, this Court, until instructed to the contrary, continues to apply the
       entirety of the five-factor Colon test.


End of Document                                                    © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 33 of 93
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)



                                                               is entitled to judgment as a matter of law. See       Celotex
                  2013 WL 838284                               Corp. v. Catrett, 477 U.S. 317, 322 (1986). Stated otherwise,
    Only the Westlaw citation is currently available.          summary judgment is appropriate “[w]here the record taken
             United States District Court,                     as a whole could not lead a rational trier of fact to find for
                   N.D. New York.
                                                               the non-moving party [.]”     Matsushita Elec. Indus. Co. v.
               William HALL, Plaintiff,                        Zenith Radio Corp., 475 U.S. 574, 587 (1986). When deciding
                                                               a summary judgment motion, the Court must “resolve all
                          v.
                                                               ambiguities and draw all factual inferences in favor of the
  COUNTY OF SARATOGA, John Doe, Individually
  and in his capacity as an Employee of the County             party opposing the motion.”        McPherson v. Coombe, 174
    of Saratoga, New York, Sheriff's Department                F.3d 276, 280 (2d Cir.1999).
     and the Saratoga County Sheriff, Lt. Corbet,
                                                               When, as here, a summary judgment motion is unopposed,
  Jane Doe, the persons intended being all Civilian
                                                               “[t]he fact that there has been no [such] response ... does
    personnel as employees or under Contract as
                                                               not ... [by itself] mean that the motion is to be granted
    independent medical personnel, Defendants.
                                                               automatically.”      Champion v. Artuz, 76 F.3d 483, 486
             No. 1:10–CV–1120 (NAM/CFH).
                                                               (2d Cir.1996); see also       Vt. Teddy Bear Co. v. 1–800
                           |
                                                               Beargram Co., Inc., 373 F.3d 241, 244 (2d Cir.2004). Instead,
                     March 6, 2013.
                                                               a court must (1) determine what material facts, if any, are
Attorneys and Law Firms                                        disputed in the record presented on the motion; and (2)
                                                               assure itself that, based on those undisputed material facts,
Grasso, Rodriguez & Grasso, Nicholas J. Grasso, Esq., of       the law indeed warrants judgment for the moving party. See
Counsel, Schenectady, NY, for Plaintiff.
                                                                  Champion, 76 F.3d at 486. The motion may fail if the
Bailey Kelleher & Johnson, P.C., Nannette R. Kelleher, Esq.,   movant's submission fails to establish that no material issue
of Counsel, Albany, NY, for Defendants.                        of fact remains for trial, Amaker v. Foley, 274 F.3d 677, 681
                                                               (2d Cir.2001), or if the “undisputed facts fail to show that the
                                                               moving party is entitled to judgment as a matter of law,” Vt.
       MEMORANDUM–DECISION and ORDER                           Teddy Bear, 373 F .3d at 244 (internal citation and quotation
                                                               marks omitted).
NORMAN A. MORDUE, District Judge.

I. INTRODUCTION                                                B. Exhaustion of Administrative Remedies
 *1 This action arises under the auspices of      42 U.S.C.    The Prisoner Litigation Reform Act of 1995 (“PLRA”),
§ 1983. Plaintiff asserts that while he was an inmate at the   mandates exhaustion by prisoners of all administrative
Saratoga County Correctional Facility (“SCCF”), defendants     remedies before bringing an action regarding prison
denied him adequate medical care, committed a battery upon     conditions of confinement. See     42 U.S.C. § 1997e(a).
him and are liable in negligence for personal injuries he      Specifically, the PLRA provides that “[n]o action shall be
sustained while in their custody. Defendants have moved for
summary judgment dismissing the complaint. Plaintiff has not   brought with respect to prison conditions under           section
                                                               1983 of this title, or any other Federal law, by a prisoner
submitted papers in opposition to this motion. 1
                                                               confined in any jail, prison, or other correctional facility until
                                                               such administrative remedies as are available are exhausted.”
II. DISCUSSION                                                 Id. The Supreme Court has held that the PLRA's “exhaustion
                                                               requirement applies to all inmate suits about prison life,
A. Standard of Review                                          whether they involve general circumstances or particular
Summary judgment is appropriate when there is no genuine       episodes, and whether they allege excessive force or some
issue with regard to any material fact, and the moving party
                                                               other wrong.”      Porter v. Nussle, 534 U.S. 516, 532 (2002).



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 34 of 93
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


                                                                                   alleged that justify the prisoner's
*2 “ ‘Conditions of confinement’ is not a term of art;                             failure to comply with administrative
                                                                                   procedural requirements.
it has a plain meaning.”         Jenkins v. Haubert, 179 F.3d
19, 28 (2d Cir.1999). “It quite simply encompasses all
conditions under which a prisoner is confined for his term
of imprisonment.” Id. These include terms of disciplinary                Hemphill, 380 F.3d at 686.
or administrative segregation such as keeplock or solitary
confinement, as well as more general conditions affecting a           New York State law provides a three tier inmate grievance
prisoner's quality of life such as ... the deprivation of exercise,
                                                                      procedure applicable to plaintiff's claims. See,      N.Y.
medical care, adequate food and shelter, and other conditions
                                                                      Correct. Law § 139; N.Y. Comp.Codes R. & Regs. tit.
that, if improperly imposed, could violate the Constitution. Id.
                                                                      7, § 701.1 et seq. (2003). Courts in the this Circuit have
(citing    Figueroa v. Rivera, 147 F.3d 77, 82 (1st Cir.1998);        long recognized this procedure as an “available” remedy for
   Channer v. Mitchell, 43 F.3d 786, 788 (2d Cir.1994)) (per          purposes of the PLRA. See Mingues v. Nelson, No. 96–CV–
curiam ). In short, any deprivation that does not affect the fact     5396, 2004 WL 324898, at *4 (S .D.N.Y. Feb. 20, 2004)
or duration of a prisoner's overall confinement is necessarily        (citing Mojias v. Johnson, 351 F.3d 606 (2d Cir.2003) and
a condition of that confinement.                                         Snider v. Melindez, 199 F.3d 108, 112–13 (2d Cir.1999)).
                                                                      Richard Emery, the Chief Administrator with the rank of
In    Hemphill v. New York, 380 F.3d 680 (2d Cir.2004), the           Colonel for SCCF submitted an affidavit wherein he averred
                                                                      that the facility maintained an inmate grievance program
Second Circuit “read together,”      Macias v. Zenk, 495 F.3d         established by the New York State Department of Corrections
37, 41 (2d Cir.2007), a number of decisions and consolidated          and Community Supervision (“DOCCS”) pursuant to the
cases and formulated a three-part test for examining the scope        above-referenced law and regulations. Further, Emery stated
of the PLRA's exhaustion requirement:                                 that the grievance program is enumerated in the policies
                                                                      and procedures of SCCF and is distributed to each inmate
                                                                      in an Inmate Handbook. Review of the complaint and the
             Depending on the inmate's explanation                    entire record for that matter reveals no suggestion that
             for the alleged failure to exhaust, the                  plaintiff filed or attempted to pursue a grievance of his claims
             court must ask whether administrative                    administratively at SCCF prior to filing the instant action.
             remedies were in fact available to
             the prisoner. The court should also                       *3 Regarding part two of the Hemphill analysis, plaintiff
             inquire as to whether the defendants                     does not allege in the complaint or anywhere in the record
             may have forfeited the affirmative                       that defendants inhibited his ability to utilize the grievance
             defense of non-exhaustion by failing                     program which was indisputably available to him at SCCF.
             to raise or preserve it, or whether                      Finally, review of the record does not reveal any “special
             the defendants' own actions inhibiting                   circumstances” which would justify plaintiff's failure to
             the inmate's exhaustion of remedies                      comply with administrative requirements prior to filing the
             may estop one or more of the
                                                                      present federal claim. See Hemphill, 380 F.3d at 686. Thus,
             defendants from raising the plaintiff's
                                                                      the Court finds there is no genuine issue of material fact
             failure to exhaust as a defense. If
                                                                      concerning plaintiff's failure to have exhausted administrative
             the court finds that administrative
             remedies were available to the                           remedies prior to commencing his      § 1983 claims against
             plaintiff, and that the defendants are                   defendants. Based thereupon, these federal claims are subject
             not estopped and have not forfeited                      to dismissal on procedural grounds.
             their non-exhaustion defense, but
             that the plaintiff nevertheless did
             not exhaust available remedies, the                      C. Plaintiff's Claims Under     42 U.S.C. § 1983
             court should consider whether special
             circumstances have been plausibly                        1. Inadequate Medical Treatment



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 35 of 93
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


Even if the Court ignored plaintiff's procedural failings, his       *4 “Medical malpractice does not become a constitutional
    § 1983 claims fare no better on their merits. According          violation merely because the victim is a prisoner.”   Estelle
to the complaint and his response to interrogatories filed in        v. Gamble, 429 U.S. 97, 106 (1976). Nevertheless, a pattern of
this matter, plaintiff claims that defendants violated the Eighth    omissions may permit the inference of deliberate unconcern
Amendment when failed to provide adequate medical care               for the prisoner, and gross negligence by prison employees
to him while he was an inmate at SCCF by: 1) failing to              creates a strong presumption of deliberate indifference.
comply with care and treatment consistent with the diagnosis
                                                                        Doe v. New York City Department of Soc. Servs., 649
of renal failure; 2) failing to address the plugging of an A.V.
                                                                     F.2d 134, 143–44, 145 (2d Cir.1981), cert. denied, 464 U.S.
fistula in his left arm in a timely fashion despite his complaints
about it, putting a shunt in his neck; 3) not allowing him to        864 (1983);     Langley v. Coughlin, 715 F.Supp. 522, 537
shower or bathe for eight days which led to a septic infection;      (S.D.N.Y.1989). Furthermore, a health provider cannot claim
and 4) failing to follow a special diet of low calcium,              to have exercised his or her “best judgment” where that
phosphorous and potassium which was recommended by                   judgment is based on a cursory examination or inadequate
plaintiff's physician, Dr. Daoui and the Rubin Dialysis Center.      diagnostic procedures. Williams v. United States, 747 F.Supp.
                                                                     967, 1009 (S .D.N.Y.1990). Finally, prison officials cannot
The Eighth Amendment prohibits the infliction of “cruel              defend practices that fall below the norm of what is generally
and unusual punishments” on those convicted of crimes,               accepted in the medical community merely on the ground
which includes punishments that “involve the unnecessary             that such practices are common throughout the correctional

and wanton infliction of pain.” Gregg v. Georgia, 428 U.S.           system. See     Todaro v. Ward, 565 F.2d 48, 53 (2d Cir.1977).
153, 173 (1976) (citations omitted). The Eighth Amendment
also applies to prison officials when they provide medical           Stephen Strader, the Medical Director at SCCF, who oversees
                                                                     all medical personnel at SCCF and participates in the care
care to inmates. See    Estelle v. Gamble, 429 U.S. 97, 103
                                                                     and treatment of all inmates at the facility, submitted an
(1976). To establish an unconstitutional denial of medical
                                                                     affidavit detailing the medical care provided to plaintiff
care, a prisoner must prove “deliberate indifference to [his]
                                                                     during the relevant time period. According to Dr. Strader,
serious medical needs.”      Id. at 104.                             plaintiff entered the facility on December 1, 2008, on a
                                                                     driving while intoxicated charge. Thus, he was automatically
The deliberate indifference standard embodies both an                subject to monitoring for ETOH withdrawal. An Inmate
objective and a subjective prong. First, the alleged deprivation     Physical Assessment Form completed at the time of his arrival
                                                                     indicated that plaintiff was being treated for Stage IV Renal
must be, in objective terms, “sufficiently serious.”  Wilson
                                                                     Disease. Dr. Strader explained that chronic renal disease is the
v. Seiter, 501 U.S. 294, 298 (1991). See Nance v. Kelly,
                                                                     gradual loss of kidney function which can occur over months
912 F.2d 605, 607 (2d Cir.1990) (Pratt, J., dissenting)
                                                                     or years. According to Dr. Strader, Stage IV is considered the
(standard contemplates “a condition of urgency, one that
                                                                     most severe stage of the disease; it is usually irreversible and
may produce death, degeneration, or extreme pain”) (citations
                                                                     will often progress to complete kidney failure. At that point,
omitted). Second, the charged official must act with a
                                                                     Dr. Strader explained, the kidneys can no longer adequately
sufficiently culpable state of mind. See Wilson, 501 U.S. at         filter waste and excess fluids from the body and dangerous
298. Deliberate indifference requires more than negligence,          levels of fluids, electrolytes and wastes can accumulate. Dr.
but less than conduct undertaken for the very purpose of             Strader stated that the only option available to patients at this
causing harm. See      Farmer v. Brennan, 511 U.S. 825, 835          stage of kidney disease is dialysis or renal transplant.
(1994). More specifically, a prison official does not act in a
deliberately indifferent manner unless that official “knows of       Dr. Strader noted that when an inmate enters SCCF with
and disregards an excessive risk to inmate health or safety; the     a chronic disease such as plaintiff's, the facility obtains
official must both be aware of facts from which the inference        the inmate's medical records when possible and facilitates
could be drawn that a substantial risk of serious harm exists,       continuing treatment by local specialists in accordance with
                                                                     security policies. According to Dr. Strader, inmates are
and he must also draw the inference.”        Id. at 837.             transferred to all outside medical provider appointments by
                                                                     the Saratoga County Sheriff's Department road patrol unless
                                                                     emergency ambulatory services are required. Dr. Strader


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 36 of 93
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


averred that review of plaintiff's medical records confirmed       as Dr. Daoui did not prescribe a specific level of potassium
the diagnosis of Stage IV chronic kideny disease or renal          intake for plaintiff, SCCF medical staff advised the kitchen
failure and a medical evaluation by plaintiff's nephrologist       staff to restrict plaintiff's meals so they did not include
prior to his incarceration evidenced worsening renal failure.      overly high levels of potassium. Dr. Strader stated that SCCF
Dr. Strader noted that when plaintiff entered SCCF, he had         also continued monitoring plaintiff's metabolic blood panel
an A.V. fistula already in place. Dr. Strader explained that       and electrolytes to gauge whether his kidney functions were
an A.V. fistula is essentially an artificial vein that connects    worsening and unable to maintain normal potassium levels.
directly to an artery. Dr. Strader stated that A.V. fistulas
are commonly created surgically to be used for dialysis            Dr. Strader also stated that in his May 9, 2009, office note,
treatments. According to Dr. Strader, plaintiff's A.V. fistula     Dr. Daoui recommended that plaintiff start hemodialysis.
was inserted in 2007 due to his progressing kidney disease         Indeed, the Court notes that in the May 9, 2009, note, Dr.
and anticipation that dialysis would be necessary in the future.   Dauoi changed plaintiff's diagnosis to “ ‘CKD’ [or chronic
                                                                   kidney disease] stage 5.” However, on May 17, 2009, days
 *5 Within the first few days of plaintiff's incarceration,        before plaintiff's dialysis was to start, he complained that
SCCF contacted plaintiff's nephrologist, Dr. Daoui to              the fistula in his left arm had stopped working. Dr. Strader
determine when he would have to be seen and what treatment         averred that while he was not a nephrologist, he had a medical
was necessary. According to Dr. Strader, Dr. Daoui advised         understanding of how fistulas are used, complications that
that plaintiff would need monthly blood work to monitor            can arise with a fistula, and what procedures may be needed
his kidney function and electrolyte levels. Dr. Daoui asked        to correct those complications. According to Dr. Strader, one
that the results of the bloodwork be faxed to his office for       complication that can arise is that a fistula can clot or clog
review. Plaintiff saw Dr. Daoui for evaluation on January          which prevents fluid from passing through it. Dr. Strader's
9, 2009. Dr. Strader averred that in the course of his duties      review of plaintiff's medical records revealed that a clot or
as the facility physician, he reviewed Dr. Daoui's notes           clog in plaintiff's A.V. fistula had occurred at least one time
and recommendations following each visit. Dr. Strader also         before he entered SCCF. Dr. Strader stated that a clogged
stated that while it was his practice to defer to specialist       or clotted fistula is not a life threatening condition and it is
recommendations, he maintained final authority over the            unlikely to cause any pain to a patient. When it occurs, Dr.
medical treatment provided to inmates. Dr. Strader stated that     Strader stated that a nephologist will examine the fistula to
his review of the notes from plaintiff's follow-up evaluation      determine if a surgical revision will need to be performed. If
with Dr. Daoui on March 9, 2009, revealed worsening kidney         the patient is on dialysis, Dr. Strader stated that a temporary
function in the months prior to plaintiff's incarceration and      catheter is placed to allow continuing dialysis pending repair
Dr. Daoui's observation that plaintiff would likely soon need      of the fistula.
dialysis.
                                                                    *6 When plaintiff complained that his fistula had stopped
On May 11, 2009, Dr. Strader averred that Dr. Daoui                working, a nurse at SCCF contacted Dr. Daoui to see how
recommended that plaintiff adhere to a low potassium diet.         he would like to proceed as plaintiff was scheduled to begin
Dr. Strader understood this recommendation to require that         dialysis. Dr. Daoui recommended that a temporary catheter
plaintiff avoid eating excess potassium. According to Dr.          be placed to allow dialysis to proceed while the fistula was
Strader, limiting one's potassium intake is necessary in           repaired. Dr. Strader said that he then scheduled a fistulogram,
advanced stages of kidney disease. This is because when one's      a procedure used to determine whether any fluid can pass
kidney's are failing, it leads to the inability to maintain a      through a fistula, for the beginning of June. On May 21,
normal potassium level as the kidneys begin to lose the ability    2009, Dr. Strader stated that plaintiff underwent a procedure
to remove potassium from the blood. Dr. Strader stated that        at Saratoga Hospital for the insertion of a temporary right
it was likely that the base diet provided to plaintiff at SCCF     internal jugular tunnel hemodialysis catheter. Following this
already contained lower levels of potassium than he would          procedure, Dr. Strader averred that Dr. Dempsey at Saratoga
be ingesting outside the facility. Notably, Dr. Strader opined     Hospital contacted SCCF and expressed concern regarding
that “when a renal patient is placed on a low potassium diet,      plaintiff being returned to the general inmate population with
it is because his kidneys have already failed thereby leading      the catheter in place. Dr. Dempsey recommended that plaintiff
to the inability to maintain normal potassium levels. A high       be taken out of the general population to reduce the risk that
potassium diet will not cause kidney failure.” Nevertheless,       the catheter would be pulled out which could cause plaintiff



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 37 of 93
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


to bleed to death before medical help could arrive. Though
plaintiff strenuously objected to the restriction, Dr. Strader
stated that plaintiff was separated from the general population    a. Treatment of Plaintiff's Fistula
and placed on medical watch unit.                                   *7 Turning to plaintiff's claims of inadequate medical
                                                                   care, plaintiff alleges that defendants “fail[ed] to address the
Dr. Strader stated that following the catheter insertion on        plugging of the A.V. fistula in his left arm in a timely fashion.”
May 21, 2009, showering restrictions were placed on plaintiff      Plaintiff testified at a 50–h hearing and at his deposition
because it was deemed medically necessary to keep the              in connection with this matter that defendants waited five
catheter site dry. On May 28, 2009, SCCF medical staff were        to six weeks to treat the clogged fistula. Notably, plaintiff
advised by plaintiff's specialists at the Rubin Dialysis Center    did not allege or testify that the clogged fistula caused him
that he could resume showering and the restriction was lifted.     extreme pain and there is no medical evidence in the record
Plaintiff began his dialysis treatments on May 29, 2009, and       which indicate that the failure to treat plaintiff's condition
received a total of 17 dialysis treatments between then and the    immediately as he requested would or could have resulted
time of his release from the facility in July 2009.                in “death, degeneration or extreme pain.”          Hathaway v.
                                                                   Coughlin, 37 F.3d 63, 66 (2d Cir.1994) (quoting Nance, 912
Dr. Strader opined to a reasonable degree of medical certainty     F.2d at 607). Based thereupon, defendants are correct when
that the treatment plaintiff received at SCCF did not hasten his   they argue that there is no evidence to support plaintiff's claim
kidney disease and did not cause his fistula to become clotted.    that failure to act immediately to remedy his clogged fistula,
Rather, according to Dr. Strader, the care and treatment           in and of itself, was a deprivation “sufficiently serious” to
provided to plaintiff at SCCF was in compliance with all
                                                                   warrant review under the Eighth Amendment.             Wilson v.
accepted standards of care and in compliance with the
                                                                   Seiter, 501 U.S. at 298.
recommendations of plaintiff's own specialists. Overall, Dr.
Strader said that plaintiff's blood pressure and weight were
                                                                   Nevertheless, even if a clogged fistula is a serious medical
monitored weekly and at times daily during his six month
                                                                   condition under the standard described in Nance, supra,
incarceration and blood work was performed once to twice
                                                                   the record here reveals that defendants' treatment of the
monthly to monitor his kidney function and electrolyte levels.
                                                                   problem was reasonable and in accordance with the directives
Plaintiff's medical records confirm Dr. Strader's statement
                                                                   of Dr. Daoui. Plaintiff alleges that SCCF's actions in
that plaintiff was evaluated three times by his nephrologist
                                                                   evaluating the clogged fistula took too long and caused
and was in daily contact with the medical staff at SCCF. Dr.
                                                                   him to have a catheter inserted. However, it was Dr.
Strader averred:
                                                                   Daoui who recommended insertion of the catheter to
                                                                   ensure plaintiff's dialysis treatments could start as scheduled.
                                                                   Plaintiff believes that he should have had the fistula repaired
             His medications were constantly
                                                                   immediately instead of having to undergo placement of the
             monitored, he was placed on a
                                                                   catheter. However, it is well settled that “disagreements over
             restricted diet [ ], and relocated to
                                                                   medications, diagnostic techniques (e.g., the need for X-
             a medical unit to ensure his safety.
                                                                   rays), forms of treatment, or the need for specialists or the
             [Plaintiff's] records evidenced that
                                                                   timing of their intervention, are not adequate grounds for
             his kidney was [sic] worsening with
             each visit to his nephrologist before                 a    Section 1983 claim.      Sonds v. St. Barnabas Hosp.
             he entered SCCF. [Plaintiff] received                 Corr. Health Servs., 151 F.Supp.2d 303, 312 (S.D.N.Y.2001).
             the same care for his renal disease                   “These issues implicate medical judgments and, at worst,
             while at SCCF that he would have                      negligence amounting to medical malpractice, but not the
             received had he not been incarcerated.                Eighth Amendment.” Id. (citing          Estelle v. Gamble, 429
             I can affirm to a reasonable medical                  U.S. at 107
             certainty that it was not [plaintiff's]
             incarceration which resulted in his
             requiring dialysis, but the natural                   b. Inadequate Diet
             progression of his disease.                           The intentional failure to provide an inmate with a medically
                                                                   prescribed diet for a prolonged period of time can state



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 38 of 93
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


a viable Eighth Amendment claim. Abdush—Shahid v.                  restriction was implemented at the instruction of plaintiff's
Coughlin, 933 F.Supp. 168, 180 (N.D.N.Y.1996) (citing              specialists at the Rubin Dialysis Center who ordered that the
                                                                   catheter site be kept dry. On the day that medical personnel at
   Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir.1983)
                                                                   SCCF were advised by the Rubin Dialysis Center that plaintiff
(Eighth Amendment's prohibition against cruel and unusual
                                                                   could resume showering, the restriction was lifted.
punishment requires serving inmates nutritionally adequate
food prepared and served under conditions that do not
present imminent danger to health and well-being of inmates        d. Overall Treatment of Plaintiff's Renal Disease
who consume it)). However, the “objective component” of            Plaintiff contends that the care he received at SCCF
an Eighth Amendment claim requires a plaintiff to show             resulted in his requiring dialysis and was not in his “best
evidence of some adverse health impact caused by the               interest.” However, as referenced above, plaintiff entered the
discontinuance of or failure to provide the prescribed diet.       facility with Stage IV renal disease and his medical records
Davidson v. Desai, 817 F.Supp.2d 166, 190 (W.D.N.Y.2011).          demonstrate that his condition was worsening in the months
                                                                   just prior to his incarceration. Plaintiff arrived at SCCF with
 *8 Plaintiff asserts that defendants failed to follow the         an A.V. fistula because his physician anticipated that he would
special diet of low calcium, phosphorous and potassium             soon require dialysis. Within three months of entering the
recommended by his doctor and the specialists at the Rubin         facility, Dr. Daoui noted that plaintiff's bloodwork warranted
Dialysis Center. However, there is no evidence in the record       a change in his diet and the initiation of hemodialysis. The
that Dr. Daoui ever ordered that plaintiff's intake of calcium     record fully supports defendants' contention that it was the
and phosphorous be limited. Indeed, the only restriction Dr.       natural progression of plaintiff's disease, not the care or
Daoui placed on plaintiff's diet was “low potassium.” The          treatment he received at SCCF, which led to his requiring
record shows that once, Dr. Daoui placed this restriction on       dialysis. There is nothing in the record which suggests that
plaintiff's diet, the facility kitchen was made aware of the       plaintiff's care and treatment at SCCF was not in accordance
restriction and plaintiff's diet was altered. Although plaintiff   with generally accepted medical principles and the advice and
asserts that his diet was not properly altered, defendants         recommendation of his own specialists.
are correct when they contend that plaintiff's blood levels
were continuously monitored and Dr. Daoui made no changes           *9 Consequently, there are no material questions of fact
based on his subsequent review of plaintiff's laboratory           concerning plaintiff's claims of inadequate medical treatment
results. Thus, there is no evidence that plaintiff received an     under the Eighth Amendment and these claims must be
inadequate diet while incarcerated at SCCF. Moreover, there        dismissed.
is no objective evidence that the alleged inadequacy of his
diet caused any worsening of his health or renal condition.
As referenced above, Dr. Strader opined that high levels of        2. Excessive Force
potassium do not cause kidney failure. Rather, Dr. Strader         Defendants contend that while plaintiff's complaint did allege
noted that plaintiff's inability to maintain normal potassium      a claim for deliberate indifference to his medical needs,
levels was due to the natural progression of his kidney disease.
                                                                   he did not assert a claim under      42 U.S.C. § 1983 for
                                                                   excessive force. Defendants argue that even if his complaint
c. Showering Restriction                                           was deemed to include a claim of excessive force under     §
Plaintiff asserts that he was not allowed to shower for several    1983, it would still fail. “The test of whether use of force
days after placement of the catheter for dialysis and that this    in prison constitutes excessive force contrary to the Eighth
caused a “septic infection.” Regardless of whether restriction     Amendment is whether the force was used in a good-faith
of shower privileges for the time period in question rises to      effort to maintain or restore discipline, or maliciously and
level of denial of a serious medical need, there is no evidence
                                                                   sadistically to cause harm.”       Scott v.Coughlin, 344 F.3d
in the record that plaintiff ever developed any type of septic
infection while incarcerated at SCCF. Indeed, while plaintiff      282, 291 (2d Cir.2003) (citing     Hudson v. McMillian, 503
testified at his 50–H hearing that he got a septic infection at    U.S. 1, 7 (1992)). “The absence of serious injury is ... relevant
the site of the catheter placement and was “in the hospital for    to the Eighth Amendment inquiry, but does not end it.” Id.
four days,” the Court finds no record of such a hospital visit
                                                                   (quoting     Hudson, 503 U.S. at 7.)
or infection his medical records. Moreover, the showering



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              6
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 39 of 93
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


In this case, plaintiff's complaint alleges simply that defendant                became angry upon learning that
Corbett struck him in the face with a dish, milk and other                       he was to be separated from
objects. The complaint does not assert that plaintiff suffered                   general population.... As [plaintiff]
any injury as a result of this incident. In his response to                      was extremely agitated about this
interrogatories, plaintiff asserts further that on May 11, 2009,                 move, [Corbett] was asked to speak
“Lt. Corbett committed an assault on [him] by intentionally                      with him to attempt to calm him down.
smashing a plate of food against the edge of a table and hitting
[plaintiff] in the face with it and then throwing a glass of milk
in his face causing [plaintiff] reasonable apprehension of the       *10 Corbett further stated that when he entered plaintiff's
immediate harmful and offensive contact, which was the food         cell, he was “quite angry.” “[Plaintiff] claimed that the
and milk hitting [his] face.” However, in the Court's record,       hospital had lied to him by telling him that he could remain
plaintiff's interrogatory responses are not complete and it is      in general population. [Plaintiff]'s anger continued to escalate
unclear whether they are signed or sworn to by plaintiff. At his    and he began yelling and threatened to remove the catheter
50–H hearing, plaintiff testified that he was “not real happy       himself.”
that Lieutenant Corbett threw that plate of food in my face
and a glass of milk.” Following this answer, there is only one        There was a metal table in the room that held [plaintiff]'s
additional page of testimony provided by defendant in which           plate of food with a glass of milk. I sat across the table from
plaintiff testified further concerning the incident:                  [plaintiff] and reminded him that he was being separated
                                                                      from general population for his own safety. [Plaintiff's]
                                                                      temper was further escalated and I went to leave the holding
             I wasn't real happy about the shunt                      cell to afford him the opportunity to calm down. When
             being put in my neck, and I told                         I rose from the table, my hand accidently knocked into
             them that they lied to me and I wasn't                   [plaintiff]'s glass of milk, spilling milk on both [plaintiff]
             pleased with it, and I told him, and                     and me. I had [plaintiff] moved to another holding cell so
             I said, Give me a phone. I'll call my                    that the cell could be cleaned while he had a chance to calm
             lawyer and I'll have this thing out of                   down.
             my neck tomorrow, and he smashed a
             plate of food into my face and threw a
             glass of milk at me and said, Do you                                                  ...
             know how much money they've spent
             on you upstairs over that? And I said,                   I understand that [plaintiff] has now alleged that I assaulted
             I don't care.                                            him by throwing the glass of milk at him during this
                                                                      incident. At no point, did I intentionally cause milk to spill
                                                                      on [plaintiff.] Had I acted in an aggressive manner towards
When plaintiff was asked what he meant when he said that              [plaintiff] during that incident and physically assaulted
Corbett “smashed a plate of food into [his] face,” he said “The       him, the matter would have been reviewed by SCCF
plate was sitting on the table, and we were arguing back and          administration. Further, at no point did [plaintiff] complain
forth across the table, and he smashed it on the edge and it          of our interaction during his incarceration....
flipped up in my face.”                                             The force plaintiff describes herein not sufficiently serious or
                                                                    harmful to reach constitutional dimensions. See        Romano
In an affidavit submitted in connection with defendants'            v. Howarth, 998 F.2d 101, 105 (2d Cir.1993). Plaintiff does
motion, Lt. Corbett averred:                                        not maintain that he experienced any pain or injury as a
                                                                    result of the milk or food being allegedly thrown in his face,
                                                                    even assuming the incident occurred as he states. Moreover,
             [Plaintiff] had recently returned from                 plaintiff does not allege facts that show that Lt. Corbett used
             Saratoga Hospital, where he had                        force “maliciously and sadistically to cause harm,” rather
             a catheter inserted in his neck....                    than “in a good-faith effort to maintain or restore discipline”
             [Corbett] was advised by the on-                       or calm him down and prevent him from removing his
             duty nurse, R.N. Bilka, that [plaintiff]


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               7
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 40 of 93
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


                                                                   to evade or resist arrest. See id. If an officer reasonably,
catheter. Hudson, 503 U.S. at 7. “Not every push or shove,
                                                                   but mistakenly, believed that a suspect was likely to fight
even if it may later seem unnecessary in the peace of a
                                                                   back, for instance, the officer would be justified in using
judge's chambers, violates a prisoner's constitutional rights.”
                                                                   more force than in fact was needed. See id. “[T]he concern
   Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.1973).            of the immunity inquiry is to acknowledge that reasonable
Indeed, not even “every malevolent touch by a prison guard         mistakes can be made as to the legal constraints on particular
gives rise to a federal cause of action.”    Hudson, 503 U.S.      police conduct.” Saucier v. Katz, 533 U.S. 194, 205 (2001),
at 9. (emphasis added). Plaintiff has therefore not stated facts   overruled on other grounds, Pearson, supra:
that meet either the objective or subjective component of the
test used to determine whether Lt. Corbett's alleged excessive
physical force constituted cruel and unusual punishment.                         It is sometimes difficult for an officer
                                                                                 to determine how the relevant legal
                                                                                 doctrine, here excessive force, will
D. Qualified Immunity
                                                                                 apply to the factual situation the officer
Even if the above were not true, Lt. Corbett and the other
                                                                                 confronts. An officer might correctly
individually named defendant are also protected against
                                                                                 perceive all of the relevant facts but
plaintiff's various   § 1983 claims by qualified immunity.                       have a mistaken understanding as to
As noted recently in the Supreme Court case of Pearson v.                        whether a particular amount of force
Callahan, 555 U.S.223, 129 S.Ct. 808, 815 (2009):                                is legal in those circumstances. If the
                                                                                 officer's mistake as to what the law
  The doctrine of qualified immunity protects government                         requires is reasonable, however, the
  officials “from liability for civil damages insofar as their                   officer is entitled to the immunity
  conduct does not violate clearly established statutory or                      defense.
  constitutional rights of which a reasonable person would
  have known.”        Harlow v. Fitzgerald, 457 U.S. 800,
  818 (1982). Qualified immunity balances two important            Id. Indeed:
  interests—the need to hold public officials accountable
  when they exercise power irresponsibly and the need to
  shield officials from harassment, distraction, and liability                   [O]fficers can have reasonable, but
  when they perform their duties reasonably. The protection                      mistaken, beliefs as to the facts
  of qualified immunity applies regardless of whether the                        establishing the existence of probable
  government official's error is “a mistake of law, a mistake                    cause or exigent circumstances, for
  of fact, or a mistake based on mixed questions of law                          example, and in those situations courts
                                                                                 will not hold that they have violated
  and fact.”     Groh v. Ramirez, 540 U.S. 551, 567 (2004)
                                                                                 the Constitution. Yet, even if a court
  (KENNEDY, J., dissenting) (citing     Butz v. Economou,                        were to hold that the officer violated
  438 U.S. 478, 507 (1978) (noting that qualified immunity                       the Fourth Amendment by conducting
  covers “mere mistakes in judgment, whether the mistake is                      an unreasonable, warrantless search,
  one of fact or one of law”)).
                                                                                    Anderson [v. Creighton, 483 U.S.
 *11 For example, excessive force claims are properly                            635 (1987) ] still operates to grant
analyzed under the Fourth Amendment's “objective                                 officers immunity for reasonable
reasonableness standard,” because of the uncertainty and                         mistakes as to the legality of their
                                                                                 actions.
rapidity inherent in police work. Graham v. O'Connor, 490
U.S. 386, 396 (1989). Indeed, Graham sets forth a list of
factors relevant to the merits of the constitutional excessive
                                                                   Id. at 206 (emphasis added).
force claim which include analysis of the crime at issue, the
threat posed by a suspect and any attempt by the suspect



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           8
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 41 of 93
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


                                                                     by his nephrologist, Dr. Daoui; second, that they failed to
In the circumstances presented to defendant Corbett who was
                                                                     timely address his A.V. fistula; and third, that they refused
asked to attempt to calm plaintiff who was threatening to pull
                                                                     to allow him to shower following his catheter surgery which
out his catheter which medical personnel said could cause
                                                                     resulted in a septic infection. Fatal to plaintiff's claims is the
him to bleed to death, he was justified in using a degree of
                                                                     absence of any expert medical evidence submitted in support
force to prevent plaintiff from harming himself. However, Lt.
                                                                     of thereof. “Whether the claim is grounded in negligence or
Corbett averred that no such force was necessary and that
                                                                     medical malpractice, ‘[w]here medical issues are not within
the spilled milk was simply an accident. While plaintiff's 50–
                                                                     the ordinary experience and knowledge of lay persons, expert
H testimony indicated that defendant Corbett intentionally
spilled milk and food on him, the Court's conclusion that no         medical testimony is a required element of a prima facie case’
cause of action lies here is confirmed by the “uncontested fact      “ Myers v. State of New York, 46 A.D.3d 1030, 1031 (3d
that the force was not so excessive that [plaintiff] suffered hurt   Dep't 2007) (citing Tatta v. State of New York, 19 A.D.3d
                                                                     817, 818 (3d Dep't 2005), lv. denied 5 N.Y.3d 712 (2005)
or injury.” See     Saucier, supra, 533 U.S. at 208.                 quoting Wells v. State of New York, 228 A.D.2d 581, 582 (2d
                                                                     Dep't 1996), lv denied 88 N.Y.2d 814 (1996); see Trottie v.
At the very least, defendants Buttofocco and Smith have              State of New York, 39 A.D.3d 1094, 1095 (3d Dep't 2007)). In
established that reasonably competent police officers could          Myers, the claimant inmate contended that medical personnel
disagree on the question of excessive force in this case. Based      at the Sullivan Correctional Facility erred in the treatment of
thereupon, the motion by defendants to dismiss plaintiff's           his knee injury by delaying necessary surgery. 46 A.D.3d at
claim of excessive force on the alternative ground of qualified      1030. Specifically, the claimant alleged that he was required
immunity must be granted.                                            to undergo physical therapy, which he contended worsened
                                                                     his condition, instead of knee surgery, despite the medical
                                                                     personnel's knowledge that he had a foreign object lodged
E. State Law Claims
                                                                     in his knee. See id. Following a trial, at which claimant was
1. Battery                                                           his only witness, the Court of Claims, in a written decision,
 *12 Defendants assert that plaintiff's cause of action for          dismissed the claim. See id. at 1030–31.
battery is barred by the statute of limitations. The normal
                                                                     Plaintiff's claims of medical negligence are likewise subject
statute of limitations for battery is one year. See        N.Y.      to dismissal. Setting aside the proof offered by SCCF that its
C.P.L.R. § 215(3). However, in this case, the defendant is a         treatment of plaintiff was entirely reasonable and within the
municipal subdivision so the one-year period is extended per         standards of care established by his own specialists, plaintiff
General Municipal Law by 90 days. See N.Y. Gen. Municipal            has offered no expert medical evidence demonstrating that
Law 50–i. Thus, plaintiff was required to file his complaint         SCCF deviated from accepted standards of medical care
within one year and ninety days from the date the alleged            and treatment in this case. Based thereupon, his claims of
battery occurred. Here, plaintiff testified at his 50–H hearing      negligence or malpractice must be dismissed.
that the battery occurred on the “day that [he] got the shunt
put in [his] neck,” which his medical records establish was
May 21, 2009. Plaintiff testified that the incident with Lt.         III. CONCLUSION
Corbett happened “as soon as he returned from the hospital,”          *13 Based on the foregoing, it is therefore
for the outpatient procedure. Plaintiff filed his Summons and
Complaint in New York Supreme Court for Saratoga County              ORDERED that defendants' motion for summary judgment
on August 26, 2010. Accordingly, plaintiff's complaint was           (Dkt.# 24) is hereby GRANTED and it is further
filed one year and 96 days after the alleged battery occurred.
As such, the Court agrees his action for battery is time-barred      ORDERED that the complaint is dismissed in its entirety.
as a matter of law and must be dismissed.
                                                                     IT IS SO ORDERED.

2. Negligence
Plaintiff claims that defendants were negligent in failing to        All Citations
address his medical needs at SCCF in three ways: first, that
they ignored refused to follow the dietary restrictions set          Not Reported in F.Supp.2d, 2013 WL 838284



                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
         Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 42 of 93
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)




                                                    Footnotes


1      The Court's Docket indicates that defense counsel initially served plaintiff's counsel, Mr. Grasso, with the
       present motion papers via the Court's mandated electronic filing system (“CM/ECF”) system, unaware that
       he is exempt from use of the ECF system as he has been in practice for over fifty years. Mr. Grasso contacted
       the Court on September 12, 2012, requesting an extension due to his exemption and the fact that he had just
       received notice that a dispositive motion had been filed. Though defendants opposed his request, the Court
       granted Mr. Grasso's request for a thirty day extension to prepare responsive papers. Mr. Grasso did not file
       his response papers as ordered by October 12, 2012. On October 19, 2012, this Court received additional
       correspondence from defense counsel requesting that no further extensions be granted to Mr. Grasso and
       that the pending motion for summary judgment be granted in its entirety. Mr. Grasso did not respond to this
       correspondence. The Court granted the former request and denied the latter pending review of the motion
       on its merits. The Court has had no further communication with Mr. Grasso.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       10
            Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 43 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


                                                                           motion for sanctions (Dkt. 195); and Plaintiff's motion for
                                                                           sanctions (Dkt. 198).
      KeyCite Yellow Flag - Negative Treatment
Clarified on Denial of Reconsideration by Crichlow v. Fischer, W.D.N.Y.,
                                                                           For the reasons stated below, Defendants' motion for
March 26, 2018
                                                                           summary judgment is granted in part and denied in part;
                   2017 WL 920753                                          Plaintiff's motion for discovery is denied without prejudice;
    Only the Westlaw citation is currently available.                      Plaintiff's motion to appoint counsel is denied without
     United States District Court, W.D. New York.                          prejudice; Plaintiff's motion for a stay is denied without
                                                                           prejudice; Plaintiff's motion for a medical exam is denied;
           Kevin Damion CRICHLOW, Plaintiff,                               Plaintiff's motion for reconsideration is denied; Plaintiff's
                          v.                                               motion to amend is denied as moot; Plaintiff's motion for a
            Brian FISCHER et al., Defendants.                              hearing is denied; Defendants' motion for sanctions is denied
                                                                           without prejudice; and Plaintiff's motion for sanctions is
                       6:15-CV-06252 EAW                                   denied.
                                |
                       Signed March 7, 2017
                                                                           I. Plaintiff's Allegations
Attorneys and Law Firms                                                    Plaintiff's amended complaint spans 142 pages. (See Dkt.
                                                                           12). Following severance of the action into three separate
Kevin Damion Crichlow, Romulus, NY, pro se.                                parts, this Court retained Plaintiff's claims in which he asserts
                                                                           violations of his constitutional rights by Defendants relating
Hillel David Deutsch, NYS Attorney General's Office
                                                                           to Plaintiff's incarceration at the Wende Correctional Facility
Department of Law, Rochester, NY, for Defendants.
                                                                           (“Wende”) and treatment at Wyoming Community Hospital.
                                                                           (See Dkt. 223).

                   DECISION AND ORDER                                      Plaintiff alleges actions occurring at Wende beginning on or
                                                                           about September 27, 2008—the date Plaintiff was transferred
ELIZABETH A. WOLFORD, United States District Judge
                                                                           to Wende—through his transfer to Eastern Correctional
                                                                           Facility on November 16, 2010. (See Dkt. 12 at 14-36; Dkt.
                        INTRODUCTION                                       12-1 at 1-12).

*1 Plaintiff Kevin Damion Crichlow (“Plaintiff”) filed this
                                                                           Plaintiff alleges inadequate or nonexistent medical care
action pursuant to      42 U.S.C. § 1983 in the Southern                   throughout his incarceration at Wende, in violation of the
District of New York on October 16, 2012. (Dkt. 2). Plaintiff              Eighth Amendment. Plaintiff argues that he was not provided
filed an amended complaint seeking relief against 136                      mental health treatment as required (Dkt. 12 at 19), and that
Defendants on June 17, 2013. (Dkt. 12). The action was                     he was “unreasonably exposed to infectious disease” (id. at
transferred to this Court on April 28, 2015. (Dkt. 168). The               25, 36; Dkt. 188 at 35-36, 38-39). Plaintiff alleges deficient
action was then severed by this Court on February 10, 2017.                dental care from “2008 into 2013 at 3 [New York Department
(Dkt. 223). Following severance, 35 Defendants (together                   of Corrections and Community Supervision] prisons.” (Dkt.
“Defendants”) remain. (See id. at 5-6).                                    12 at 36). He contends he was not provided care for “alot of
                                                                           pain hip, jaw, hand, tooth's also need replacement of four's
Presently before the Court are: Defendants' motion for                     lost teeths & restoration of function and ‘oral surgery &
summary judgment (Dkt. 177); Plaintiff's motion for                        periodontics.’ ” (Id. at 31; see, e.g., Dkt. 12-1 at 1). Plaintiff
discovery (Dkt. 182); Plaintiff's motion to appoint counsel                further alleges that he was denied dental care at Wende on
(Dkt. 182); Plaintiff's motion for a stay (Dkt. 182); Plaintiff's          June 30, 2008, to fix a “broken jaw.” (Dkt. 12 at 36). As
motion for a medical exam (Dkt. 187); Plaintiff's motion for               to his medical care, Plaintiff states that Defendant George
reconsideration (Dkt. 192); Plaintiff's motion to amend (Dkt.              Boucher, M.D., was grossly negligent in misdiagnosing an
192); Plaintiff's motion for a hearing (Dkt. 192); Defendants'             injury to Plaintiff's hand, which led to Plaintiff's receiving
                                                                           the “wrong surgery” on January 13, 2010. (Dkt. 12-1 at 2).
                                                                           Plaintiff complains that he was denied treatment for “injuries


                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 44 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


hip, back, shoulder, head” for “about 68 months.” (Id. at 3).         discrimination and harassment and assault and [deprivation]
Plaintiff also asserts that he was subjected to a risk of disease     of proper nutrition.” (Dkt. 12 at 20).
due to asbestos in Wende. (Dkt. 12 at 21-24, 31; Dkt. 188 at
35).                                                                  Plaintiff also raises Fourteenth Amendment due process
                                                                      claims. Plaintiff complains of unspecified disciplinary
 *2 Plaintiff also charges he was deprived of adequate                proceedings that led a total of 180 days of disciplinary
nutrition and hygiene while incarcerated at Wende. Plaintiff          confinement between 2008 and 2010. (Id. at 29). Plaintiff
claims that from April to September 2009, Defendants                  claims his due process rights were violated because of
C.O. Bartels and C.O. Kevin Barlow “routinely deprived                the handling of “over 150” grievances filed through
[Plaintiff] ... meaningful opportunities for yard, food, shower,      November 16, 2010, by Defendants Director Karen Bellamy
exercise, adequately nutrition.” (Dkt. 12 at 25). He makes            (“Bellamy”) and Sergeant William Scott (“Scott”). (Id. at
similar claims against Defendants C.O. Richard Brooks                 27-30). Plaintiff asserts that he was retaliated against for filing
(“Brooks”) (id. at 32), and C.O. Alicia Humig (“Humig”)               grievances and that no investigations were conducted into
(id. at 26). Plaintiff complains that he was “taken off” of           his claims. (Id. at 28). Plaintiff states that he filed over 300
a mandatory religious diet for months because he was not              grievances. (Dkt. 209-3 at 8; see, e.g., Dkt. 211 at 1).
allowed to go to the mess hall. (Id. at 32). Plaintiff also alleges
that because he is H.I.V. positive, a nutritious diet is critical     He also alleges that on July 4, 2010, C.O. Hojsan destroyed
to his health, and he was deprived of such a diet. (Dkt. 12-1 at      Plaintiff's legal documents in the Wende law library, thereby
1, 3). Plaintiff asserts that on November 11, 2009, Humig and         depriving Plaintiff of an opportunity to be heard by the courts.
Defendant Sergeant Paul Olszewski (“Olszewski”) refused to            (Dkt. 12-1 at 10-11). Hojsan also allegedly denied Plaintiff
let him out of his cell, and placed him in keeplock for about         access to the law library. (Id. at 11).
six weeks. (Dkt. 12 at 32). Plaintiff further alleges that he was
refused basic laundry services from 2008 through November             Plaintiff complains that a fire broke out in his cell block on
1, 2009. (Id. at 27).                                                 April 12, 2010, and that the correctional officers in the area,
                                                                      including Olszewski, failed to respond to calls for help. (Id. at
Plaintiff complains that Defendant T.M.C. Christopher                 6-7). Plaintiff claims that he was denied “fresh-air” and was
Zaluski (“Zaluski”) and others failed to provide reasonable           thereafter denied medical care. (Id. at 7).
accommodations for Plaintiff's hearing disability. (Dkt. 12 at
14-16; Dkt. 12-1 at 1). Plaintiff alleges that he was in New          Plaintiff further contends that on some unspecified date
York Department of Corrections and Community Supervision              Zaluski instructed others not to let Plaintiff out of his cell, in
(“DOCCS”) custody for six months before receiving hearing             retaliation for Plaintiff's filing of grievances against Zaluski.
aids. (Dkt. 12 at 30; Dkt. 12-1 at 1). He also claims that he         (Dkt. 12 at 30).
was denied equal access to opportunities and recreation in
Wende because of his hearing disability, and that the failure         Plaintiff complains that Defendant Brian Fischer (“Fischer”)
to accommodate his hearing disability was retaliation for his         —the commissioner of DOCCS during Plaintiff's
standing up for himself and other disabled inmates. (Dkt. 12          incarceration at Wende—knew of constitutional violations
at 33-35; Dkt. 12-1 at 11-12).                                        against Plaintiff and failed to take action. (Dkt. 12-1
                                                                      at 4-5). Plaintiff states that he personally sent “several
Plaintiff claims he was harassed and verbally abused while at         letters” detailing inadequate health care and assault. (Id.
Wende. He alleges numerous instances of sexual harassment             at 4). Plaintiff also contends that Defendants “disregarded
by Defendant C.O. Attea, and states that he reported such             conditions posing an excessive risk to [his] health and
harassment to others, including the superintendent of Wende.          safety ...,” and that prison staff was inadequately trained. (Id.).
(Id. at 17-18, 19, 31). Plaintiff claims that on June 18,
2010, Brooks verbally abused and threatened Plaintiff. (Dkt.
12-1 at 8-9). Plaintiff asserts C.O. Corey Petties verbally           II. Defendant's Motion for Summary Judgment
abused and threatened Plaintiff on July 12, 2010. (Id.
                                                                         A. Standard of Review
at 9-10). Plaintiff alleges that DOCCS has a “common
                                                                       *3 Federal Rule of Civil Procedure 56 provides that
practice to encourage and further its employee's, and officers
                                                                      summary judgment should be granted if the moving party
                                                                      establishes “that there is no genuine dispute as to any material


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 45 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


fact and the movant is entitled to judgment as a matter of       ‘railroaded’ into his offer of proof in opposition to summary
law.” Fed. R. Civ. P. 56(a). The Court should grant summary
                                                                 judgment.” (citing      Celotex, 477 U.S. at 326)).
judgment if, after considering the evidence in the light most
favorable to the nonmoving party, the court finds that no
rational jury could find in favor of that party. See    Scott      B. Statute of Limitations
                                                                 Defendants argue that some of Plaintiff's claims are time-
v. Harris, 550 U.S. 372, 380 (2007) (citing       Matsushita     barred by the statute of limitations. (Dkt. 177-5 at 3). “In [§]
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87     1983 actions, the applicable limitations period is found in the
(1986)). The standard for granting summary judgment is the       ‘general or residual state statute of limitations for personal
same whether the motion is made in lieu of an answer or
                                                                 injury actions....’ ”   Pearl v. City of Long Beach, 296 F.3d
after discovery has occurred. See Anderson v. Rochester-
Genesee Reg'l Transp. Auth., 337 F.3d 201, 206 (2d Cir.          76, 79 (2d Cir. 2002) (quoting      Owens v. Okure, 488 U.S.
2003).                                                           235, 249-50 (1989)). A       § 1983 action filed in New York
                                                                 is subject to a three-year statute of limitations.       Hogan v.
Once the moving party has met its burden, the opposing
                                                                 Fischer, 738 F.3d 509, 517 (2d Cir. 2013).
party “must do more than simply show that there is
some metaphysical doubt as to the material facts.... [T]he
                                                                 Here, Plaintiff filed this action October 16, 2012. (Dkt. 1).
nonmoving party must come forward with specific facts
                                                                 Therefore, any claim arising before October 16, 2009, is
showing that there is a genuine issue for trial.” Caldarola      barred by the statute of limitations. Plaintiff points to the
v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (emphasis in      “continuing violation doctrine” to save his otherwise time-
original) (quoting  Matsushita Elec., 475 U.S. at 586-87).       barred claims. (Dkt. 209-3 at 21-22).
“[T]he mere existence of some alleged factual dispute
between the parties will not defeat an otherwise properly
                                                                              [The continuing violation doctrine]
supported motion for summary judgment....”     Anderson v.
                                                                              applies to claims composed of a
Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis
                                                                              series of separate acts that collectively
in original).
                                                                              constitute one unlawful practice. The
                                                                              continuing violation doctrine thus
“[A] party may file a motion for summary judgment at any
                                                                              applies not to discrete unlawful acts,
time until 30 days after the close of all discovery.” Fed.
                                                                              even where those discrete acts are
R. Civ. P. 56(b). But, summary judgment is generally not
                                                                              part of a serial violation, but to
appropriate until after some discovery has occurred. See
                                                                              claims that by their nature accrue
   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (stating                only after the plaintiff has been
that summary judgment is appropriate on the proper showing                    subjected to some threshold amount of
                                                                              mistreatment. Accordingly, where the
“after adequate time for discovery”); see, e.g.,   Hellstrom
                                                                              continuing violation doctrine applies,
v. U.S. Dep't of Veterans Affairs, 201 F.3d 94, 97 (2d Cir.
                                                                              the limitations period begins to run
2000) (“[S]ummary judgment should only be granted if after
                                                                              when the defendant has engaged
discovery, the nonmoving party has failed to make a sufficient
                                                                              in enough activity to make out an
showing on an essential element of its case with respect
                                                                              actionable claim. A claim will be
to which it has the burden of proof.” (emphasis original)
                                                                              timely, however, only if the plaintiff
(internal quotation marks and citations omitted)). “Only in
                                                                              alleges some non-time-barred acts
the rarest of cases may summary judgment be granted against
                                                                              contributing to the alleged violation.
a plaintiff who has not been afforded the opportunity to
conduct discovery.”     Hellstrom, 201 F.3d at 97; see also
   Trebor Sportswear Co. v. The Ltd. Stores, Inc., 865 F.2d       *4 Gonzalez v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015).
506, 511 (2d Cir. 1989) (“The nonmoving party should not be      Although the continuing violation doctrine generally applies
                                                                 to claims “composed of a series of separate acts that



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 46 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


collectively constitute one unlawful practice,” id. at 220, a     Similarly, the amended complaint can be read as alleging
plaintiff “must allege both the existence of an ongoing policy    a continuing violation as to Defendants' indifference to
of discrimination and some non-time-barred acts taken in          Plaintiff's nutrition and hygiene needs. Plaintiff alleges that he
furtherance of that policy.” Fahs Constr. Grp., Inc. v. Gray,     was routinely deprived of meaningful opportunities to shower
                                                                  and exercise, and was not provided adequate nutrition. (Dkt.
725 F.3d 289, 292 (2d Cir. 2013) (quoting     Harris v. City of
                                                                  12 at 25; see, e.g., id. at 26). Plaintiff states that while he was
N.Y., 186 F.3d 243, 250 (2d Cir. 1999)); see, e.g.,      Shomo    in keeplock, corrections officers were told not to feed him.
v. City of N.Y, 579 F.3d 176, 182 (2d Cir. 2009).                 (Id. at 26). He also claims that he was only allowed to shower
                                                                  six times in a nine-month period, and that “his clothing and
Here, Plaintiff alleges four patterns of conduct which            linen's [sic] were never laundered.” (Id. at 27).
occurred both before and after October 16, 2009: (1) denial
of adequate medical and dental treatment; (2) denial of           Plaintiff's allegations are sufficient to establish a plausible
adequate nutrition and hygiene; (3) discrimination and failure    claim of “an ongoing policy of deliberate indifference and
to accommodate based on Plaintiff's disability; and (4) denial    acts taken in accordance with that policy.” See Taylor v.
of due process rights.                                            Goord, Civil Action. No. 9:09-CV-1036 (FJS/DEP), 2010
                                                                  WL 3825661, at *7 (N.D.N.Y. Sept. 2, 2010), report and
The continuing violation doctrine applies to Eighth               recommendation adopted by No. 9:09-CV-1036 (FJS/DEP),
Amendment claims for deliberate indifference to medical           2010 WL 3825656 (N.D.N.Y. Sept. 24, 2010). Cf. Bussey
needs. See      Shomo, 579 F.3d at 182 (“[T]he continuing         v. Fischer, Civil Action No. 9:10-CV-1021 (NAM/DEP),
violation doctrine can apply when a prisoner challenges a         2011 WL 4862478, at *5 (N.D.N.Y. Aug. 1, 2011) (finding
series of acts that together comprise an Eighth Amendment         a plaintiff failed to allege an ongoing policy of deliberate
claim of deliberate indifference to serious medical needs.”).     indifference sufficient to show a continuing violation where
Plaintiff raises a number claims that he was denied               the alleged unwritten policy was inconsistent with written
adequate medical and dental treatment, which, taken together,     policies and requirements), report and recommendation
could comprise an Eighth Amendment claim for deliberate           adopted by No. 9:10-CV-1021 (NAM/DEP), 2011 WL
indifference to serious medical needs. Plaintiff also complains   4499324 (N.D.N.Y. Sept. 27, 2011). Thus, particularly at this
of ongoing deprivations of adequate food and access to            stage of the proceedings, Plaintiff's pre-October 16, 2009,
showers and laundry. Prison officials' Eighth Amendment           claims as to inadequate medical and dental treatment, as well
obligations require that they “ensure that inmates receive        as inadequate food and hygiene, survive Defendants' statute
                                                                  of limitations defense.
adequate food, shelter, and medical care....”         Farmer v.
Brennan, 511 U.S. 825, 833 (1994).                                 *5 Similarly, Plaintiff alleges ongoing discrimination
                                                                  because of his hearing disability in violation of the Eighth and
Defendants argue that Plaintiff failed to allege the existence    Fourteenth Amendments, as well as the “Rehabilitation Act”
of a policy of deliberate indifference. (Dkt. 196-2 at 10).
                                                                  and the Americans with Disabilities Act. 1 (Dkt. 12-1 at 1).
The Court disagrees. Plaintiff's amended complaint includes
                                                                  Plaintiff alleges a pattern of discriminatory conduct, arguing
allegations that senior prison officials, including Fischer,
                                                                  that DOCCS and individual Defendants at Wende failed to
knew of ongoing violations related to Plaintiff's inadequate
                                                                  accommodate his hearing disability. The last complained-of
heath care but failed to take action. Plaintiff claims he sent
                                                                  act of discrimination at Wende occurred on August 18, 2010,
letters to Fischer to point out the inadequacies of his health
                                                                  well within the three-year statute of limitations. Plaintiff
care at Wende. Plaintiff also attaches a reply letter from
                                                                  alleges that prison staff at Wende continuously failed to
Bellamy in which Bellamy states that she is responding
                                                                  provide him reasonable accommodations, such as providing
to Plaintiff's letters on behalf of “governor Cuomo and
                                                                  working hearing aids. Plaintiff also states that other disabled
Commissioner Fischer.” (Dkt. 209-4 at 2). Plaintiff also
                                                                  prisoners were not provided reasonable accommodations.
asserts that the practices complained of “are widespread,
                                                                  Such pro se allegations are sufficient, at this stage, to state
longstanding, and deeply embedded in the culture of all
                                                                  the existence of an ongoing policy of disability discrimination
[DOCCS] agenc[ies], constitut[ing] unwritten [DOCCS]
                                                                  against Plaintiff.
policies & customs.” (Dkt. 12-1 at 5).




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 47 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


Plaintiff also claims due process violations related to the                      Resolution Committee. Next, the
processing of his grievances and disciplinary hearings. In this                  inmate may appeal an adverse
context, the continuing violation doctrine does not apply to                     decision to the prison superintendent.
Plaintiff's Fourteenth Amendment due process claims because                      Finally, the inmate may appeal
“[e]ach decision made without due process is a discrete                          the superintendent's decision to the
violation, and the statute of limitations begins to run from the                 Central Office Review Committee
date that the plaintiff was denied the full and fair hearing he                  (“CORC”). In general, it is only upon
was entitled to.” Bunting v. Fischer, 14-CV-0578-RJA-MJR,                        completion of all three levels of review
2016 WL 4939389, at *3 (W.D.N.Y. Aug. 4, 2016) (citing                           that a prisoner may seek relief in
Gonzalez, 802 F.3d at 223), report and recommendation
                                                                                 federal court under     § 1983.
adopted by 14-CV-578A, 2016 WL 4804099 (W.D.N.Y.
Sept. 14, 2016). Thus, all of Plaintiff's claimed due process
violations which occurred before October, 16, 2009, are
                                                                   Crenshaw, 686 F. Supp. 2d at 236 (citations omitted).
subject to the statute of limitations and must be dismissed.
                                                                   “Exhaustion is mandatory—unexhausted claims may not
In sum, at this stage in the proceedings, Plaintiff's claims       be pursued in federal court.”     Amador v. Andrews, 655
of deliberate indifference to medical care, inadequate             F.3d 89, 96 (2d Cir. 2011). “[D]efendants bear the burden
food and hygiene, and the failure to provide reasonable            of proof and prisoner plaintiffs need not plead exhaustion
accommodations for his hearing disability all survive
                                                                   with particularity.”    McCoy v. Goord, 255 F. Supp. 2d
Defendants' statute of limitations challenge. Plaintiff's due
                                                                   233, 248 (S.D.N.Y. 2003). Pursuant to the Second Circuit's
process claims which are based on the processing of his
grievances and which arose before October 16, 2009, are time       decision in     Hemphill v. New York, 380 F.3d 680 (2d Cir.
barred and must be dismissed.                                      2004), a failure to exhaust administrative remedies may be
                                                                   excused where: “(1) the administrative remedies were not
                                                                   in fact available; [or] (2) prison officials have forfeited,
   C. Failure to Exhaust Administrative Remedies                   or are estopped from raising, the affirmative defense of
Next, Defendants argue that many of Plaintiff's claims             non-exhaustion; or (3) ‘special circumstances justify the
must be dismissed for failure to exhaust administrative            prisoner's failure to comply with administrative procedural
remedies. (Dkt. 177-5 at 4-6). An inmate's failure to exhaust      requirements.’ ” Dabney v. Pegano, 604 Fed.Appx. 1, 3
administrative remedies is properly considered on a motion
                                                                   (2d Cir. 2015) (quoting     Hemphill, 380 F.3d at 686).
for summary judgment made in lieu of an answer. See
                                                                   However, the third prong of Hemphill, relating to “special
Crenshaw v. Syed, 686 F. Supp. 2d 234, 236 (W.D.N.Y. 2010)
                                                                   circumstances” was abrogated by the Supreme Court's
(granting a summary judgment motion made in lieu of answer
where inmate failed to exhaust administrative remedies).           decision in       Ross v. Blake, 136 S. Ct. 1850 (2016).
Pursuant to      42 U.S.C. § 1997e, “[n]o action shall be             Williams v. Corr. Officer Priatno, 829 F.3d 118, 123 (2d
                                                                   Cir. 2016). The inquiry which used to be under the third prong
brought with respect to prison conditions under [ § 1983],
                                                                   of Hemphill, is now considered “entirely within the context
or any other Federal law, by a prisoner confined in any jail,
                                                                   of whether administrative remedies were actually available to
prison, or other correctional facility until such administrative
                                                                   the aggrieved inmate.” Id.
remedies as are available are exhausted.”         42 U.S.C. §
1997e(a).                                                           *6 Here, Plaintiff claims he filed over 300 grievances,
                                                                   and seems to suggest that this is sufficient to exhaust his
                                                                   administrative remedies. (See Dkt. 209-3 at 8; see, e.g.,
              To satisfy that requirement, prisoners               Dkt. 211 at 1). Plaintiff misunderstands the exhaustion
              in New York must ordinarily follow                   requirement. The filing of a grievance is but the first step
              a three-step [DOCCS] grievance                       in exhausting administrative remedies. To exhaust DOCCS
              process. The first step in that                      administrative remedies, a prisoner must appeal to CORC.
              process is the filing of a                           Plaintiff's filing of 300 grievances, even if true, is insufficient
              grievance with the Inmate Grievance
                                                                   to exhaust his remedies under       § 1997e.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 48 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)




In response to Defendants' assertion that Plaintiff failed
                                                                                        1. SHU Confinement
to exhaust his administrative remedies for most of his
claims, Plaintiff claims that DOCCS lost or destroyed               Plaintiff alleges due process claims related to disciplinary
his grievances. (Dkt. 209-3 at 19 (claiming that DOCCS              proceedings which led to disciplinary confinement. (Dkt. 12
destroyed meritorious grievances); Dkt. 211 at 1 (same)).
                                                                    at 29). “[A] prisoner asserting a     § 1983 claim for denial
“Plaintiff's wholly conclusory and unsupported allegations
                                                                    of due process at a disciplinary hearing must first identify a
that grievances are tampered with at [Wende] do not create a
                                                                    liberty interest protected by the Due Process Clause of which
material issue of fact in this case.” See Mims v. Yehl, Nos. 13-
                                                                    he was deprived, and then show that he was deprived of that
CV-6405-FPG, 14-CV-6304-FPG, 14-CV-6305-FPG, 2014
                                                                    interest without due process of law.” Aguirre v. Kendra, 123
WL 4715883, at *4 (W.D.N.Y. Sept. 22, 2014).
                                                                    F. Supp. 3d 419, 422 (W.D.N.Y. 2015). “Prison discipline
                                                                    implicates a liberty interest when it ‘imposes atypical and
However, Defendants' submissions show that Plaintiff has
                                                                    significant hardship on the inmate in relation to the ordinary
satisfied the exhaustion requirement for some potential
claims. Defendants' sworn declaration from Jeffery Hale—the         incidents of prison life.’ ”     Ortiz v. McBride, 380 F.3d
Assistant Director of the DOCCS Inmate Grievance Program
                                                                    649, 654 (2d Cir. 2004) (quoting        Sandin v. Conner, 515
—states that Plaintiff exhausted 25 grievances between the
                                                                    U.S. 472, 484 (1995)). Where a prisoner alleges that he
beginning of his incarceration in 2008 and the filing of
                                                                    was confined to the Special Housing Unit (“SHU”) as the
this action in October 2012. (Dkt. 177-3 at 2). Of those 25
                                                                    result of a disciplinary hearing, the court considers how long
exhausted grievances, 23 relate to Plaintiff's incarceration at
                                                                    the confinement lasted, along with “the conditions of the
Wende. (See id. at 5-6). Defendants provide only a printout
                                                                    prisoner's segregated confinement relative to the conditions
listing the titles and grievance numbers of the 23 exhausted
                                                                    of the general prison population,” in determining whether
grievances that arose at Wende (see id.); they did not submit
                                                                    a liberty interest is implicated. Vasquez v. Coughlin, 2 F.
any paperwork relating to the grievances themselves or the
                                                                    Supp. 2d 255, 259 (N.D.N.Y. 1998). “Both the conditions
final resolution of any exhausted grievance. (See Dkt. 177).
                                                                    and their duration must be considered, since especially harsh
                                                                    conditions endured for a brief interval and somewhat harsh
Plaintiff clearly exhausted some potential claims which could
                                                                    conditions endured for a prolonged interval might both be
be raised in federal court pursuant to        § 1997e. However,
                                                                    atypical.”    Sealey v. Giltner, 197 F.3d 578, 586 (2d Cir.
the Court cannot determine whether the claims Plaintiff raises
                                                                    1999) (internal citation omitted).
in this action are those which have been exhausted because
neither party submitted sufficient information which would
                                                                     *7 There is no “bright line rule that a certain period of
allow the Court to make such a determination. It is possible
                                                                    SHU confinement automatically fails to implicate due process
that none of Plaintiff's exhausted grievances relate to the
named Defendants in this action; it is equally possible that all    rights.”       Palmer v. Richards, 364 F.3d 60, 64 (2d Cir.
23 exhausted grievances relate to actions taken by the named        2004). However, the Second Circuit has held that confinement
Defendants. Since Defendants seek summary judgment on               for fewer than 101 days under “normal” SHU conditions does
this basis, it is their burden to establish the lack of any issue   not amount to an atypical and significant hardship and thus
of material fact on the exhaustion argument. They have failed       does not implicate a liberty interest under the Due Process
to meet this burden. Thus, Defendants' motion based upon            Clause.      Ortiz, 380 F.3d at 654-55; see also      Tafari v.
Plaintiff's alleged failure to exhaust is denied.                   McCarthy, 714 F. Supp. 2d 317, 375 (N.D.N.Y. 2010) (stating
                                                                    that SHU confinements of up to 90 days “fall within the
                                                                    ‘short range’ of disciplinary confinement and thus implicate a
   D. Plaintiff's Due Process Claims
                                                                    liberty interest only if ‘the conditions were more severe than
Regardless of whether grievances were exhausted or whether
the claims were timely asserted, Plaintiff's due process claims     the normal SHU conditions.’ ” (quoting            Palmer, 364
relating to disciplinary confinement and grievance processing       F.3d at 65)).
fail as a matter of law and summary judgment is appropriate.
                                                                    Here, Defendants argue that none of Plaintiff's disciplinary
                                                                    confinements violated Plaintiff's due process rights. (Dkt.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 49 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


177-5 at 6-7). Defendants submitted Plaintiff's prison             Finally, Plaintiff alleges that he was retaliated against because
disciplinary record. (See Dkt. 177-4). The records show            he filed grievances. (Dkt. 12 at 28).
Plaintiff was subjected to only one non-time-barred SHU
confinement at Wende. (See id. at 8). That SHU confinement
was for 30 days. (Id.). Plaintiff does not argue that the                       A prisoner has a substantive due
conditions of his confinement were in any way abnormal                          process right not to be subjected to
or atypical. Because Plaintiff's disciplinary confinement                       false misconduct charges as retaliation
fell within the “short” range and did not involve any                           for his exercise of a constitutional right
abnormalities, it did not implicate any liberty interest                        such as petitioning the government
sufficient to raise a due process violation. Plaintiff's due                    for redress of grievances. Retaliating
process claims as to disciplinary confinement at Wende fail                     against inmates for filing grievances
as a matter of law.                                                             by filing false disciplinary reports
                                                                                violates the First Amendment. In fact,
                                                                                our Circuit has held that the filing of
                   2. Grievance Processing                                      a false disciplinary report is a serious
                                                                                enough action that temporal proximity
Plaintiff also raises due process complaints about the handling                 between an inmate grievance and
of his grievances. (See Dkt. 12 at 27-30; Dkt. 209-2 at 21). It                 the filing of a report is enough to
is well-established that inmates do not have a protected liberty                state a retaliation claim. Accordingly,
interest in the processing of their prison grievances. See                      a plaintiff can establish a causal
Torres v. Mazzuca, 246 F. Supp. 2d 334, 342 (S.D.N.Y. 2003).                    connection that suggests retaliation by
“[Although] there is a First Amendment right of meaningful                      showing that protected activity was
access to the courts and a right to petition the government for                 close in time to the adverse action.
redress, inmate grievance procedures are not required by the
Constitution and therefore a violation of such procedures does
not give rise to a claim under § 1983.” Cancel v. Goord,            *8 Richard v. Fischer, 38 F. Supp. 3d 340, 358 (W.D.N.Y.
No. 00 CIV 2042 LMM, 2001 WL 303713, at *3 (S.D.N.Y.               2014) (internal quotation marks and citations omitted). Here,
Mar. 29, 2001) (internal citations omitted).                       Plaintiff asserts that because of his filing of numerous
                                                                   grievances, unspecified Defendants retaliated by filing false
Plaintiff has no liberty interest in the prison grievance          misbehavior reports. (See Dkt. 12 at 28). Defendants have
program. Even if Defendants violated their own procedures in       not raised any argument related to Plaintiff's retaliation claim.
processing Plaintiff's grievances, Plaintiff cannot find relief    (See Dkt. 177-5). Therefore, the Court will not dismiss the
                                                                   retaliation claim.
under     § 1983. A prisoner may raise due process claims
related to disciplinary hearings. Montalvo v. Lamy, 139 F.
Supp. 3d 597, 608 (W.D.N.Y. 2015); Richard v. Fischer, 38 F.          F. Summary
Supp. 3d 340, 358-59 (W.D.N.Y. 2014). However, Plaintiff's         For the foregoing reasons, Defendants' motion for summary
allegations here relate only to allegedly faulty grievance         judgment is granted with respect to Plaintiff's alleged
processing; Plaintiff makes no allegations of due process          due process claims, but is denied as to Plaintiff's Eighth
violations related to disciplinary hearings. Therefore, these      Amendment claims related to the alleged denial of
claims fail as a matter of law.                                    adequate medical treatment and adequate food and nutrition,
                                                                   and it is also denied with respect to Plaintiff's claims
Plaintiff's only claim against Defendants Bellamy and Scott        alleging retaliation and the failure to provide reasonable
are the due process claims related to the grievance process.       accommodations for Plaintiff's disability.
Because Plaintiff's claims fail, Defendants Bellamy and Scott
must be dismissed from the action.
                                                                   III. Plaintiff's Motion for Discovery
                                                                   Plaintiff moves this Court to open discovery. (Dkt. 182).
  E. Retaliation                                                   Plaintiff states that he is “asking for interrogatory answers



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
            Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 50 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


and other evidence [to] show that the material facts are in             the plaintiff's ability to gather the facts and deal with the issues
dispute.” (Id. at 2). Plaintiff also states that discovery will         if unassisted by counsel.” Cooper v. A. Sargenti Co., Inc., 877
allow him to show that he filed “over 300 grievances.” (Id.).           F.2d 170, 172 (2d Cir. 1989). Particular attention must be paid
                                                                        to the merits of the plaintiff's claim. Id. (“Even where the
The Court construes Plaintiff's motion as one under Fed.                claim is not frivolous, counsel is often unwarranted where the
R. Civ. P. 56(d). In opposing a summary judgment motion,                indigent's chances of success are extremely slim.” (quoting
if a nonmovant “shows by affidavit or declaration that, for
                                                                            Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986))).
specified reasons, it cannot present facts essential to justify its
                                                                        Additionally, for prison inmates, the court must also give
opposition, the court may: (1) defer considering the motion
                                                                        weight to the plaintiff's lack of practical access to attorneys.
or deny it; (2) allow time to obtain affidavits or declarations
                                                                        Id. at 173-74.
or to take discovery; or (3) issue any other appropriate order.”
Fed. R. Civ. P. 56(d).
                                                                         *9 Plaintiff was in prison when he filed the complaint, and
  A party seeking to delay resolution of a summary judgment             remains in custody. (See Dkt. 1; Dkt. 4). Plaintiff has already
  motion on grounds that he has been deprived of certain                been granted in forma pauperis status in this case. (Dkt. 5).
  discovery materials “must show that the material sought is            In his in forma pauperis motion, Plaintiff stated that he was
  germane to the defense, and that it is neither cumulative             incarcerated, had not worked in the past 12 months, and did
  nor speculative, and a bare assertion that the evidence               not have any cash or other assets. (Dkt. 4 at 1-2). A prison
  supporting a plaintiff's allegation is in the hands of the            official certified that Plaintiff's average account balance for
  defendant is insufficient.”                                           the previous six months was $1.07. (Id. at 3). Plaintiff has
                                                                        conclusively shown that he is indigent, and has met the
Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 151 (2d Cir.                threshold test for appointing counsel.
2016) (quoting    Paddington Partners v. Bouchard, 34 F.3d
                                                                        However, the Cooper factors all weigh against appointing
1132, 1138 (2d Cir. 1994)).
                                                                        counsel at this time. Plaintiff's motion papers provide no
                                                                        information suggesting that he attempted to obtain counsel to
Here, Plaintiff has not submitted any sworn affidavit or
                                                                        assist in his case. (See Dkt. 182 at 5). As the Second Circuit
declaration requesting particular information, nor has he
                                                                        has noted, “[t]he vast majority of litigation on behalf of
described how the material requested is germane to his
                                                                        personal claimants is financed initially by lawyers who accept
defense related to the due process claims (the only claims
                                                                        the representation for a contingent fee in the expectation
on which the Court has granted summary judgment). As
                                                                        of being rewarded by a share of the winnings.” Cooper,
discussed above, the due process claims are barred as a
                                                                        877 F.2d at 173. In the absence of an affirmative statement
matter of law, and Plaintiff has not made a showing that
                                                                        by Plaintiff otherwise, the Court assumes that he has not
discovery would alter that conclusion. Therefore, the motion
                                                                        sought an attorney to represent him. This weighs against the
for discovery is denied without prejudice to Plaintiff seeking
                                                                        appointment of counsel.
discovery with respect to the claims that remain.

                                                                        The Court also finds that the Plaintiff has failed to
IV. Plaintiff's Motion to Appoint Counsel                               show anything more than a remote possibility of success
As part of Plaintiff's motion for discovery, he also moves this         on the merits. Plaintiff's ultimate success on the merits
Court to appoint counsel “to assist [Plaintiff] in preparing            faces significant hurdles, including Defendants' defense that
                                                                        Plaintiff failed to exhaust his administrative remedies. This
his case....” (Dkt. 182 at 5). Under   28 U.S.C. § 1915(e),
                                                                        too weighs heavily against the appointment of counsel.
the Court may appoint counsel to assist indigent litigants,
see, e.g., Sears, Roebuck & Co. v. Charles Sears Real Estate,
                                                                        Balancing the factors set forth in Cooper, the Court finds that
Inc., 865 F.2d 22, 23-24 (2d Cir. 1988), and the assignment
                                                                        appointing counsel is inappropriate at this time, and Plaintiff's
of pro bono counsel in civil cases is within the trial court's
                                                                        motion is denied without prejudice.
discretion.      In re Martin-Trigona, 737 F.2d 1254, 1260
(2d Cir. 1984). The court must evaluate “the merits of [the]
plaintiff's case, the plaintiff's ability to pay for private counsel,   V. Plaintiff's Motion for a Stay
his efforts to obtain a lawyer, the availability of counsel, and


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     8
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 51 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


Plaintiff moves this Court to stay the action while he                779 F. Supp. 2d 276, 280 & n.2 (E.D.N.Y. 2011) (“A district
undergoes surgery on his wrist, arm, and back. (Dkt. 182              court retains absolute authority to reconsider or otherwise
at 6). Plaintiff does not disclose the date of the surgery,           affect its interlocutory orders any time prior to appeal.”), aff'd,
or any further information which would allow the Court to             581 Fed.Appx. 56 (2d Cir. 2014), Plaintiff has not provided
evaluate the necessity of such a stay. (See id.). Plaintiff has       sufficient information to allow the Court to decide his motion.
not sufficiently shown a need for a stay in the litigation.           Therefore, Plaintiff's motion is denied.
Therefore, the motion is denied without prejudice.

                                                                      VIII. Plaintiff's Motion to Amend
VI. Plaintiff's Motion for a Medical Exam                             Plaintiff also filed a motion which, in essence, asks the Court
Plaintiff asks this Court, pursuant to Fed. R. Civ. P. 35, to         to allow Plaintiff to amend his response to Defendants' motion
order a medical examination so that he can access medical             for summary judgment. (Dkt. 192). The Court granted such
care for currently occurring medical issues. (Dkt. 187). Rule         relief already (Dkt. 208), and Plaintiff already filed amended
35 permits a court to order “a party whose ... condition ... is       response papers (Dkt. 209; Dkt. 211). Therefore, Plaintiff's
in controversy to submit to a physical or mental examination          motion is denied as moot because he has already received the
by a suitably licensed or certified examiner. The court has the       requested relief.
same authority to order a party to produce for examination
a person who is in its custody....” Fed. R. Civ. P. 35. “In
order to obtain a medical examination under Rule 35, the              IX. Plaintiff's Motion for a Hearing
moving party must establish ‘good cause....’ ” Kelly v. Times/        Plaintiff further asks the Court to hold a hearing “to
review Newspapers Corp., CV 14-2995 (JMA) (SIL), 2016                 cover several issue[s] that Plaintiff [does not] fully[ ]
WL 2901744, at *1 (E.D.N.Y. May 18, 2016). “ ‘Rule 35 does            understand.” (Dkt. 192 at 3). Plaintiff also seeks scheduling
not, however, authorize a party to file a motion for his own          conferences or orders pursuant to Fed. R. Civ. P. 16(b) and
physical examination.’ Neither may a plaintiff invoke Rule 35         26(f). The Court finds that neither a hearing nor a scheduling
in order to receive medical care.” Rodriguez v. Conway, No.           order is necessary at this time. If Plaintiff has legal questions,
10-CV-6243L, 2011 WL 4829725, at *3 (W.D.N.Y. Sept. 6,                he may retain an attorney or do further legal research to
2011) (citations omitted), affirmed in relevant part by No. 10-       answer those questions. It is not the Court's role to answer
CV-6243L, 2011 WL 4829869 (W.D.N.Y. Oct. 12, 2011).                   such questions. Thus, Plaintiff's motion is denied. Once an
                                                                      answer is filed, the case will proceed to discovery.
Here, Plaintiff's current medical condition is not “in
controversy.” Plaintiff has already submitted records
                                                                      X. Defendant's Motion for Sanctions
regarding his medical and dental maladies for the time period
                                                                      Defendants move this Court to impose sanctions on Plaintiff
at issue in this action. (See Dkt. 209-5 at 1-27). Defendants
                                                                      pursuant to Fed. R. Civ. P. 11. (Dkt. 195). Defendants argue
have in no way challenged the substance of Plaintiff's claimed
                                                                      that, as part of his response to the motion for summary
medical needs during his incarceration at Wende from 2008 to
                                                                      judgment, Plaintiff filed a grievance exhausted by another
2010. Further, Plaintiff cannot use Rule 35 to receive medical
                                                                      inmate, claiming the grievance as one Plaintiff had himself
care. Therefore, Plaintiff's motion is denied.
                                                                      exhausted. (Dkt. 195-2 at 1-2 (citing Dkt. 188-8 at 2)).
                                                                      Plaintiff allegedly did so in an attempt to show that the Jeffery
VII. Plaintiff's Motion for Reconsideration                           Hale declaration was knowingly false and that Defendants
 *10 Plaintiff titles his motion at Dkt. 192 as a “motion for         had destroyed Plaintiff's grievances. (Id. (citing Dkt. 188 at
reconsideration,” however, he does not point to any order             12)).
or decision of the Court for which he seeks reconsideration.
Although the Court has the inherent power to reconsider and           A party or counsel for a party is required by the Federal
modify interlocutory orders prior to the entry of judgment, see       Rules of Civil Procedure to certify that, to the best of their
Fed. R. Civ. P. 54(b) (“[A]ny order or other ... that adjudicates     knowledge, the factual contentions made have evidentiary
fewer than all the claims ... does not end the action as to any       support. Fed. R. Civ. P. 11(b)(3). Rule 11 allows the court to
of the claims or parties and may be revised at any time before        “impose an appropriate sanction on any attorney, law firm,
the entry of a judgment adjudicating all the claims and all           or party that violated [Rule 11(b)] or is responsible for the
the parties' rights and liabilities.”); Williams v. Cty. of Nassau,   violation.” Fed. R. Civ. P. 11(c)(1). “Sanctions may be—



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   9
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 52 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


                                                                   As Plaintiff failed to assert any material violation of Rule 11,
but need not be—imposed when court filings are used for
                                                                   sanctions are inappropriate, and Plaintiff's motion is denied.
an ‘improper purpose,’ or when claims are not supported
by existing law, lack evidentiary support, or are otherwise
frivolous.” Ipcon Collections LLC v. Costco Wholesale Corp.,
698 F.3d 58, 63 (2d Cir. 2012) (citation omitted). “Further,                              CONCLUSION
even when a district court finds a violation of Rule 11,
‘the decision whether to impose a sanction is committed to         For the foregoing reasons, the Court
the district court's discretion.’ ” Id. (quoting Perez v. Posse
Comitatus, 373 F.3d 321, 325 (2d Cir. 2004)).                      GRANTS IN PART AND DENIES IN PART Defendants'
                                                                   motion for summary judgment (Dkt. 177);
Defendants argue that “the only appropriate sanction in this
matter is dismissal.” (Dkt. 195-2 at 3). The Court disagrees.      INSTRUCTS the Clerk of Court to terminate Defendants
The grievance at issue relates to a complaint which arose          Bellamy and Scott from this action;
during 2012 and 2013. (Dkt. 188-8 at 2). Even if Plaintiff
was the grievant, the grievance itself would be irrelevant to      DIRECTS Defendants to answer the complaint within 30 days
this Court's inquiry into Plaintiff's incarceration conditions     of the filing of this Decision and Order;
from 2008 until 2010. Indeed, the grievance at issue was not
taken into account during the Court's review of the motion for     DENIES Plaintiff's motion for discovery (Dkt. 182) without
summary judgment because it is irrelevant to the time frame        prejudice;
at issue. Further, although the filing of false documents in bad
faith to a court can, in egregious cases, result in dismissal,     DENIES Plaintiff's motion to appoint counsel (Dkt. 182)
                                                                   without prejudice;
see     Ceglia v. Zuckerberg, No. 10-CV-00569A(F), 2013
WL 1208558 (W.D.N.Y. 2013), report and recommendation
                                                                   DENIES Plaintiff's motion for a stay (Dkt. 182) without
adopted by 2014 WL 1224574 (W.D.N.Y. 2014), aff'd, 600
                                                                   prejudice;
Fed.Appx. 34 (2d Cir. 2015), such an extreme sanction is not
warranted at this time. However, Plaintiff is hereby warned
                                                                   DENIES Plaintiff's motion for a medical exam (Dkt. 187);
that any future violation of Rule 11 may result in dismissal
of the action or other appropriate sanctions.
                                                                   DENIES Plaintiff's motion for reconsideration (Dkt. 192);

*11 Defendants' motion is denied without prejudice.
                                                                   DENIES Plaintiff's motion to amend (Dkt. 192) as moot;


XI. Plaintiff's Motion for Sanctions                               DENIES Plaintiff's motion for a hearing (Dkt. 192);
Finally, Plaintiff asks this Court to impose sanctions on
Defendants for making materially misleading and false              DENIES Defendants' motion for sanctions (Dkt. 195) without
statements to the Court in its response in opposition (Dkt. 174)   prejudice; and
to Plaintiff's letter motion (Dkt. 172). (Dkt. 198). The Court
denied Plaintiff's motion as unrelated to the claims at issue in   DENIES Plaintiff's motion for sanctions (Dkt. 198).
this action. (Dkt. 176).
                                                                   SO ORDERED.
Read generously, Plaintiff argues that Defendants' counsel
failed to acknowledge in his response that one of the
                                                                   All Citations
individuals named in the letter motion was also a named
Defendant in this action. (See Dkt. 198 at 1-2). Such a            Not Reported in Fed. Supp., 2017 WL 920753
misstatement is immaterial and does not warrant sanctions.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
         Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 53 of 93
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)




                                                     Footnotes


1      Defendants have not made any statute-of-limitations arguments regarding Plaintiff's claims under the
       Rehabilitation Act or the Americans with Disabilities Act. (See Dkt. 177-5 at 3). Thus, the Court only addresses
       Defendants' statute-of-limitation argument as it relates to Plaintiff's constitutional claims of discrimination
       under      § 1983.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      11
            Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 54 of 93
Burgos v. Craig, 307 Fed.Appx. 469 (2008)




                                                                  *470 UPON DUE CONSIDERATION of this appeal from a
                    307 Fed.Appx. 469                            judgment of the United States District Court for the Northern
               This case was not selected for                    District of New York, it is hereby ORDERED, ADJUDGED,
            publication in the Federal Reporter.                 AND DECREED, that the judgment is AFFIRMED.
              United States Court of Appeals,
                      Second Circuit.                            Attorneys and Law Firms

        Franklyn BURGOS, Plaintiff–Appellant,                    Franklin Burgos, White Deer, PA, pro se.
                            v.
                                                                 Paula Ryan Conan, for Glenn T. Suddaby, U.S. Attorney
    T.S. CRAIG, Warden, FCI Raybrook; D. Marini,
                                                                 for the Northern District of New York, Syracuse, N.Y., for
   Clinical Director; Liberty, Defendants–Appellees.
                                                                 Respondent.
                      No. 06–5505–pr.
                                                                 PRESENT: Hon. JOSEPH M. McLAUGHLIN, Hon.
                              |
                                                                 DEBRA A. LIVINGSTON, Circuit Judges, and Hon. JOHN
                       Dec. 15, 2008.
                                                                 G. KOELTL, * District Judge.
Synopsis
Background: Prisoner brought action against prison
officials, alleging that they were deliberately indifferent to                        SUMMARY ORDER
his medical needs. The United States District Court for the
Northern District of New York, Strom, J., entered summary         **1 Plaintiff–Appellant appeals from a judgment of the
judgment in defendants' favor, and prisoner appealed.            District Court (Strom, J.) granting Defendants–Appellees'
                                                                 motion for summary judgment on Plaintiff–Appellant's claim
                                                                 that Defendants were deliberately indifferent to Plaintiff's
                                                                 medical needs during his incarceration. Plaintiff sought $1
Holding: The Court of Appeals held that prisoner required
                                                                 million in damages and immediate medical attention. We
to exhaust administrative remedies as prerequisite to filing
                                                                 assume the parties' familiarity with the facts, procedural
action.
                                                                 history, and scope of issues presented on appeal.


Affirmed.                                                        The district court's grant of summary judgment is reviewed
                                                                 de novo, construing the evidence in the light most favorable
Procedural Posture(s): On Appeal; Motion for Summary             to the nonmoving party. See Jaramillo v. Weyerhaeuser Co.,
Judgment.                                                        536 F.3d 140, 145 (2d Cir.2008). “However, reliance upon
                                                                 conclusory statements or mere allegations is not sufficient
                                                                 to defeat a summary judgment motion.”          Davis v. New
 West Headnotes (1)
                                                                 York, 316 F.3d 93, 100 (2d Cir.2002). A district court's ruling
                                                                 on whether a plaintiff has exhausted administrative remedies
 [1]    Prisons       Particular Cases                           under the Prison Litigation Reform Act, 18 U.S.C. § 3626,
        Prisoner was required to exhaust administrative          28 U.S.C. § 1932, is also reviewed de novo. See          Ortiz v.
        remedies as prerequisite to filing action                McBride, 380 F.3d 649, 653 (2d Cir.2004).
        against prison officials for alleged deliberate
        indifference to prisoner's medical needs. Prison         Under the Prison Litigation Reform Act, “[n]o action shall
        Litigation Reform Act of 1995, § 101(a),       42        be brought with respect to prison conditions under section
        U.S.C.A. § 1997e(a).                                     1983 of this title, or any other Federal law, by a prisoner
                                                                 confined in any jail, prison, or other correctional facility until
        45 Cases that cite this headnote                         such administrative remedies as are available are exhausted.”
                                                                    42 U.S.C. § 1997e(a). The exhaustion requirement extends
                                                                 to federal prisoners asserting actions under       Bivens v. Six


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 55 of 93
Burgos v. Craig, 307 Fed.Appx. 469 (2008)



Unknown Named Agents of Federal Bureau of Narcotics,
                                                                     In this case, Plaintiff–Appellant effectively concedes that he
403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). See
                                                                     sued just a few days after requesting administrative remedies,
   Porter v. Nussle, 534 U.S. 516, 524, 122 S.Ct. 983, 152           and before there was any decision on his administrative
L.Ed.2d 12 (2002). It must be completed before suit is filed,        request. Assuming arguendo that Plaintiff–Appellant
and completing the exhaustion requirements only after filing         subsequently exhausted his administrative remedies, that is
suit is insufficient. See Neal v. Goord, 267 F.3d 116,               not enough to save his suit, because he is required to have
121–22 (2d Cir.2001), abrogated in part on other grounds             properly exhausted before he sues. The inmate's request for a
                                                                     continuance was based on a statute that has been amended in
by    Porter, 534 U.S. 516, 122 S.Ct. 983, 152 L.Ed.2d
                                                                     relevant part and is no longer effective.
12. “[T]he PLRA's exhaustion requirement applies to all
inmate suits about prison life, whether they involve general
                                                                      **2 We have considered the Plaintiff–Appellant's remaining
circumstances or particular episodes, and whether they allege
                                                                     arguments and find them to be without merit.
excessive force or some other wrong.”        *471 Porter, 534
U.S. at 532, 122 S.Ct. 983. Federal prisoners have twenty            For the foregoing reasons, the judgment of the District Court
days after an incident to request an administrative remedy, 28       is AFFIRMED.
C.F.R. § 542.14(a), and twenty days to appeal an unfavorable
decision to the regional director, with an additional appeal
to general counsel, id. § 542.15(a). Extensions of these
                                                                     All Citations
time limits are sometimes available. See id. §§ 542.14(a),
542.15(a).                                                           307 Fed.Appx. 469, 2008 WL 5210890




                                                         Footnotes


*      The Honorable John G. Koeltl, District Judge for the Southern District of New York, sitting by designation.


End of Document                                                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 56 of 93
Mateo v. Alexander, Not Reported in F.Supp.2d (2010)


                                                                 Green Haven, which is in this district, the case was transferred
                                                                 here. (Mateo v. Ficsher, No. 08-0881(NAM) (N.D.N.Y. filed
                   2010 WL 431718
                                                                 Aug. 18, 2008), Order dated Aug. 26, 2008.)
    Only the Westlaw citation is currently available.

 This decision was reviewed by West editorial                    Mateo's claims stem from three incidents that allegedly
staff and not assigned editorial enhancements.                   occurred in 2008. In the first, on June 16, 2008, defendant
                                                                 Erns “approached” Mateo, “looked at [his] property,” and
               United States District Court,                     said Mateo had “too much ‘shit.’ “ (Compl.¶ 9.) Erns then
                     S.D. New York.                              searched Mateo's property, without his permission and in
                                                                 violation of “established procedure.” (Id.) Erns also leveled
               Cesar MATEO, Plaintiff,
                                                                 a few unfriendly words at Mateo, like “shut that fuck up or
                          v.                                     I will write you a ticket for interfering with the search,” and
      T. ALEXANDER, Correction Sergeant, and                     “Jackass.” (Id.) Mateo filed a grievance that day, but it “was
       J. Erns, Correction Officer, Defendants.                  not processed”; he filed a second grievance a few days later,
                                                                 which he says was processed but never investigated. (Id. ¶ 10.)
               No. 08 Civ. 8797(RJH)(DCF).
                             |                                   The second incident occurred on June 21, 2008, when Erns
                       Feb. 9, 2010.                             made Mateo “wait a long period of time” to use a toilet.
                                                                 (Id. ¶ 11.) Mateo heard Erns tell co-workers that Mateo “is
                                                                 the inmate who wrote the grievance against me,” implying
       MEMORANDUM OPINION AND ORDER                              that Erns' actions were retaliatory. (Id.) Mateo later filed a
                                                                 grievance, which was “processed and denied.” (Id. ¶ 12.)
RICHARD J. HOLWELL, District Judge.

 *1 This is one of several actions Cesar Mateo (“Mateo”),        Finally, on August 10, 2008, Erns made Mateo wait “a long
a prisoner currently incarcerated at the Great Meadow            period” of time to enter his assigned cell and to use a toilet.
Correctional Facility (“Great Meadow”), has brought pro          (Id. ¶ 13.) Mateo was eventually forced to ask Erns for a
se against various prison officials under 41 U.S.C. §            “plastic bag and toilet tissue to defecate” because Erns would
1983 (“Section 1983”). In this case, Mateo is suing two          not allow him access to a toilet; he does not say whether
employees of the New York State Department of Correctional       or how Erns responded. (Id.) According to the complaint,
Facilities (“DOCS”): Corrections Sergeant Tracy Alexander        defendant Alexander witnessed the situation and failed to stop
(“Alexander”) and Corrections Officer Jeffrey Erns (“Erns”).     it. (Id.) The same day Mateo filed a grievance against Erns
Both defendants worked at the Green Haven Correctional           and Alexander, and on August 11, 2008, he was transferred to
Facility (“Green Haven”) while Mateo was incarcerated there      a new cell block. (Id. ¶ 15.)
from 2003 to 2008. Mateo raises claims of harassment
and retaliation against Erns and supervisory liability against
Alexander. Defendants have moved to dismiss the complaint                               DISCUSSION
in its entirety. For the reasons that follow, the Court grants
defendants' motion.                                              I. Converting Defendants' Motion
                                                                  *2 On a motion to dismiss, the Court accepts the complaint's
                                                                 allegations as true and draws all reasonable inferences in

                     BACKGROUND                                  the plaintiff's favor.    In re DDAVP Direct Purchaser
                                                                 Antitrust Litigation, 585 F.3d 677, 692 (2d Cir.2009).
For purposes of this motion, the following facts are taken as    Where a motion is premised on the plaintiff's failure to
true.                                                            exhaust his administrative remedies, the question is whether
                                                                 nonexhaustion is clear from the face of the complaint. See
Mateo first filed this lawsuit in the Northern District of
                                                                    Jones v. Bock, 549 U.S. 199, 216 (2007) (exhaustion
New York, on August 18, 2008. 1 (Mateo v. Ficsher, No.           is an affirmative defense, so inmates need not specially
08-0881(NAM) (N.D.N.Y. filed Aug. 18, 2008), Compl.)             plead or demonstrate it in their complaints). If nonexhaustion
Because the complaint's allegations involved incidents at


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 57 of 93
Mateo v. Alexander, Not Reported in F.Supp.2d (2010)


is clear, a motion to dismiss should be granted. Shaw            administrative remedies before pursuing a lawsuit in federal
v. City of New York, No. 08-3997, 2009 WL 1110789,
                                                                 court. See       42 U.S .C. § 1997e(a) (“No action shall be
at *3 (S.D.N.Y. Apr. 21, 2009) (quoting            McCoy v.      brought with respect to prison conditions under section 1983
Goord, 255 F.Supp.2d 233, 251 (S.D.N.Y.2003)). If it is          of this title, or any other Federal law, by a prisoner confined
not, the court may convert the defendant's motion to one         in any jail, prison, or other correctional facility until such
for summary judgment “limited to the narrow issue of             administrative remedies as are available are exhausted.”);
exhaustion and the relatively straightforward questions about
                                                                    Porter v. Nussle, 534 U.S. 516, 532 (2002) (exhaustion
the plaintiff's efforts to exhaust, whether remedies were
available, or whether exhaustion might be, in very limited       is required for “all inmate suits about prison life”); Booth
                                                                 v. Churner, 532 U.S. 731, 734 (2001) (exhaustion required
circumstances, excused.”          McCoy, 255 F.Supp.2d at
                                                                 before filing a Section 1983 claim for monetary damages
251; see    Fed.R.Civ.P. 12(b).                                  even though monetary damages are unavailable as an
                                                                 administrative remedy). A prisoner properly exhausts a claim
If the court chooses to convert the motion, it must “afford
                                                                 by complying with state grievance procedures. 2           Jones
all parties the opportunity to present supporting material.”
                                                                 v. Bock, 549 U.S. 199, 218 (2007). Merely “[a]lert[ing] the
    Friedl v. City of New York, 210 F.3d 79, 83 (2d Cir.2000)    prison officials as to the nature of the wrong for which redress
(internal quotation marks omitted). Still, the court need not
                                                                 is sought does not constitute proper exhaustion.” Macias v.
give formal notice of its intention if “the parties were ...
                                                                 Zenk, 495 F.3d 37, 44 (2d Cir.2007) (internal quotation marks
apprised of the likelihood of conversion by less formal
                                                                 and citation omitted). Nor does an “untimely or procedurally
or direct means and, in fact, had a sufficient opportunity
to present the materials relevant to a summary judgment          defective” administrative grievance.     Woodford v. Ngo, 548
motion.” 5C Charles A. Wright & Arthur R. Miller, Federal        U.S. 81, 83-84 (2006).

Practice and Procedure § 1366 (3d ed.2004); see            In
                                                                  *3 When a prisoner does not properly exhaust his
re G. & A. Books, Inc., 770 F.2d 288, 295 (2d Cir.1985)
                                                                 administrative remedies before filing suit, the action must be
(“The essential inquiry is whether the [nonmovant] should
                                                                 dismissed. Burgos v. Craig, No. 06-5505, 307 Fed. Appx. 469,
reasonably have recognized the possibility that the motion
                                                                 470 (2d Cir.2008) (“[Exhaustion] must be completed before
might be converted into one for summary judgment or was
                                                                 suit is filed, and completing the exhaustion requirements only
taken by surprise and deprived of a reasonable opportunity to
meet facts outside the pleadings.”).                             after filing suit is insufficient.”); see Neal v. Goord, 267
                                                                 F.3d 116, 121-22 (2d Cir.2001), abrogated in part on other
Here, the defendants claim that Mateo did not exhaust his        grounds by       Porter v. Nussle, 534 U.S. 516 (2002). Of
remedies in time. Mateo does not exactly disagree, but he        course, if a claim has since been exhausted, it might seem
does say the defendants have manipulated the grievance           more efficient simply to proceed with the lawsuit rather than
process. In a wealth of caution, the Court will assume that      dismiss it only to see it immediately re-filed. But as Judge
nonexhaustion is not plain from the face of the complaint, and   Lynch has noted,
it will treat defendants' motion as one for summary judgment
limited to the exhaustion issue. Formal notice to the parties
is unnecessary here: defendants attached as exhibits to their
                                                                              the Court of Appeals has ruled
motion the records they have of Mateo's grievances. They also
                                                                              that from the broader perspective
notified Mateo that the Court might choose to treat the motion
                                                                              of Congress and appellate judges,
as one for summary judgment, and that to oppose it, Mateo
                                                                              the greater good forbids allowing a
would need to submit evidence, such as affidavits. All parties
                                                                              case to proceed where administrative
were on notice of the possibility of conversion.
                                                                              remedies have been exhausted while
                                                                              the complaint is pending, and
II. Exhaustion                                                                requires in such a case dismissal
                                                                              of the complaint, to be re-filed,
The Prison Litigation Reform Act (“PLRA”),  42 U.S.C.                         if the plaintiff wishes, with the
§ 1997e, requires that prisoners exhaust all available                        addition of paragraphs explaining how


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          2
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 58 of 93
Mateo v. Alexander, Not Reported in F.Supp.2d (2010)


                                                                  should be excepted from the usual exhaustion requirement-
                                                                  first, because he wrote letters to the DOCS Assistant
            administrative remedies have been                     Commissioner and the Inspector General's Office, and
            exhausted.                                            second, because the Green Haven staff manipulated the
                                                                  grievance process. Neither argument is persuasive. As for the
                                                                  first, courts have said that informal letters of complaint are
Mendez v. Artuz, No. 01-4157, 2002 WL 313796, at *2               no substitute for proper exhaustion in accordance with state
(S.D.N.Y. Feb. 27, 2002) (Lynch, J.). This Court might
                                                                  grievance procedures.        Harrison v. Goord, No. 07-1806,
question the wisdom of such a rule, but the rule is clear.
                                                                  2009 WL 1605770, at *8 (S.D.N.Y. June 9, 2009) (letters
                                                                  to prison superintendent and DOCS Commissioner did not
The defendants contend that all of Mateo's claims were only
                                                                  satisfy exhaustion requirement); Conner v. Hurley, No.
exhausted after he filed his complaint. The Court agrees.
                                                                  00-8354, 2004 WL 885828, at *2 (S.D.N.Y. Apr. 26, 2004)
Mateo claims that he filed a grievance the day of the June
                                                                  (same). As for the second, Mateo has not raised a material
16, 2008 incident that was never processed, and another
                                                                  issue of fact that the process has been manipulated in any way.
grievance on June 18 that was never investigated; that he filed
                                                                  A complaint's allegations “must be enough to raise a right of
a grievance the day of the June 21 incident that was processed
and denied; and that he filed a grievance the day of the August   relief above the speculative level,”    Bell Atlantic Corp. v.
10 incident. (Compl.¶¶ 10, 12, 15.) But he does not say that      Twombly, 550 U.S. 544 (2007), and state a “plausible claim
he exhausted all available administrative remedies prior to       for relief.” LaFaro v. New York Cardiothoracic Group, PLLC,
August 13, 2008. In fact, Mateo does not even say whether he      570 F.3d 471, 476 (2d Cir.2009). A wholly unsupported
appealed the grievances that were processed and denied (the       claim that the process is manipulated is not plausible,
defendants' evidence shows that he did).                          especially where, as here, defendants have supplied evidence
                                                                  to the contrary-copies of processed grievances and CORC
The documents defendants have submitted include copies of         decisions. The problem for Mateo is not that the grievance
grievances Mateo filed in connection with the three incidents,    process was unavailable to him; it is that he did not wait to
as well as decisions CORC rendered on them all. (See Decl. of     file a lawsuit until the process had run its course. 3
Karen Bellamy, Exs. A, B, C.) The evidence demonstrates that
each grievance was processed: each is stamped “Received”
and “Green Haven Correction Facility Inmate Grievance
                                                                                         CONCLUSION
Program.” (See id.) Not only were the grievances processed;
they were also appealed, and CORC rendered decisions on            *4 For the reasons given, the defendants' motion to dismiss
them. On November 26, 2008, CORC issued a decision on             is granted without prejudice.
Mateo's June 19 grievance; on August 27, 2008, it issued a
decision on Mateo's July 2 grievance; and on October 1, 2008,
it issued a decision on Mateo's August 11 grievance. (Id.) All    SO ORDERED.
of CORC's decisions, it goes without saying, postdated the
filing of this complaint.                                         All Citations

                                                                  Not Reported in F.Supp.2d, 2010 WL 431718
There are two final issues to address. Generously construed,
Mateo's affidavit opposing dismissal suggests that his claims




                                                          Footnotes


1      The docket sheet indicates that Mateo filed his complaint on August 18, 2008. In the Second Circuit, “for
       statute of limitations purposes, a pro se prisoner's complaint is deemed filed on the date that the prisoner
       ‘turn[s] his complaint over to prison officials' for transmittal to the court, not when the court actually receives




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
             Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 59 of 93
Mateo v. Alexander, Not Reported in F.Supp.2d (2010)



      it.”     Abbas v. Dixon, 480 F.3d 636, 638 n. 1 (2d Cir.2007) (quoting      Dory v. Ryan, 999 F.2d 679, 682 (2d
      Cir.1993), modified on other grounds,       25 F.3d 81 (2d Cir.1994)). District courts have applied that rule in
      assessing whether claims have been exhausted prior to bringing suit. See Dimodica v. U.S. Dep't of Justice,
      No. 05-2165, 2006 WL 89947, at *3 (S.D.N.Y. Jan. 11, 2006) (Lynch, J.). Thus the Court deems Mateo's
      complaint filed when he turned it over to prison officials, which occurred on either August 12, when he signed
      it, or August 13, when it was postmarked.
2     New York provides a three-tiered grievance procedure for inmates: first, the prisoner files a grievance with
      the Inmate Grievance Resolution Committee (“IGRC”). 7 N.Y. Comp.Codes R. & Regs. § 701.5(a)(2) (2009).
      Second, the prisoner may appeal an adverse IGRC decision to the facility superintendent, and third, the
      prisoner may appeal an adverse decision by the superintendent to the Central Office Review Committee
      (“CORC”). Id. §§ 701.5(b)-(d). An expedited procedure exists for grievances that allege harassment by prison
      staff: the grievance is sent directly to the superintendent, and, if the grievance “is a bona fide harassment
      issue, the superintendent must initiate or request an investigation and render a decision, after which the
      prisoner could then appeal to the CORC.” Id. § 701.8(c)-(d); see       Espinal v. Goord, 558 F .3d 119, 125
      (2d Cir.2009) (internal citation omitted). In the absence of any decision, the prisoner can appeal directly to
      CORC within twenty-five days. Id. § 701.8(g).
3     The Second Circuit has devised three exceptions to the exhaustion requirement, although it is not clear
      whether the exceptions survived      Woodford v. Ngo, 548 U.S. 81 (2006), which read the PLRA to require
      “proper exhaustion.” See Chavis v. Goord, 333 Fed. Appx. 641, 642-43 (2d Cir.2009). In any case, none apply
      here. The exceptions are where “(1) administrative remedies are not available to the prisoner; (2) defendants
      have either waived the defense of failure to exhaust or acted in such as way as to estop them from raising the
      defense; or (3) special circumstances, such as a reasonable misunderstanding of the grievance procedures,
      justify the prisoner's failure to comply with the exhaustion requirement.” Ruggiero v. Cty. of Orange, 467
      F .3d 170, 175 (2d Cir.2006). Remedies were available to Mateo-he utilized them, just not in time. And Mateo
      has not pointed to any fact that would estop defendants from raising the defense here or that would justify
      his failure to exhaust.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       4
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 60 of 93
Mendez v. Artuz, Not Reported in F.Supp.2d (2002)


                                                                   This is a sensible requirement. Prisoners often resort to federal
                                                                   court to challenge prison rules, practices and regulations. But
                  2002 WL 313796
                                                                   state prison systems typically provide grievance procedures
    Only the Westlaw citation is currently available.
                                                                   that offer a forum for prisoner complaints about conditions
     United States District Court, S.D. New York.
                                                                   of confinement. Requiring prisoners to resort first to such
              Hilden MENDEZ, Plaintiff,                            procedures has several advantages: If the prison authorities
                            v.                                     respond favorably to the complaint, the prisoner receives
      C. ARTUZ, Superintendent of Green Haven                      prompt relief, the parties and the courts are spared the
                                                                   burden of litigation, and the strains on federalism of federal
        Correctional Facility, et al., Defendants.
                                                                   court intrusion into state prison administration are avoided.
                   No. 01 CIV. 4157(GEL).                          Moreover, federal constitutional constraints on the policy
                              |                                    choices of state prison administrators are quite limited, and
                       Feb. 27, 2002.                              prisoners may well obtain relief that would be unavailable
                                                                   in federal court by persuading wardens of the merits of their
                                                                   proposals. If the prison authorities reject the grievance, the
                                                                   state's official position on the prisoner's complaint will often
                  OPINION AND ORDER
                                                                   be authoritatively clarified by the administrative proceeding.
LYNCH, District J.
                                                                   It may seem strange to apply this provision to the present
 *1 In this action pursuant to     42 U.S.C. § 1983, Hilden        lawsuit. Mendez does not question any policy, procedure or
Mendez, a New York State prisoner, sues several correctional       regulation of DOCS that affects his or other prisoners' daily
officers he claims used unnecessary and excessive force            life in confinement, nor does he claim that being beaten
against him, or failed to intervene to protect him during the      by guards is a routine or condoned part of regular prison
beating, as well as higher-level prison supervisors whose          life. In normal English usage, the claim that a guard on a
personal involvement in the incident in question is obscure        single occasion used excessive force—in violation not only
or non-existent. Defendants move to dismiss on the ground          of constitutional commands but of DOCS' own regulations
that Mendez has failed to exhaust his administrative remedies      —is not a complaint about “prison conditions” but about a
within the New York State Department of Correctional               particular isolated incident.
Services (“DOCS”). Mendez argues that the exhaustion
requirement does not apply to this case, and that if it does, he   Considerations such as these prompted the Court of Appeals
has satisfied it.                                                  for this Circuit to hold that the exhaustion requirement of    §
                                                                   1997e(a) does not apply to excessive force suits.   Nussle v.
                                                                   Willette, 224 F.3d 95, 106 (2d Cir.2000). The Supreme Court,
                               I                                   however, has taken a different view, reversing Nussle and
                                                                   holding that the requirement does indeed apply to suits such
   42 U.S.C. § 1997e(a) provides that:
                                                                   as this.    Porter v. Nussle, No. 00–853, 2002 WL 261683
                                                                   at *10 (Feb. 26, 2002). It is not for this Court to judge the
                                                                   persuasiveness of the Supreme Court's reasoning, but only
             No action shall be brought with respect               to follow what the Supreme Court says is the command of
             to prison conditions under       section              the statute. This lawsuit, therefore, can only proceed after
             1983 of this title, or any other Federal              Mendez has exhausted any available administrative remedies.
             law, by a prisoner confined in any jail,
             prison, or other correctional facility
             until such administrative remedies as                                                II
             are available are exhausted.
                                                                    *2 Mendez claims, however, that he has satisfied this
                                                                   requirement, pointing out that he filed a grievance through
                                                                   the appropriate channels, and appealed the adverse finding.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 61 of 93
Mendez v. Artuz, Not Reported in F.Supp.2d (2002)


                                                                     of the complaint, to be re-filed, if the plaintiff wishes, with
But the exhaustion requirement is not satisfied until the
                                                                     the addition of paragraphs explaining how administrative
administrative process has reached a final result. The
documents Mendez submits demonstrate that he has filed an            remedies have been exhausted.        Neal v. Goord, 267 F.3d
appeal, and that through “administrative oversight” the appeal       116, 123 (2d Cir.2001).
was not initially processed. (P. Mem.Ex. E.) The documents
go on to state that the appeal has now been “forwarded               Thus, the complaint must be dismissed. When these hurdles
to Central Office Review Committee (CORC)” for “final                have all been cleared, and the administrative remedies
disposition” and is “pending review by CORC.” (P. Mem.Ex.            duly exhausted, assuming that the plaintiff is not by then
D, E.) Thus, as far as the record before this Court shows, at        exhausted, he will most likely re-file essentially the same
the time the complaint was filed, administrative review had          lawsuit. If it is meritorious, much time will have been wasted;
not been completed, and the requirements of       § 1997e(a)         if it is meritless, no court time will be saved, as the Court
had not yet been met.                                                will still be faced with the same case to adjudicate. And
                                                                     the interests of efficient judicial administration will thus
Of course, in the time that this matter has been pending,            presumably have been served.
administrative remedies might well have been finally
exhausted. In that event, it might seem efficient simply             Accordingly, the complaint is dismissed.
to find out what had happened to plaintiff's appeal, and
proceed accordingly. However, the Court of Appeals has ruled
                                                                     SO ORDERED:
that from the broader perspective of Congress and appellate
judges, the greater good forbids allowing a case to proceed          All Citations
where administrative remedies have been exhausted while the
complaint is pending, and requires in such a case dismissal          Not Reported in F.Supp.2d, 2002 WL 313796


End of Document                                                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 62 of 93
Bowie v. Woodruff, Slip Copy (2019)


                                                                Before discussing the background of this case, the Court
                                                                addresses Bowie’s failure to respond or oppose the motion.
                  2019 WL 7606078
                                                                The Second Circuit requires that a pro se litigant defending
    Only the Westlaw citation is currently available.
                                                                against a summary judgment motion be notified as to the
     United States District Court, N.D. New York.
                                                                nature and consequences of summary judgment.         Vital v.
              Edmund BOWIE, Plaintiff,                          Interfaith Med. Ctr., 168 F.3d 615, 620–21 (2d Cir. 1999);
                           v.                                   see also Local Rule 56.2 (Notice to Pro Se Litigants of the
     Sergeant Gary WOODRUFF and Correctional                    Consequences of Failing to Respond to a Summary Judgment
           Officer Kyle Brooks, Defendants.                     Motion). Here, Bowie was notified of the consequences
                                                                of failing to respond to a summary judgment motion by
                 9:18-CV-0266 (BKS/ML)                          Defendants and the Court. Dkt. No. 29 at 3; Dkt. No. 30.
                             |                                  Given this notice, Bowie was adequately apprised of the
                    Signed 09/20/2019                           pendency of Defendants’ motion and the consequences of
                                                                failing to respond. On May 21, 2019, Bowie filed a Notice
Attorneys and Law Firms
                                                                of Change of Address and requested an extension of time to
EDMUND BOWIE, 14-B-0838, Plaintiff, pro se, Auburn              file his response to the motion. Dkt. Nos. 31 and 32. The
Correctional Facility, P.O. Box 618, Auburn, NY 13021.          Court granted the extension and directed Bowie to provide a
                                                                response on or before June 21, 2019. Dkt. No. 33. Despite the
HON. LETITIA JAMES, Attorney General for the State of           extension, Bowie has not submitted opposition to Defendants’
New York, MATTHEW P. REED, ESQ., Assistant Attorney             motion for summary judgment.
General, Attorney for Defendants, The Capitol, Albany, New
York 12224-0341.                                                “The fact that there has been no response to a summary
                                                                judgment motion does not ... mean that the motion is to
                                                                be granted automatically.”    Champion v. Artuz, 76 F.3d
                                                        1
   REPORT-RECOMMENDATION AND ORDER                              483, 486 (2d Cir. 1996). The Court has broad discretion to
                                                                decide whether to overlook the parties’ failures and perform
MIROSLAV LOVRIC, United States Magistrate Judge
                                                                an independent review of the record.      Holtz v. Rockefeller
 *1 Plaintiff pro se Edmund Bowie (“Bowie” or “Plaintiff”),
                                                                & Co., 258 F.3d 62, 73 (2d Cir. 2001); see also     Jackson v.
an inmate who was, at all relevant times, in the custody of
                                                                Fed. Exp., 766 F.3d 189, 194 (2d Cir. 2014) (noting that “the
the New York Department of Corrections and Community
                                                                court may rely on other evidence in the record even if uncited”
Supervision (“DOCCS”), brings this action pursuant to 42        in determining the undisputed material facts). If the district
U.S.C. § 1983 against Defendants Sergeant Gary Woodruff         court chooses to conduct such an independent review of the
(“Sgt. Woodruff”) and Correctional Officer Kyle Brooks          record, any verified complaint filed by the plaintiff should
(“C.O. Brooks”) for violations of his rights under the Eighth   be treated as an affidavit in opposing a motion for summary
Amendment. Dkt. No. 1 (“Compl.”). Presently before the
                                                                judgment.     Patterson v. County of Oneida, 375 F.3d 206,
Court is Defendants’ motion for summary judgment and
                                                                219 (2d Cir. 2004).
dismissal of Bowie’s complaint pursuant to Rule 56(a) of
the Federal Rules of Civil Procedure. Dkt. No. 29. Bowie
did not oppose the motion. For the following reasons,           Here, because the Complaint is verified, 2 the Court will
it is recommended that Defendants’ motion for summary           accept the pleading as an affidavit to the extent that the
judgment be granted.                                            statements are based on Bowie’s personal knowledge or are
                                                                supported by the record. See Berry v. Marchinkowski, 137
                                                                F.Supp.3d 495, 530 (S.D.N.Y. 2005) (collecting cases to
                                                                support the proposition that a court may consider unsworn
                    I. BACKGROUND                               assertions on a motion for summary judgment where they are
                                                                based on the plaintiff’s personal knowledge and in light of
             A. Plaintiff’s Failure to Respond                  special solicitude).




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          1
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 63 of 93
Bowie v. Woodruff, Slip Copy (2019)


 *2 Due to Bowie’s pro se status, the Court has opted to
review the entire summary judgment record to ascertain the        *3 Dkt. No. 29-3 at 6.
undisputed material facts. Consequently, the facts set forth
                                                                  On July 10, 2017, the Grievance Clerk received the grievance.
in Defendants’ Rule 7.1 Statement of Material Facts 3 are
                                                                  Dkt. No. 29-3 at 3. Due to the nature of the grievance,
accepted as true as to those facts that are not disputed by the
                                                                  the Inmate Grievance Resolution Committee (“IGRC”)
facts set forth in the Complaint. N.D.N.Y. L.R. 7.1(a)(3) (“The
                                                                  forwarded the grievance directly to the facility Superintendent
Court shall deem admitted any properly supported facts set
                                                                  for review. Id.
forth in the Statement of Facts that the opposing party does
not specifically controvert.”) (emphasis omitted).
                                                                  On August 9, 2017, the Superintendent issued a decision
                                                                  stating that the grievance was investigated and denied.
                                                                  Dkt. No. 29-3 at 7. On August 21, 2017, Bowie signed
                          B. Facts 4                              the Appeal Statement indicating that he wished to appeal
                                                                  the Superintendent’s decision to the Central Office Review
At the time of the incidents described in the Complaint, Bowie    Committee (“CORC”). Id. On August 23, 2017, the
was an inmate in the custody of DOCCS and confined at Great       Grievance Clerk received and signed the Appeal Statement.
Meadow Correctional Facility (“Great Meadow C.F.”). See           Id. On August 29, 2017, CORC received the appeal. Id. at 8.
generally, Dkt. No. 1.
                                                                  On February 26, 2018, Bowie signed his civil rights
Bowie claims that he was involved in a physical altercation       Complaint and commenced the within action. Dkt. No. 1 at 5.
with Sgt. Woodruff and C.O. Brooks on June 10, 2017.
Dkt. No. 1 at 2-3. Bowie alleges that Sgt. Woodruff and           On October 17, 2018, CORC issued a decision affirming the
C.O. Brooks used excessive force and failed to intervene to       Superintendent’s determination. Dkt. No. 29-3 at 9.
protect him from the use of force, in violation of his Eighth
Amendment rights. Id. at 4.

                                                                                     C. Procedural History
On June 23, 2017, Bowie filed an Inmate Grievance
Complaint (Grievance No. 62268-17) related to the June 10,        On March 3, 2018, the Court received the Complaint in the
2017 incident. Dkt. No. 29-3 at 3, 6. Bowie alleged:              within action. Dkt. No. 1. Upon review of the Complaint,
                                                                  the Court directed Defendants to respond to the Eighth
                                                                  Amendment excessive force and failure-to-intervene claims.
            I was involved in a altercation in                    Dkt. No. 7. On June 25, 2018, Defendants filed an Answer to
            the big yard on (6-10-17) at which                    the Complaint. 5 Dkt. No. 13. On April 26, 2019, Defendants
            time I was handcuffed and taken to                    filed the within motion pursuant to Fed. R. Civ. P. 56 seeking
            the facility infirmary. While in the                  judgment as a matter of law with respect to Bowie’s claims.
            infirmary check up room, Sergeant                     Dkt. No. 29.
            John Doe asked me questions which
            I answered. He said I was not trueful
            [sic] and proceed[ed] to slap me in the
            back of the head. He asked me some                                     II. LEGAL STANDARD
            more questions[,] again I answered.
                                                                  A motion for summary judgment may be granted if there is
            He once again told me I was a liar
                                                                  no genuine issue as to any material fact, it was supported
            [and] told Officer John Doe to hold me
                                                                  by affidavits or other suitable evidence, and the moving
            against the wall while another officer
                                                                  party is entitled to judgment as a matter of law. The moving
            punched me in the ribs 4 or 5 times
                                                                  party bears the burden of demonstrating the absence of
            breaking 2 of my ribs which resulted in
                                                                  disputed material facts by providing the court with portions
            me going to Albany Med.
                                                                  of pleadings, depositions, and affidavits which support the
                                                                  motion. Fed. R. Civ. P. 56;     Celotex Corp. v. Catrett, 477



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            2
            Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 64 of 93
Bowie v. Woodruff, Slip Copy (2019)


U.S. 317, 323 (1986). Facts are material if they may affect         “[w]here the record taken as a whole could not lead a rational
the outcome of the case as determined by substantive law.
                                                                    trier of fact to find for the non-moving party.” Matsushita
   Anderson v. Liberty Lobby, Inc., 477 U.S. 317, 248 (1986).       Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
                                                                    (1986).
To defeat a motion for summary judgment, the non-movant
must set out specific facts showing that there is a genuine
issue for trial, and cannot rest merely on allegations or denials
of the facts submitted by the movant. Fed. R. Civ. P. 56;                                III. DISCUSSION 6

see also      Scott v. Coughlin, 344 F.3d 282, 287 (2d Cir.         Defendants move for summary judgment arguing that
2003) (“Conclusory allegations or denials are ordinarily not        Bowie failed to exhaust his administrative remedies through
sufficient to defeat a motion for summary judgment when the         available grievance procedures prior to the commencement of
                                                                    this action. See generally, Dkt. No. 29.
moving party has set out a documentary case.”);         Rexnord
Holdings, Inc. v. Bidermann, 21 F.3d 522, 525-26 (2d Cir.
1994). To that end, sworn statements are “more than mere
conclusory allegations subject to disregard ... they are specific                           A. Exhaustion
and detailed allegations of fact, made under penalty of perjury,
and should be treated as evidence in deciding a summary             The Prison Litigation Reform Act (“PLRA”) requires that a
judgment motion” and the credibility of such statements is          prisoner exhaust any administrative remedies available to him
                                                                    or her before bringing an action for claims arising out of his
better left to a trier of fact.   Scott, 344 F.3d at 289 (citing
                                                                    or her incarceration.     Porter v. Nussle, 534 U.S. 516, 524
   Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir. 1983) and
                                                                    (2002); see also    Woodford v. Ngo, 548 U.S. 81, 82 (2006).
   Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995)).             The exhaustion requirement applies “to all inmate suits about
                                                                    prison life, whether they involve general circumstances or
*4 All ambiguities are resolved and all reasonable inferences       particular episodes, and whether they allege excessive force
are drawn in favor of the non-moving party.           Skubel v.     or some other wrong.”     Porter, 534 U.S. at 532. Further,
Fuoroli, 113 F.3d 330, 334 (2d Cir. 1997). Furthermore,             the exhaustion requirement applies even where the prisoner
where, as here, a party seeks judgment against a pro se litigant,   seeks relief not available in the administrative grievance
a court must afford the non-movant special solicitude. See
                                                                    process, such as monetary damages. Id. at 524. To exhaust
   Triestman v. Federal Bureau of Prisons, 470 F.3d 471, 477        administrative remedies, the inmate must complete the full
(2d Cir. 2006). As the Second Circuit has stated,                   administrative review process set forth in the rules applicable
                                                                    to the correctional facility in which he or she is incarcerated.
  [t]here are many cases in which we have said that a pro se
  litigant is entitled to “special solicitude,” ... that a pro se     Jones v. Bock, 549 U.S. 199, 218 (2007) (internal citation
  litigant’s submissions must be construed “liberally,” ... and     omitted).
  that such submissions must be read to raise the strongest
  arguments that they “suggest,” .... At the same time, our         Here, there is no dispute that at all relevant times, DOCCS
  cases have also indicated that we cannot read into pro se         had in place a three-step inmate grievance program (“IGP”).
  submissions claims that are not “consistent” with the pro se      N.Y. Comp. Codes R. & Regs. title 7, § 701.5 (2015). First, the
  litigant’s allegations, ... or arguments that the submissions     inmate must file a complaint with IGP clerk within twenty-
  themselves do not “suggest,” ... that we should not “excuse       one days of the alleged action. Id. at § 701.5(a)(1). An IGP
  frivolous or vexatious filings by pro se litigants,” ... and      representative has sixteen calendar days to informally resolve
  that pro se status “does not exempt a party from compliance       the issue. Id. at § 701.5(b)(1). If no informal resolution occurs,
  with relevant rules of procedural and substantive law.”           the full IGP committee must hold a hearing within sixteen
                                                                    days of receipt of the grievance and must issue a written
Id. (citations and footnote omitted); see also   Sealed             decision within two working days after the conclusion of
Plaintiff v. Sealed Defendant, 537 F.3d 185, 191–92 (2d             the hearing. Id. §§ 701.5(b)(2)(i)-(ii). If the determination is
Cir. 2008). Nonetheless, summary judgment is appropriate            unfavorable to the inmate, the inmate may appeal the IGRC’s



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 65 of 93
Bowie v. Woodruff, Slip Copy (2019)


determination to the facility superintendent within seven
calendar days of receipt of the determination. Id. § 701.5(c)
(1). If the superintendent’s determination is unfavorable to
                                                                      1. Did Plaintiff Exhaust his Administrative Remedies?
the inmate, the inmate may appeal to CORC within seven
days after receipt of the superintendent’s determination. Id.        The record is clear that Bowie filed this action on February
§§ 701.5(d)(1)(i)-(ii). If a grievant does not receive a copy of     26, 2018, and, at that time, CORC had yet to issue a decision
the written notice of receipt within 45 days of filing an appeal,    on his grievance. See Dkt. No. 1; Dkt. No. 29-3 at 9. DOCCS
the grievant should contact the IGP supervisor in writing to         IGP Assistant Director Rachael Seguin (“Seguin”) declared
confirm that the appeal was filed and transmitted to CORC.           that she is the custodian of records maintained by CORC.
Id. at § 701.5(d)(3)(i). CORC must “review each appeal,              Dkt. No. 29-3 at 1. Based upon Seguin’s review of DOCCS’
render a decision on the grievance, and transmit its decision to     records, Bowie filed a grievance on June 23, 2017 claiming
the facility, with reasons stated, for the [inmate], the grievance   he was assaulted at Great Meadow on June 10, 2017. Id. at 3.
clerk, the superintendent, and any direct parties within thirty      Bowie’s grievance was received by the IGRC Clerk on July
(30) calendar days from the time the appeal was received.” Id.       17, 2017 and denied by the Superintendent on August 9, 2017.
§ 701.5(d)(3)(ii). Only upon exhaustion of all three levels of       Id. at 3-4. Seguin also reviewed CORC records for appeals
review may a prisoner seek relief in federal court. Bridgeforth      received from Plaintiff relating to his allegations in this
v. Bartlett, 686 F.Supp.2d 238, 239 (W.D.N.Y. 2010) (citing,         action. Id. at 3. Based upon Sequin’s review, CORC received
inter alia,  Porter, 534 U.S. at 524); see also     Neal v.          Bowie’s appeal of the Superintendent’s determination on
Goord, 267 F.3d 116, 121 (2d Cir. 2001), overruled on other          August 29, 2017 and decided the appeal on October 17, 2018
                                                                     – approximately eight months after Bowie commenced this
grounds by      Porter, 534 U.S. 516.                                action. Dkt. No. 29-3 at 4. A copy of Bowie’s grievance, the
                                                                     Superintendent’s response, documentation of CORC’s receipt
 *5 Where the grievance involves allegations of employee             of Bowie’s appeal, and CORC’s response are attached to
excessive force, as alleged by Bowie, there is an expedited          Seguin’s Declaration as Exhibit A. Id. at 6-9.
administrative process. See N.Y.C.R.R. title 7, § 701.8; see
   Torres v. Carry, 691 F.Supp.2d 366, 369–70 (S.D.N.Y.              Thus, Bowie did not fully exhaust his administrative
2009). Complaints and grievances of this nature are                  remedies prior to filing this lawsuit as CORC’s decision
forwarded directly to the superintendent of the facility.            was outstanding. White v. Drake, No. 10-CV-1034 (GTS/
                                                                     DRH), 2011 WL 4478988, at *3 (N.D.N.Y. Aug. 11,
   Bell v. Napoli, No. 9:17-CV-850 (ATB), 2018 WL
                                                                     2011) (“Included within the IGP’s exhaustion requirement
6506072, at *2 (N.D.N.Y. Dec. 11, 2018). In such cases the
                                                                     is the prerequisite that the inmate file an appeal with
superintendent is required to order an investigation and render
                                                                     CORC and receive a response from CORC prior to
a decision within twenty-five (25) days. See N.Y.C.R.R., title
                                                                     filing a federal lawsuit.”) (citation omitted). The fact that
7, § 701(a)-(f). If the superintendent fails to respond within
                                                                     Bowie subsequently exhausted his administrative remedies is
the required twenty-five (25) day time limit the inmate may
                                                                     irrelevant as he was required to properly exhaust before he
appeal his grievance to the CORC. Disagreement with the
                                                                     sued. See Burgos v. Craig, 307 Fed. App'x 469, 471 (2d Cir.
superintendent’s decision in the expedited review process
                                                                     2008).
also requires an appeal to the CORC. Id. § 701.8-(g)-(h);
see also Espinal v. Goord, 588 F.3d 119,125 (2d Cir. 2009)
(explaining IGP and the expedited procedure for harassment
claims and its appeal mechanism through the CORC). The                      2. Availability of Administrative Remedies
Second Circuit has long recognized this procedure as an
“available remedy” for purposes of the PLRA. See Hall v.             Having determined that Bowie failed to exhaust his
County of Saratoga, No. 10–CV–1120 (NAM/CFH), 2013                   administrative remedies, the Court examines whether he
WL 838284, at *1–2 (N.D.N.Y. Mar. 6, 2013).                          should be excused from the exhaustion requirement because
                                                                     administrative remedies were unavailable.
Defendants bear the burden of establishing that a prisoner
                                                                     A prisoner’s failure to exhaust administrative remedies may
failed to satisfy the exhaustion requirement. See          Jones,    be excused if remedies were unavailable to the inmate.
549 U.S. at 216.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            4
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 66 of 93
Bowie v. Woodruff, Slip Copy (2019)


                                                                to N.Y. Comp. Codes R. & Regs. tit. 7, § 701.5(d)(3)(i),
    Ross, 136 S.Ct. at 1858 (“An inmate [...] must exhaust
                                                                ‘[i]f a grievant does not receive a copy of the written notice
available remedies, but need not exhaust unavailable ones.”).
                                                                of receipt within 45 days of filing an appeal [to CORC],
There are three potential circumstances where administrative
                                                                the grievant should contact the IGP supervisor in writing to
remedies may be unavailable: (1) where the administrative
                                                                confirm that the appeal was filed and transmitted to CORC.’
procedure technically exists but operates as a “dead end –
with officers unable or consistently unwilling to provide any   ”     Fox v. Lee, No. 9:15-CV-0390 (TJM/CFH), 2018 WL
relief to aggrieved inmates”; (2) where the administrative      8576600, at *7 (N.D.N.Y. Dec. 18, 2018) (citing N.Y. Comp.
scheme is “so opaque that it becomes, practically speaking,     Codes R. & Regs. tit. 7, § 701.5(d)(3)(i)). The record herein
incapable of use”; and (3) where prison administrators          lacks evidence that Bowie received confirmation or notice of
“thwart inmates from taking advantage of a grievance process    the receipt of his appeal.
through machination, misrepresentation, or intimidation.”
                                                                In High, the plaintiff filed an appeal with CORC on February
   Williams v. Priatno, 829 F.3d 118, 123-24 (2d Cir. 2016)
                                                                6, 2017.       High, 2018 WL 3736794, at *3. “[A]fter not
(quoting    Ross, 136 S.Ct. at 1858-1861).
                                                                hearing from CORC, [the] [p]laintiff sent CORC a letter
                                                                asserting that CORC had exceeded the timeline and that
 *6 Courts within this Circuit are split as to whether
                                                                he had therefore exhausted his administrative remedies, and
a delay by CORC constitutes unavailability that would
                                                                would be filing a claim in Court.” Id. On September 12, 2017,
excuse a plaintiff’s failure to exhaust his administrative
                                                                the plaintiff filed his federal complaint. Id. In February 2018,
remedies. See Hayes v. Dahkle, No. 9:16-CV-1368 (TJM/           CORC issued a decision, one year after the plaintiff filed his
CFH), 2018 WL 7356343, at *9 (N.D.N.Y. Dec. 11, 2018)
                                                                appeal to CORC.        High, 2018 WL 3736794, at *3. The
(collecting cases); but cf. Henderson v. Annucci, No. 14-       Court noted that “[t]here is no instruction [in the IGP] on what
CV-445A, 2016 WL 3039687, at *9 (W.D.N.Y. March 14,             a grievant is to do if he or she has appealed to CORC, the
2016) (excusing the prisoner’s failure to exhaust because,
                                                                final step, and has not received a response.”       High, 2018
after two years, CORC’s decision was still outstanding);
                                                                WL 3736794, at *5. In that case, the Court noted that, “under
see also    High v. Switz, No. 9:17-CV-1067 (LEK/DJS),          the hopefully unique facts of this case,” the failure to exhaust
2018 WL 3736794, at *5 (N.D.N.Y. July 9, 2018), report
                                                                was excused.     Id. at *5.
and recommendation adopted sub nom., 2018 WL 3730175
(N.D.N.Y. Aug. 6, 2018) (noting that the Second Circuit
                                                                Here, CORC should have responded by September 29,
has not decided the precise issue set forth herein) (citing
                                                                2017. See 7 NYCRR §§ 701.5(d)(3)(ii), 701.8(i). A decision
    Gizewski v. New York State Dep't of Corr. & Cmty.           however, was not issued until October 17, 2018, more than
Supervision, 692 Fed. App'x 668 (2d Cir. 2017)). In some        one year beyond the thirty days required by the IGP. While
instances, Courts in this District have found that a delay by   the Court is troubled by the excessive delay and lack of
CORC does not excuse a prisoner’s failure to exhaust. See       explanation for said delay by counsel or Seguin, the facts
Feliz v. Johnson, No. 9:17-CV-1294 (DNH/ATB), 2019 WL           herein are distinguishable from High because Bowie has
3491232, at *1 (N.D.N.Y. Aug. 1, 2019) (citing, inter alia,     not offered any evidence suggesting that he received written
Casey v. Brockley, No. 9:13-CV-01271, 2015 WL 8008728,          notice that the appeal was filed or that he attempted to contact
at *6 (N.D.N.Y. Nov. 9, 2015), report-recommendation and        CORC or the IGRC at Great Meadow C.F. regarding the
order adopted by, 2015 WL 7864161 (N.D.N.Y. Dec. 3, 2015)       status of his appeal before commencing this action. Indeed,
(finding five month delay by CORC in rendering decision         the Complaint is devoid of any reference to the grievance,
on appeal did not excuse the plaintiff from exhaustion          the IGP, or Bowie’s attempts to exhaust. See generally,
requirement)); see also       Staples v. Patane, No. 9:17-      Dkt. No. 1. Because the facts of this case are similar to
CV-0703 (TJM/TWD), 2018 WL 7361009, at *9 (N.D.N.Y.             those presented in Staples and Fox, on the record before
Dec. 7, 2018) (concluding that more than ten month delay was    the Court, the undersigned concludes that CORC’s delay
insufficient for finding unavailability).                       in rendering a decision did not excuse Bowie from the
                                                                exhaustion requirement.       Staples, 2018 WL 7361009 at
In this case, CORC’s records reveal that Bowie’s appeal was
                                                                *9; see also      Hayes, 2018 WL 7356343, at *10 (“[...]
received on August 29, 2017. Dkt. No. 29-3 at 8. “[P]ursuant


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           5
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 67 of 93
Bowie v. Woodruff, Slip Copy (2019)



there is no indication in the record that plaintiff wrote to
CORC regarding the status of his appeal and CORC further                                    IV. CONCLUSION
neglected to respond.”);        Fox, 2018 WL 8576600, at *7
                                                                      WHEREFORE, based on the findings set forth above, it is
(granting summary judgment because the plaintiff did not
                                                                      hereby:
proffer evidence that he wrote to the IGRC or CORC inquiring
as to the status of his appeals and “never contacted Eastern’s
                                                                      RECOMMENDED that Defendants’ motion for summary
[IGP supervisor] in writing ... to confirm that any of his
                                                                      judgment (Dkt. No. 29) be GRANTED without prejudice;
appeals were filed and transmitted to CORC.”); see also
                                                                      and it is further
Ulmer v. Bedore, No. 9:15-CV-00497 (DNH/TWD), 2018
WL 7291499, at *7 (N.D.N.Y. Nov. 13, 2018) (finding no
                                                                      RECOMMENDED that the Complaint be DISMISSED
excuse for failure to fully exhaust without evidence in the
                                                                      without prejudice; and it is further
record that Plaintiff contacted the IGRC or CORC inquiring
as to the status of his appeal before filing his lawsuit); see also
                                                                      ORDERED that copies of this Report-Recommendation and
   Berkley v. Ware, No. 9:16-CV-1326 (LEK/CFH), 2018                  Order be served on the parties in accordance with the Local
WL 3736791, at *6 (N.D.N.Y. July 6, 2018) (“Plaintiff has             Rules.
not proffered evidence that he wrote to the Franklin IGRC or
CORC inquiring as to the status of his appeal.”).
                                                                      Pursuant to         28 U.S.C. § 636(b)(1), the parties have
                                                                                      7
                                                                      fourteen (14) days within which to file written objections
 *7 Accordingly, it is recommended that Defendants’
                                                                      to the foregoing report. Such objections shall be filed
motion for summary judgment be granted based on Bowie’s
                                                                      with the Clerk of the Court. FAILURE TO OBJECT
failure to exhaust his claims. Because “[f]ailure to exhaust
                                                                      TO THIS REPORT WITHIN FOURTEEN (14) DAYS
administrative remedies is often a temporary, curable
procedural flaw,” and “[i]f the time permitted for pursuing           WILL PRECLUDE APPELLATE REVIEW.                    Roldan v.
administrative remedies has not expired, a prisoner ... can
                                                                      Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing    Small v.
cure the defect by exhausting [the available remedies] and
                                                                      Secretary of Health and Human Services, 892 F.2d 15 (2d Cir.
reinstating his suit.”     Berry v. Kerik, 366 F.3d 85, 87 (2d
                                                                      1989));    28 U.S.C. § 636(b)(1); FED. R. CIV. P. 6(a), 6(e),
Cir. 2003) (amended 2004) (quoting           Snider v. Melindez,      72.
199 F.3d 108, 111–12 (2d Cir. 1999)). In this case, the alleged
incidents in the underlying action occurred in 2017 and thus,
are still within the applicable statute of limitations.               All Citations

                                                                      Slip Copy, 2019 WL 7606078




                                                              Footnotes


1
        This matter was referred to the undersigned for report and recommendation pursuant to                 28 U.S.C. § 636(b)
        and N.D.N.Y.L.R. 72.3(c).
2
        The Complaint was properly verified by declaration under 28 U.S.C. § 1746. Compl. at 5;        LeBoeuf, Lamb,
        Greene & MacRae, L.L.P. v. Worsham, 185 F.3d 61, 65-66 (2d Cir. 1999) (holding that use of the language
        “under penalty of perjury” substantially complies with 28 U.S.C. § 1746).
3       Local Rule 7.1(a)(3) states:
          Summary Judgment Motions
          Any motion for summary judgment shall contain a Statement of Material Facts. The Statement of Material
          Facts shall set forth, in numbered paragraphs, each material fact about which the moving party contends
          there exists no genuine issue. Each fact listed shall set forth a specific citation to the record where the


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
         Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 68 of 93
Bowie v. Woodruff, Slip Copy (2019)


        fact is established. The record for purposes of the Statement of Material Facts includes the pleadings,
        depositions, answers to interrogatories, admissions and affidavits. It does not, however, include attorneys’
        affidavits.
        The opposing party shall file a response to the Statement of Material Facts. The non-movant’s response
        shall mirror the movant’s Statement of Material Facts by admitting and/or denying each of the movant’s
        assertions in matching numbered paragraphs. Each denial shall set forth a specific citation to the record
        where the factual issue arises. The Court shall deem admitted any properly supported facts set forth in
        the Statement of Material Facts that the opposing party does not specifically controvert. The non-movant’s
        response may also set forth any additional material facts that the non-movant contends are in dispute. Any
        facts set forth in the Statement of Material Facts shall be deemed admitted unless specifically controverted
        by the opposing party.
      Local Rule 7.1(a)(3).
4     Defendants annexed exhibits to the motion. Dkt. No. 29-3. Plaintiff does not object or challenge the
      authenticity of the documents. Therefore, the Court will consider the exhibits in the context of the within
      motion. See     U.S. v. Painting known as Hannibal, No. 07-CV-1511, 2010 WL 2102484, at *1, n.2 (S.D.N.Y.
      May 18, 2010) (citing     Daniel v. Unum Provident Corp., 261 F. App'x 316, 319 (2d Cir. 2008) (“[A] party
      is not required to authenticate documents on a summary judgment motion where, as here, authenticity is
      not challenged by the other party”)). In light of the procedural posture of the case, the following recitation
      is derived from the record now before the Court, with all inferences drawn and ambiguities resolved in non-
      moving party’s favor.     Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003).
5     In the Answer, Defendants pleaded, inter alia, the affirmative defense that Bowie failed to exhaust his
      administrative remedies. Dkt. No. 13 at ¶ 15.
6     All unpublished opinions cited in this Report-Recommendation and Order, unless otherwise noted, have been
      provided to Plaintiff.
7     If you are proceeding pro se and are served with this Order by mail, three additional days will be added to
      the fourteen-day period, meaning that you have seventeen days from the date the order was mailed to you
      to serve and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a Saturday,
      Sunday, or legal holiday, then the deadline is extended until the end of the next day that is not a Saturday,
      Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(c).


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         7
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 69 of 93
Scott v. Uhler, Slip Copy (2019)


                                                                 On April 8, 2016, Scott and eight other inmates, commenced
                                                                 this action with the filing of a pro se civil rights complaint.
                  2019 WL 5197139
                                                                 See generally Compl. In a Decision and Order filed on April
    Only the Westlaw citation is currently available.
                                                                 15, 2016, the Court reviewed the complaint in accordance
     United States District Court, N.D. New York.
                                                                 with    28 U.S.C § 1915(e)(2)(B) and 28 U.S.C. § 1915A,
               James N. SCOTT, Plaintiff,                        and directed defendants to respond to the First and Fourteenth
                          v.                                     Amendment claims. Dkt. No. 20. On July 25, 2016, in lieu of
              D. UHLER; et al., Defendants.
                                                                 an answer, defendants moved, pursuant to        Fed. R. Civ. P.
               No. 9:16-CV-403 (TJM/CFH)                         12(b)(6), to dismiss the complaint. Dkt. No. 35. Scott opposed
                            |                                    the motion. Dkt. No. 38, 40.
                    Signed 07/31/2019
                                                                 In a Report-Recommendation and Order filed on February
Attorneys and Law Firms                                          8, 2017, the undersigned recommended granting defendants'
                                                                 Motion to Dismiss and affording plaintiffs the opportunity
JAMES N. SCOTT, 96-A-5363, Plaintiff Pro Se, Great               to amend the complaint within thirty days. Dkt. No. 47.
Meadow Correctional Facility, Box 51, Comstock, New York         On March 17, 2017, Judge McAvoy adopted the Report-
12821.                                                           Recommendation and Order in its entirety. Dkt. No. 52.
                                                                 On April 12, 2017, Scott filed an amended complaint. Am.
HON. LETITIA JAMES, Attorney General for the State
                                                                 Compl. On September 26, 2017, the Court issued an Order
of New York, OF COUNSEL: RYAN W. HICKEY, ESQ.,
                                                                 dismissing the claims asserted by the remaining plaintiffs with
Assistant Attorney General, The Capitol, Albany, New York
                                                                 prejudice, and terminating from the action all plaintiffs other
12224-0341, Attorney for Defendants.
                                                                 than Scott. 2 Dkt. No. 56. In lieu of an answer to the amended
                                                                 complaint, defendants filed a Motion to Dismiss. Dkt. No. 60.
                                                                 Scott opposed. Dkt. No. 62.
   REPORT-RECOMMENDATION AND ORDER 1

CHRISTIAN F. HUMMEL, U.S. MAGISTRATE JUDGE                       In a Report-Recommendation and Order filed on May 24,
                                                                 2018, the undersigned recommended (1) granting defendants'
 *1 Plaintiff James N. Scott (“Scott”), an inmate who            Motion to Dismiss insofar as dismissing Scott's First
was at all relevant times in the custody of the New York         Amendment and Fourteenth Amendment Due Process claims,
State Department of Correction and Community Supervisions        and (2) denying defendants' Motion to Dismiss insofar as
(“DOCCS”), brings this action pursuant to the Civil Rights       dismissing Scott's Fourteenth Amendment Equal Protection
                                                                 claims. Dkt. No. 63. On June 25, 2018, Judge McAvoy
Act,      42 U.S.C. § 1983. Dkt. No. 1 (“Compl.”); Dkt.
                                                                 adopted the Report-Recommendation and Order in its
No. 55 (“Am. Compl.”). Scott contends that defendants
                                                                 entirety. Dkt. No. 65. On March 11, 2019, defendants filed
deprived him of his constitutional rights under the Fourteenth
                                                                 a Motion for Summary Judgment, pursuant to Fed. R. Civ.
Amendment. See Am. Compl. Defendants move, pursuant to
                                                                 P. 56(a), seeking dismissal of Scott's remaining Fourteenth
Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 56, to
                                                                 Amendment Equal Protection claims Dkt. No. 72. Scott
dismiss the amended complaint. Dkt. No. 72. Scott opposes
                                                                 opposed the motion. Dkt. No. 74.
defendants' motion. Dkt. No. 74. For the following reasons,
it is recommended that defendants' motion be granted, and
plaintiff's amended complaint be dismissed it its entirety
without prejudice.                                                                         B. Facts 3

                                                                  *2 The facts are related herein in the light most favorable to
                                                                 Scott as the non-moving party. See subsection II(A) infra. At
                    I. BACKGROUND
                                                                 the relevant time, Scott was confined at Upstate Correctional
                                                                 Facility (“Upstate C.F.”). See generally Am. Compl. On
                  A. Procedural History                          December 25, 2015, Scott and other Muslim inmates were not
                                                                 permitted to attend a regularly-scheduled Jumm'ah service at


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           1
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 70 of 93
Scott v. Uhler, Slip Copy (2019)



Upstate C.F. Id. at 4. 4 A request from Scott, the designated
“inmate facilitator of the Islamic Religion” at Upstate C.F.,
                                                                                  II. LEGAL STANDARDS 6
to speak with the sergeant in command of the block went
unanswered by correction staff. Id. at 5. Scott and other
Muslim inmates were told that staff needed to “check and                             A. Summary Judgment
inquire as to how the procedures were going to take place
                                                                  “A court shall grant summary judgment if the movant shows
on such a specific day[,]” but no officer “returned to the
                                                                  that there is no genuine dispute as to any material fact and the
plaintiffs to inform them if they would be permitted to attend
                                                                  movant is entitled to judgment as a matter of law.” FED. R.
these services.” Id. at 4. Defendant J. Fitchette (“Fitchette”)
                                                                  CIV. P. 56(a). The moving party has the burden of showing
was the Deputy Superintendent for Programs and responsible
for “running the programs on Christmas day.” Id. at 5, 7.         the basis for its motion.   Celotex Corp. v. Catrett, 477 U.S.
Fitchette made the decision to cancel “all programs” after        317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). The moving
morning recreation, including Jumm'ah services. Id. at 8.         party satisfies this burden by “identifying those portions of
When Imam Qubaisy arrived at Upstate C.F. on December 25,         ‘the pleadings, depositions, answers to interrogatories, and
2015, to perform the Jumm'ah service, defendant Lieutenant        admissions on file, together with the affidavits, if any,’ ” that
W. Trombly (“Trombly”), the watch commander, refused him          show an absence of a genuine issue of material fact. Id. There
entry into the facility. Id. at 8. Trombly informed Imam          is a genuine issue of material fact “if the evidence is such that
Qubaisy that Fitchette cancelled services with approval from      a reasonable jury could return a verdict for the nonmoving
defendant Superintendent D. Uhler (“Uhler”). Id.
                                                                  party.”    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
                                                                  248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). “In determining
On December 26, 2015, Scott submitted inmate grievance
                                                                  whether summary judgment is appropriate, [the Court will]
UST 57414-16. Dkt. No. 68 at 5. Scott complained that
                                                                  resolve all ambiguities and draw all reasonable inferences
Muslim inmates were prohibited from holding their weekly
Jumm'ah service on December 25, 2015. Id. On January              against the moving party.”     Skuble v. Fuoroli, 113 F.3d 330,
5, 2016, Upstate's Inmate Grievance Resolution Committee          334 (2d Cir. 1997).
(“IGRC”) issued its response, finding that Scott and the
other consolidated grievants “were correct in saying that they     *3 A non-moving party “must do more than simply show
should [have been] allowed to attend Jumm'ah services on          that there is some metaphysical doubt as to the material
12/25/15 regardless [if] [it] was a holiday or not.” Id. at 7.    facts.”   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio
The response also stated, “corrective action [was] taken and      Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538
the 12 building sergeant has been notified to make sure this      (1986) (internal quotation marks omitted). Instead, a non-
doesn't happen again in the future.” Id. Scott received IGRC's    moving party must support his or her assertions with evidence
response on January 5, 2016, and appealed the decision that
day. Id. On January 21, 2016, Superintendent Uhler upheld         showing a genuine issue of material fact. See       id. at 586,
IGRC's decision. Id. at 9. On January 22, 2016, Scott appealed    106 S.Ct. 1348. Even where a complaint or affidavit contains
Superintendent Uhler's decision to the Central Office Review      specific assertions, the allegations “may still be deemed
                                                                  conclusory if [they are] (1) ‘largely unsubstantiated by any
Committee (“CORC”). 5 Id. The CORC received Scott's
                                                                  other direct evidence’ and (2) ‘so replete with inconsistencies
appeal on February 11, 2016. Id. at 13.
                                                                  and improbabilities that no reasonable juror would undertake
                                                                  the suspension of disbelief necessary to credit the allegations
On April 1, 2016, Scott commenced this action. Compl. at
                                                                  made in the complaint.’ ” Smith v. Woods, 9:03-CV-480
7. On April 14, 2016, Scott wrote to the IGRC, checking on
his appeal. Dkt. No. 68 at 11. On April 18, 2016, Scott again     (DNH),      2006 WL 1133247, at *3 & n.11 (N.D.N.Y. Apr.
wrote to CORC, checking on his appeal. Id. at 12. On April        24, 2006) (quoting    Jeffreys v. City of New York, 426 F.3d
25, 2016, CORC responded, confirming it received Scott's          549, 554-55 (2d Cir. 2005)) (additional citations omitted).
appeal on February 11, 2016. Id. at 13. On May 18, 2016,          “When no rational jury could find in favor of the non-moving
CORC issued its decision upholding the Superintendent's           party because the evidence to support is so slight, there is
determination. Dkt. No. 72-4 at 2; Dkt. No. 74-1 at 6.            no genuine issue of material fact and a grant of summary




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 71 of 93
Scott v. Uhler, Slip Copy (2019)



judgment is proper.”     Gallo v. Prudential Services, Ltd.         are available are exhausted.”    42 U.S.C. § 1997e(a). The
P'ship, 22 F.3d 1219, 1224 (2d. Cir. 1994).                         exhaustion requirement applies “to all inmate suits about
                                                                    prison life, whether they involve general circumstances or
In determining a summary judgment motion, “[f]actual                particular episodes, and whether they allege excessive force
disputes that are irrelevant or unnecessary will not be
                                                                    or some other wrong.”      Porter v. Nussle, 534 U.S. 516,
counted.” Liberty Lobby, 477 U.S. at 247, 106 S.Ct. 2505.           532, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002). The exhaustion
The nonmovant “must present affirmative evidence in order to        requirement also applies where the prisoner seeks relief
defeat a properly supported motion for summary judgment.”           not available in the administrative grievance process, such
   Id. at 257, 106 S.Ct. 2505. “Mere conclusory statements or       as monetary damages.         Id. at 524, 122 S.Ct. 983. To
                                                                    satisfy the exhaustion requirement the inmate must “complete
reliance on the pleadings, ... will not suffice, ....” Celotex,
                                                                    the administrative review process in accordance with the
477 U.S. at 324, 106 S.Ct. 2548. The court must look to
the substantive law to identify which facts are material.           applicable procedural rules.” Woodford v. Ngo, 548 U.S.
                                                                    81, 88, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006); see also
   Liberty Lobby, 477 U.S. at 248, 106 S.Ct. 2505.
                                                                       Jones v. Bock, 549 U.S. 199, 218, 127 S.Ct. 910, 166
When, as here, a party seeks judgment against a pro se litigant,    L.Ed.2d 798 (2007).
a court must afford a non-movant special solicitude. See
                                                                    Although the Supreme Court of the United States has deemed
   Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d
                                                                    exhaustion mandatory, courts must consider the PLRA's
Cir. 2006). The Second Circuit has stated,
                                                                    “textual exception to mandatory exhaustion.”       Ross v.
  [t]here are many cases in which we have said that a pro se        Blake, ––– U.S. ––––, 136 S.Ct. 1850, 1858, 195 L.Ed.2d
  litigant is entitled to “special solicitude,” ... that a pro se   117 (2016). With this exception, courts must consider if
  litigant's submissions must be construed “liberally,” ... and     administrative remedies were “available” to a prisoner. Id.
  that such submissions must be read to raise the strongest         The Supreme Court identified three circumstances where
  arguments that they “suggest,” .... At the same time, our         administrative remedies may be unavailable to a prisoner.
  cases have also indicated that we cannot read into pro se
  submissions claims that are not “consistent” with the pro se         Id. at 1859. First, “an administrative procedure is
  litigant's allegations, ... or arguments that the submissions     unavailable when (despite what regulations or guidance
  themselves do not “suggest,” ... that we should not “excuse       materials may promise) it operates as a simple dead end
  frivolous or vexatious filings by pro se litigants,” ... and      — with officers unable or consistently unwilling to provide
  that pro se status “does not exempt a party from compliance       any relief to aggrieved inmates.” Id. (citing       Booth v.
  with relevant rules of procedural and substantive law ...         Churner, 532 U.S. 731, 736, 738, 121 S.Ct. 1819, 149 L.Ed.2d
                                                                    958 (2001)). Second, “[a]n administrative scheme might be
   Triestman, 470 F.3d at 477 (citations and footnote               so opaque that it becomes, practically speaking, incapable
                                                                    of use.” Id. Third, administrative remedies are unavailable
omitted); see also    Sealed Plaintiff v. Sealed Defendant,
                                                                    where “prison administrators thwart inmates from taking
537 F.3d 185, 191-92 (2d Cir. 2008).
                                                                    advantage of a grievance process through machination,
                                                                    misrepresentation, or intimidation.”   Id. at 1860.

                        B. Exhaustion

The Prison Litigation Reform Act of 1995 (“PLRA”), which                                III. DISCUSSION
governs federal civil rights litigation by inmates, states, “[n]o
action shall be brought with respect to prison conditions            *4 Scott alleges that defendants violated his Fourteenth
                                                                    Amendment right to equal protection of the laws. See
under     section 1983 of this title, or any other Federal
                                                                    generally Am. Compl. Defendants move for summary
law, by a prisoner confined in any jail, prison, or other
                                                                    judgment arguing that: (1) Scott “did not exhaust available
correctional facility until such administrative remedies as
                                                                    administrative remedies prior to commencing this action,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          3
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 72 of 93
Scott v. Uhler, Slip Copy (2019)


in violation of the requirements of the Prison Litigation
                                                                  by     Porter v. Nussle, 534 U.S. 516, 122 S.Ct. 983, 152
Reform Act (‘PLRA’)”; and (2) “the record is devoid of any
                                                                  L.Ed.2d 12 (2002). Although Scott's April 12, 2017, amended
evidence that Scott was treated differently from any similarly
                                                                  complaint states that the final result of his grievance was
situated individual because of intentional and purposeful
                                                                  that “Central Office in Albany affirmed the determinations,”
discrimination.” Dkt. No. 72-1 at 3.
                                                                  the fact that CORC rendered a decision thirty-eight days
                                                                  after he commenced his federal lawsuit does not excuse
                                                                  him from fully exhausting his administrative remedies before
   A. Did Scott Exhaust Administrative Remedies? 7                commencing a federal action. See Dkt. No. 72-4 at 2,
                                                                  Am. Compl. Scott did not fully exhaust his administrative
The PLRA requires inmates to exhaust administrative               remedies before commencing this lawsuit on April 1, 2016, as
remedies before they can sue in federal court in prison           CORC's decision was outstanding at that time. Dkt. No. 72-4
condition cases. People v. Beldock, 212 F. Supp. 2d 141,          at 2; Dkt. No. 74-1 at 6.
142 (W.D.N.Y. 2002); see McMillian v. Walters, No. 9:16-
CV-0277 (MAD/DJS), 2017 WL 8894737, at *2 (N.D.N.Y.
Dec. 18, 2017) (“The defendant bears the burden of proving
                                                                          B. Availability of Administrative Remedies
that the administrative remedies available to the plaintiff
were not exhausted prior to the initiation of a civil action.”)   Scott argues that the grievance process was unavailable
(citation omitted).                                               to him because of CORC's delay in rendering its final
                                                                  determination. See Dkt. No. 74-1 at 11; Compl. at 5. Courts
Scott commenced this action on April 1, 2016, with the filing     within this Circuit differ in their analyses of whether CORC's
of his complaint. 8 Compl. at 7. CORC had not issued its          delay constitutes “unavailability” excusing a plaintiff's failure
decision on Scott's appeal at that time. Id. at 5. In response    to exhaust his administrative remedies before commencing
to a question on the form complaint asking for the final
                                                                  suit. Compare     Fox v. Lee, No. 9:15-CV-0390 (TJM/
determination of his grievance Scott wrote, “Central Office in
                                                                  CFH), 2018 WL 8576600, at *7 (N.D.N.Y. Dec. 18, 2018)
Albany refused to respond.” Id. It is unclear what Scott means
                                                                  (concluding that CORC's approximate four-month delay
by “refused.” Id. There is no indication that Scott reached out
                                                                  in responding to the plaintiff's appeal did not render the
to CORC before he commenced this action, and there is no
correspondence from CORC denying or dismissing his appeal         grievance process unavailable) and        Berkley v. Ware,
before April 1, 2016. See generally Am. Compl. Scott wrote        No. 9:16-CV-1326 (LEK/CFH), 2018 WL 3736791, at
to CORC on April 18, 2016, and received confirmation that         *6 (N.D.N.Y. July 6, 2018) (concluding “that CORC's
CORC received his appeal on February 11, 2016. Dkt. No.           approximately five month delay in rendering a decision did
68 at 12-13. Scott first wrote to CORC seventeen days after       not excuse plaintiff from the exhaustion requirement.”) with
commencing this lawsuit. Id.; Compl. CORC denied Scott's          Rodriguez v. Reppert, No. 14-CV-671 (RJA/MJR), 2016 WL
appeal on May 18, 2016. Dkt. No. 72-4 at 2; Dkt. No. 74-1         11483439, *1 (W.D.N.Y. Sept. 28, 2016) (concluding that
at 6.                                                             because CORC failed to respond within the 30-day time limit
                                                                  set by regulation, administrative remedies were unavailable
 *5 If a prisoner has failed to properly follow each of the       to the plaintiff and dismissal for failure to exhaust was
applicable steps before commencing litigation, he has failed      not appropriate) and     High v. Switz, No. 9:17-CV-1067
to exhaust his administrative remedies. Ford v. Smith,            (LEK/DJS), 2018 WL 3736794, at *5 (N.D.N.Y. July 9,
No. 9:12-CV-1109 (TJM/TWD), 2014 WL 652933, at *3,                2018), report-recommendation adopted by 2018 WL 3730175
                                                                  (N.D.N.Y. Aug. 6, 2018) (concluding that administrative
(N.D.N.Y. Jan. 16, 2014) (citing     Woodford v. Ngo, 548
                                                                  remedies were unavailable to the plaintiff after CORC's
U.S. 81, 93, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006)).
                                                                  nearly yearlong delay because “there is no direction on any
Receiving a decision from CORC after filing a federal lawsuit
                                                                  action a grievant may take if he does not receive a response
does not satisfy the PLRA's requirement that administrative
                                                                  from CORC”; thus dismissal for failure to exhaust was not
remedies be exhausted before filing suit, and any such action
                                                                  appropriate).
must be dismissed without prejudice.    Neal v. Goord, 267
F.3d 116, 122-23 (2d Cir. 2001) overruled on other grounds



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 73 of 93
Scott v. Uhler, Slip Copy (2019)


The Second Circuit has not addressed the exact issue of         CV-445A, 2016 WL 3039687, at *10 (W.D.N.Y. Mar. 14,
“unavailability” where a plaintiff has followed the grievance   2016).
process and CORC has neglected to respond within the thirty-
                                                                 *6 Here, there is no dispute that Scott filed a grievance
day time limit.    High, 2018 WL 3736794, at *5 (citing
                                                                with Upstate C.F.’s IGRC on December 26, 2015; received
  Gizewski v. New York State Dep't of Corr. & Cmty.             the IGRC's determination on January 5, 2016; appealed the
Supervision, 692 F. App'x 668, 670 (2d Cir. 2017) (summary      decision that day; received Superintendent Uhler's decision
order)); see also   Fox, 2018 WL 8576600, at *7. However,       on January 21, 2016; and appealed the decision to CORC on
courts within this Circuit have relied on the circumstances     or about January 22, 2016. See Dkt. No. 68 at 5-9. CORC
of each case when making this determination. See supra at       received Scott's appeal on February 11, 2016, and issued its
11-12. In High, this Court excused the plaintiff's failure to   final determination on May 18, 2016. Dkt. No. 68 at 11; Dkt.
exhaust his administrative remedies,                            No. 72-4 at 2. Scott has not proffered evidence that he wrote
                                                                Upstate C.F. IGRC or CORC inquiring as to the status of his
                                                                appeal before filing this lawsuit. See Compl, Am. Compl.,
            where the plaintiff had taken all steps             Dkt. No. 68; Berkley, 2018 WL 3736791, Hayes, 2018
            he could to fulfill the last step of                WL 7356343. Additionally, when Scott checked with CORC
            the appeal process; where CORC had                  he did not demonstrate that the exhaustion process was
            neglected to respond, not just during
                                                                confusing to him. Id.; see e.g.,    Giano v. Goord, 380 F.3d
            the thirty day time limit, but for a
                                                                670, 676, 679 (2d Cir. 2004).
            period of numerous months thereafter;
            where CORC had further neglected to
                                                                Scott also does not mention or provide evidence of CORC
            respond when Plaintiff wrote to CORC
                                                                sending him a receipt after he filed his appeal. See generally
            regarding the status of his appeal;
                                                                Compl.; Am. Compl. The PLRA states that, “[i]f a grievant
            and where CORC had only ultimately
                                                                does not receive a copy of the written notice of receipt [by
            decided the appeal a year later, after the
                                                                CORC] within 45 days of filing an appeal, the grievant should
            present [motion] had been filed.
                                                                contact the IGP supervisor in writing to confirm that the
                                                                appeal was filed and transmitted to CORC.” 7 N.Y.C.R.R
                                                                § 701.5(d)(3)(i). Scott offers no evidence that he followed
   2018 WL 3736794, at *5. However, in Berkley, this Court      this step of the PLRA. See generally Compl.; Am. Compl.
determined that, where the plaintiff commenced his federal      The letters Scott provides were both written after Scott
action before receiving a response from CORC, “CORC's           commenced this action and more than forty-five days after he
approximately five-month delay in rendering a decision          filed his appeal. 9 Dkt. No. 68 at 11,12. The letters also do
did not excuse plaintiff from the exhaustion requirement.”      not characterize the grievance process as unavailable or hard
                                                                to follow. Id. In fact, in his April 18, 2016, letter to CORC
   2018 WL 3736791, at *6. The Berkley decision noted
                                                                Scott stated he would, “await your response in an effort to
that the plaintiff had not mentioned the unavailability of
                                                                resolve this matter.” Id. at 12. However, Scott filed a federal
the grievance process in his appeal to CORC and did not
                                                                lawsuit eighteen days before sending that letter to CORC.
write to either the IGRC or CORC to check on his appeal
                                                                Am. Compl; Dkt. No. 68 at 12.
before filing a federal lawsuit. Id. The length of delay and
the plaintiff's attempts to reach out to CORC have been
                                                                The length of CORC's delay is relatively brief --
considerations this and other Courts in this Circuit have
                                                                approximately two months. See Dkt. No. 72-4 at 30; Am.
considered in determining whether administrative remedies
                                                                Compl. The shorter delay Scott experienced is comparable
were “available” to a plaintiff. See         High, 2018 WL      to the delays in cases where this Court concluded that
3736794, at *5; see also     Gizewski, 692 F. App'x at 668;     administrative remedies were available to the plaintiffs. See

  Berkley, 2018 WL 3736791, at *6; Hayes v. Dahkle,                 Berkley, 2018 WL 3736791, at *6 (explaining that the
No. 9:16-CV-1368 (TJM/CFH), 2018 WL 7356343, at *9              relatively short CORC delay did not excuse the plaintiff from

(N.D.N.Y. Dec. 11, 2018);      Henderson v. Annucci, No. 14-    the exhaustion requirement),       Hayes, 2018 WL 7356343,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          5
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 74 of 93
Scott v. Uhler, Slip Copy (2019)


                                                                 RECOMMENDED, that defendant's Motion for Summary
at *9 (same); cf. High,         2016 WL 3039687, at *10          Judgment pursuant to Fed. R. Civ. P. 56 (Dkt. No. 72) be
(explaining that the relatively long CORC delay, in addition     GRANTED; and it is further
to other factors, did excuse the plaintiff from the exhaustion
requirement), Annucci,      2018 WL 3736794, at *4 (same).       RECOMMENDED, that plaintiff's Amended Complaint
Considering the totality of the circumstances, Scott's failure   (Dkt. No. 55) be DISMISSED in its entirety, without
to check with CORC as to the status of his appeal prior          prejudice, and it is
to commencing this action, and the relatively short delay
in receiving a response from CORC leads the undersigned          ORDERED, that the Clerk of the Court serve a copy of
to conclude that plaintiff has failed to demonstrate that        this Report-Recommendation and Order on all parties in
                                                                 accordance with Local Rules.
administrative remedies were unavailable to him.     Berkley,
2018 WL 3736791,         Hayes, 2018 WL 7356343. Thus,           IT IS SO ORDERED.
because Scott failed to exhaust his administrative remedies
prior to commencing this action, it is recommended that
                                                                 Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
defendants' motion be granted. 10 It is further recommended      the parties have fourteen days within which to file written
that plaintiff's amended complaint be dismissed without          objections to the foregoing report. Such objections shall be
prejudice.     Berry v. Kerick, 366 F.3d 85, 87 (2d Cir. 2004)   filed with the Clerk of the Court. FAILURE TO OBJECT
(holding that dismissal without prejudice is appropriate where   TO THIS REPORT WITHIN FOURTEEN (14) DAYS
“a prisoner who brings suit without having exhausted these       WILL PRECLUDE APPELLATE REVIEW.                    Roldan v.
remedies can cure the defect by simply exhausting them and
                                                                 Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing  Small v.
then reinstituting his suit.”).
                                                                 Secretary of Health and Human Servs., 892 F.2d 15 (2d Cir.
                                                                 1989));    28 U.S.C. § 636(b)(1); FED. R. CIV. P. 6(a), 6(e),
                                                                       11
                    IV. CONCLUSION                               72.

 *7 WHEREFORE, for the reasons stated herein, it is
hereby                                                           All Citations

                                                                 Slip Copy, 2019 WL 5197139




                                                         Footnotes


1
       This matter was referred to the undersigned for report and recommendation pursuant to 28 U.S.C. § 636(b)
       and N.D.N.Y.L.R. 72.3(c)
2      Although plaintiff Scott's Amended Complaint repeatedly references “plaintiffs,” plaintiff Scott is the only
       remaining plaintiff in this action. The September 26, 2017, Order dismissed all other plaintiffs from this action
       with prejudice “because none of the plaintiffs other than James N. Scott filed an amended complaint or sought
       an extension of time to do so[.]” Dkt. No. 56.
3      In support of this motion, defendant filed a Statement of Material Facts. Local Rule 7.1 (a)(3) states:
          Summary Judgment Motions
          Any motion for summary judgment shall contain a Statement of Material Facts. The Statement of Material
          Facts shall set forth, in numbered paragraphs, each material fact about which the moving party contends
          there exists no genuine issue. Each fact listed shall set forth a specific citation to the record where the
          fact is established. The record for purposes of the Statement of Material Facts includes the pleadings,
          depositions, answers to interrogatories, admissions and affidavits.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         6
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 75 of 93
Scott v. Uhler, Slip Copy (2019)


          The opposing party shall file a response to the Statement of Material Facts. The non-movant's response
          shall mirror the movant's Statement of Material Facts by admitting and/or denying each of the movant's
          assertions in matching numbered paragraphs. Each denial shall set forth a specific citation to the record
          where the factual issue arises. The non-movant's response may also set forth any additional material facts
          that the non-movant contends are in dispute. Any facts set forth in the Statement of Material Facts shall
          be deemed admitted unless specifically controverted by the opposing party.
       N.D.N.Y. L.R. 7.1 (a)(3).
4      Throughout this Report-Recommendation and Order, references to page numbers in items that appear on
       the docket refer to the pagination of the header numbers generated by CM/ECF, not to the page numbers
       used by the parties in the individual documents.
5      Both Scott and the three defendants assert that Scott appealed the Superintendent's decision to CORC on
       January 22, 2016. Dkt. No. 74-1 at 6, Dkt. No. 72-2 at ¶ 7. Two separate versions of Scott's appeal were
       submitted to the Court. One version has Scott's signature and is dated January 22, 2016, (Dkt. No. 72-4 at
       17), and the other has Scott's signature and is dated January 25, 2016. Dkt. No. 68 at 9. The CORC file
       states that Scott brought his appeal on January 25, 2016. Dkt. No. 72-4 at 3. Scott says he brought his appeal
       on January 25, 2016, in a letter he wrote to the IGRC on April 14, 2016. Dkt. No. 68 at 11. The three-day
       difference in dates is not dispositive in this analysis but is noted.
6      All unpublished opinions cited to by the Court in this Report-Recommendation & Order, unless otherwise
       noted, have been provided to plaintiff.
7      To exhaust administrative remedies, a DOCCS inmate must first file a complaint with an inmate grievance
       program (“IGP”) clerk within twenty-one days of the alleged incident. N.Y. Comp. Codes R. & Regs. tit. 7, §
       701.5(a)(1). An IGP representative has sixteen calendar days to informally resolve the issue. Id. § 701.5(b)(1).
       If no informal resolution occurs, the IGRC must hold a hearing within sixteen days of receipt of the grievance
       and must issue a written decision within two working days after the conclusion of the hearing. Id. §§ 701.5(b)
       (2)(i)-(ii). If the determination is unfavorable to the inmate, the inmate may appeal the IGRC's determination
       to the facility superintendent within seven calendar days of receipt of the determination. Id. § 701.5(c)(1). If
       the superintendent's determination is unfavorable, the inmate may appeal to CORC within seven days after
       receipt of the superintendent's determination. Id. §§ 701.5(d)(i)-(ii). CORC must “review each appeal, render
       a decision on the grievance, and transmit its decision to the facility, with reasons stated, for the [inmate], the
       grievance clerk, the superintendent, and any direct parties within thirty (30) calendar days from the time the
       appeal was received.” Id. § 701.5(d)(3)(ii). Parties do not dispute that at all relevant times, DOCCS had a
       three-step inmate grievance program in place. N.Y. Comp. Codes R. & Regs. tit. 7, § 701.5.
8      Plaintiff's complaint is considered filed as of the date it was given to the prison official for forwarding. See
           Johnson v. Coombe, 156 F. Supp. 2d 273, 277 (S.D.N.Y. 2001);             Noble v. Kelly, 246 F.3d 93, 97-98
       (2d Cir. 2001).
9      As discussed, Scott appealed to CORC on or about January 22, 2016. See supra at note 5. CORC received
       his appeal on February 11, 2016. Dkt. No. 68 at 13. A grievant should contact the IGP supervisor within forty-
       five days of filing an appeal if they have not received a receipt from CORC. 7 N.Y.C.R.R § 701.5(d)(3)(i).
       March 8, 2016 is forty-five days after Scott filed his appeal. Scott's letter to Upstate IGRC is dated April 14,
       2016, id. at 11, and his letter to CORC is dated April 18, 2016. Id. at 12. Both letters were written over a
       month past the forty-five-day period outlined in 7 N.Y.C.R.R § 701.5(d)(3)(i) and over two weeks after Scott
       filed this lawsuit.
10     As the undersigned concludes that plaintiff has failed to exhaust his administrative remedies prior to
       commencing suit or that administrative remedies were unavailable to him, the undersigned declines to reach
       the merits of the plaintiff's claims.
11     If you are proceeding pro se and are served with this Report-Recommendation and Order by mail, three
       additional days will be added to the fourteen-day period, meaning that you have seventeen days from the
       date the Report-Recommendation and Order was mailed to you to serve and file objections. Fed. R. Civ. P.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     7
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 76 of 93
Scott v. Uhler, Slip Copy (2019)


       6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or legal holiday, then the deadline
       is extended until the end of the next day that is not a Saturday, Sunday, or legal holiday. Id. § 6(a)(1)(C).


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         8
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 77 of 93
Livingston v. Hoffnagle, Not Reported in Fed. Supp. (2019)




                                                                 Plaintiff filed two grievances with Upstate about the events
                  2019 WL 409366
                                                                 from August 1, 2017. See Dkt. No. 16 at 3. On September
    Only the Westlaw citation is currently available.
                                                                 26, 2017, the superintendent denied Plaintiff’s grievances and
     United States District Court, N.D. New York.
                                                                 Plaintiff appealed to the Central Office Review Committee
          Richard H. LIVINGSTON, Plaintiff,                      (“CORC”). See id. Before the CORC had a chance to issue an
                          v.                                     opinion, on October 18, 2017, Plaintiff filed a Complaint with
             William HOFFNAGLE, Dustin                           this Court. See Dkt. No. 1. In his Complaint, Plaintiff alleges
                                                                 Eighth Amendment claims of excessive force, failure-to-
        Hollenbeck, and Chris King, Defendants.
                                                                 protect, and conditions-of-confinement, a First Amendment
                 9:17-CV-1158 (MAD/DEP)                          retaliation claim, a Section 1983 conspiracy claim, and
                             |                                   pendent state law claims of gross negligence, negligent
                    Signed 02/01/2019                            infliction of emotional distress, and intentional infliction of
                                                                 emotional distress. See Dkt. No. 28 at 6.
Attorneys and Law Firms
                                                                 On March 16, 2018, Defendants filed a Motion to Dismiss on
RICHARD H. LIVINGSTON, 14-B-3634, Great Meadow
                                                                 the grounds that Plaintiff failed to exhaust the administrative
Correctional Facility, Box 51, Comstock, New York 12821,
                                                                 remedies available to him before commencing this lawsuit.
Plaintiff pro se.
                                                                 See Dkt. No. 14-1 at 4. Plaintiff filed his Opposition on April
HON. BARBARA UNDERWOOD, OF COUNSEL: ERIK                         2, 2018. See Dkt. No. 16. On November 2, 2018, Magistrate
BOULE PINSONNAULT, A.A.G., New York State Attorney               Judge David E. Peebles issued a Report and Recommendation
General, The Capitol, Albany, New York 12224, Attorney for       recommending that the case be dismissed because Plaintiff
Defendants.                                                      did not exhaust all administrative remedies before filing the
                                                                 Complaint. See Dkt. No. 28 at 22-23. Additionally, Magistrate
                                                                 Judge Peebles found that the state law claims are barred by

      MEMORANDUM-DECISION AND ORDER                                 Section 24 of the New York Correction Law. See id.

Mae A. D'Agostino, U.S. District Judge:                          Plaintiff filed three objection letters to the Report and
                                                                 Recommendation (together, the “Objections”). 1 In the first
                   I. INTRODUCTION                               Objection, filed on November 21, 2018, Plaintiff argues that
                                                                 special circumstances excuse his failure to wait for a CORC
 *1 Plaintiff, an inmate currently in the custody of the         decision before commencing this action. See Dkt. No. 31 at
New York State Department of Corrections and Community           1-2. Plaintiff claims that although he repeatedly requested
Supervision (“DOCCS”), commenced this civil rights action        video evidence of the incident on August 1, 2017, he “was
pro se on October 18, 2017. See Dkt. No. 1. Plaintiff’s claims   met by an outrageous charge of over three hundred dollars,
arose on August 1, 2017, shortly after he was transferred        which is contrary to the DOCC[S] directive,” and he was
to Upstate Correctional Facility (“Upstate”) in Malone, New      “bound by time constraints” because the video evidence is
York, where he was to be housed in disciplinary confinement      preserved for only one year. See id. Plaintiff argues that he
for six months. See Dkt. No. 28 at 3. Plaintiff alleges that     was “forced to immediately file suit in good faith in order to
on that day, Defendants ignored his requests to be placed in     get the courts [sic] intervention in securing the evidence.” See
protective custody and punished him for those requests by        id. Additionally, Plaintiff states that the CORC has still not
“locking him in a holding cell, handcuffed and chained tight,”   rendered a decision, and this “stalling” was “done to impede
depriving him of food, water, and the use of a bathroom from     the prosecution of plaintiff’s claims.” See id. at 3.
1:00pm to 6:00pm, ignoring his pleas to loosen the handcuffs
and chains, threatening to issue a false misbehavior report,      *2 In a Supplemental Objection, filed on December 7,
and placing him in a cell with “a violent gang banger.” See      2018, Plaintiff alleges that Defendants obstructed justice
id. at 3-4. According to Plaintiff, this caused him “misery,     by preventing him from obtaining the video evidence from
anguish, psychological pain,” and loss of sleep for several      the incident, thereby causing the electronic spoliation of
days. See Dkt. No. 1 at 20-21.                                   evidence. See Dkt. No. 32 at 1-2. Now that the video evidence


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 78 of 93
Livingston v. Hoffnagle, Not Reported in Fed. Supp. (2019)


is lost, Plaintiff asks the Court to find that his administrative   the Motion to Dismiss, see Dkt. No. 16 at 4, which Magistrate
remedies have been exhausted since he “will not have a fair         Judge Peebles addressed in the Report and Recommendation,
and impartial appeal determination.” See id. Plaintiff also         see Dkt. No. 28 at 5 n.3. Similarly, Plaintiff’s argument that
requests that the Court impose sanctions on Defendants. See         the fee charged for the video was arbitrary and capricious is
id.                                                                 a mere recitation of his earlier argument that a FOIL officer
                                                                    overcharged him for the video, which he believes should
Finally, on December 13, 2018, Plaintiff filed a Second             have been free. See Dkt. No. 16 at 5. Finally, Plaintiff’s
Supplemental Objection, which largely repeated his earlier          argument that Defendants have obstructed justice by allowing
objections. See Dkt. No. 33 at 1-2. Plaintiff again claims that     for the electronic spoliation of evidence is an argument
he was “forced to file a complaint immediately” because he          that he has raised numerous times, and Magistrate Judge
was charged a fee of $311.35 for the video, and that the            Peebles addressed each time. See Dkt. No. 20 (denying
CORC’s “delay in rendering a decision was used as a ploy” to        Plaintiff’s request for an order to preserve the video since
prevent him from obtaining the video before it was destroyed.       the footage was no longer available, but specifically noting
See id. Additionally, Plaintiff calls the fee “arbitrary and        that the decision did not prejudice “plaintiff’s right to argue
capricious.” See id.                                                entitlement to a spoliation jury instruction at the time of
                                                                    trial”); Dkt. No. 23 (denying Plaintiff’s request for sanctions
After carefully reviewing Plaintiff’s Objections,             the   for spoliation of evidence). 2 Although these Objections
Court finds that Magistrate Judge Peebles did not             err   “merely recite the same arguments” that Plaintiff presented to
in his determination that the Complaint should                 be   Magistrate Judge Peebles, in light of Plaintiff’s pro se status,
dismissed. Accordingly, the Court adopts the Report          and    the Court will review the Report and Recommendation de
Recommendation in its entirety.                                     novo.


                                                                    B. Analysis of Report and Recommendation
                      II. DISCUSSION
                                                                    *3 A motion to dismiss for failure to state a claim pursuant
A. Standard of Review                                               to     Rule 12(b)(6) of the Federal Rules of Civil Procedure
When a party files specific objections to a magistrate judge’s      tests the legal sufficiency of the party’s claim for relief. See
report and recommendation, the district court makes a “de
                                                                        Patane v. Clark, 508 F.3d 106, 111-12 (2d Cir. 2007)
novo determination of those portions of the report or specified
                                                                    (citation omitted). In considering the legal sufficiency, a court
proposed findings or recommendations to which objection
                                                                    must accept as true all well-pleaded facts in the pleading
is made.”     28 U.S.C. § 636(b)(1). However, when a party          and draw all reasonable inferences in the pleader’s favor.
files “[g]eneral or conclusory objections or objections which
                                                                    See     ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d
merely recite the same arguments [that he presented] to the
                                                                    87, 98 (2d Cir. 2007) (citation omitted). This presumption
magistrate judge,” the court reviews those recommendations
                                                                    of truth, however, does not extend to legal conclusions. See
for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011
WL 933846, *1 (N.D.N.Y. Mar. 16, 2011) (citations and                 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
footnote omitted). After the appropriate review, “the court         omitted).
may accept, reject, or modify, in whole or in part, the findings
                                                                    To survive a motion to dismiss, a party need only plead “a
or recommendations made by the magistrate judge.”             28
                                                                    short and plain statement of the claim,” see Fed. R. Civ.
U.S.C. § 636(b)(1).
                                                                    P. 8(a)(2), with sufficient factual “heft to ‘sho[w] that the
Plaintiff’s Objections to the Report and Recommendation             pleader is entitled to relief[,]’ ” Bell Atl. Corp. v. Twombly,
merely recite the same arguments that he presented to               550 U.S. 544, 557 (2007) (quotation omitted). Under this
Magistrate Judge Peebles. First, Plaintiff claims that his          standard, the pleading’s “[f]actual allegations must be enough
failure to wait for a CORC decision was excused by the need         to raise a right of relief above the speculative level,” see
to acquire video evidence of the incident before it was erased.
                                                                       id. at 555 (citation omitted), and present claims that are
See Dkt. No. 31 at 1-2; Dkt. No. 32 at 1-2; Dkt. No. 33 at
1-2. Plaintiff made this same argument in his Opposition to         “plausible on [their] face,”      id. at 570. “The plausibility



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
             Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 79 of 93
Livingston v. Hoffnagle, Not Reported in Fed. Supp. (2019)


standard is not akin to a ‘probability requirement,’ but it asks     695 (2d Cir. 2004); Key v. Toussaint, 660 F. Supp. 2d 518, 523
for more than a sheer possibility that a defendant has acted         (S.D.N.Y. 2009) (citations omitted).
unlawfully.”     Iqbal, 556 U.S. at 678 (citation omitted).
                                                                      *4 The Supreme Court has held that in order to properly
“Where a complaint pleads facts that are ‘merely consistent
                                                                     exhaust an inmate’s administrative remedies, the inmate must
with’ a defendant’s liability, it ‘stops short of the line between
                                                                     complete the administrative review process in accordance
possibility and plausibility of “entitlement to relief.” ’ ” Id.
                                                                     with the applicable state rules. See       Jones, 549 U.S. at
(quoting     Twombly, 550 U.S. at 557). Ultimately, “when
the allegations in a complaint, however true, could not raise a      218-19 (citing       Woodford v. Ngo, 548 U.S. 81, 88-94
                                                                     (2006) ). New York State has a three-step administrative
claim of entitlement to relief,”  Twombly, 550 U.S. at 558,
                                                                     review process. First, a grievance is submitted to the Inmate
or where a plaintiff has “not nudged [his] claims across the
                                                                     Grievance Resolution Committee (“IGRC”) which reviews
line from conceivable to plausible,” the complaint must be
                                                                     and investigates the formal complaint before issuing a written
dismissed,     id. at 570.                                           determination. See N.Y. COMP. CODES R. & REGS. tit. 7,
                                                                     § 701.5(b). Second, if the IGRC decision is appealed, the
“[I]n a pro se case, the court must view the submissions by a        superintendent of the facility issues a decision after reviewing
more lenient standard than that accorded to ‘formal pleadings        the IGRC’s determination. See id. at § 701.5(c). Third, if the
drafted by lawyers.’ ”       Govan v. Campbell, 289 F. Supp.         superintendent’s decision is appealed, the final administrative
                                                                     decision is made by the CORC. See id. at § 701.5(d). After
2d 289, 295 (N.D.N.Y. 2007) (quoting        Haines v. Kerner,        all three of these levels of review are exhausted, the prisoner
404 U.S. 519, 520 (1972) ) (other citations omitted). The            may seek relief in federal court pursuant to Section 1983. See
Second Circuit has opined that the court is obligated to “           Bridgeforth v. Bartlett, 686 F. Supp. 2d 238, 239 (W.D.N.Y.
‘make reasonable allowances to protect pro se litigants’ ”
from inadvertently forfeiting legal rights merely because they       2010) (citing      Porter v. Nussle, 534 U.S. 516, 524 (2002)
                                                                     ) (other citation omitted).
lack a legal education. Id. (quoting       Traguth v. Zuck, 710
F.2d 90, 95 (2d Cir. 1983) ).                                        To the extent a civil rights claim must be exhausted by the
                                                                     grievance process, completion of the three-tiered process,
                                                                     through and including a final decision by CORC, must be
   1. Exhaustion of Administrative Remedies
                                                                     completed before a civil action asserting that claim may be
The Prison Litigation Reform Act (“PLRA”) states that “no
                                                                     filed. See, e.g., Casey v. Brockley, No. 9:13-CV-1271, 2015
action shall be brought with respect to prison conditions under
                                                                     WL 8008728, *5 (N.D.N.Y. Nov. 9, 2015) (“Receiving a
section 1983 of this title, or any other Federal law, by a
                                                                     decision from CORC after commencing litigation does not
prisoner confined in any jail, prison, or other correctional
                                                                     satisfy PLRA’s requirement that administrative remedies be
facility until such administrative remedies as are available
                                                                     exhausted before filing suit, and any claim not exhausted prior
are exhausted.”    42 U.S.C. § 1997e(a). This exhaustion             to commencement of the suit must be dismissed”) (citing
requirement applies to all suits brought by inmates about
                                                                        Neal v. Goord, 267 F.3d 116, 122-23 (2d Cir. 2001),
prison life. See Porter v. Nussle, 534 U.S. 516, 532 (2002).
                                                                     overruled on other grounds, Porter v. Nussle, 534 U.S. 516
Inmates must exhaust all available administrative remedies
                                                                     (2002) ). “[A] post-exhaustion amendment of the complaint
even if they are seeking only money damages that are not
                                                                     cannot cure an exhaustion defect existing at the time the
available in prison administrative proceedings.   Giano v.           action was commenced.” Guillory v. Haywood, No. 9:13-
Goord, 380 F.3d 670, 675 (2d Cir. 2004), abrogated on other          CV-1564, 2015 WL 268933, *11 (N.D.N.Y. Jan. 21, 2015)
grounds by      Ross v. Blake, 136 S. Ct. 1850 (2016). The           (citing   Neal, 267 F.3d at 122) (other citation omitted).
failure to exhaust is an affirmative defense and, as such, it is
the defendants' burden to establish that the plaintiff failed to     Although administrative remedies generally must be
meet the exhaustion requirements. See        Jones v. Bock, 549      exhausted, a prisoner need not exhaust remedies if they are

U.S. 199, 216 (2007);        Johnson v. Testman, 380 F.3d 691,       not “available.”    Ross, 136 S. Ct. at 1854-55. As the Second




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 80 of 93
Livingston v. Hoffnagle, Not Reported in Fed. Supp. (2019)


Circuit held in Williams v. Priatno, there are several ways in    appeal was acknowledged by the CORC. See Dkt. No. 28
which administrative remedies may be unavailable:                 at 9-10. Plaintiff “seemingly acknowledges that he rushed to
                                                                  file this action, apparently in an attempt to ensure that the
  First, an administrative remedy may be unavailable when         relevant audio and video recordings were preserved by the
  “it operates as a simple dead end - with officers unable or     DOCCS.” See id. at 16. However, as Magistrate Judge Peebles
  consistently unwilling to provide any relief to aggrieved       concluded, by prematurely filing the Complaint, Plaintiff
  inmates.” Second, “an administrative scheme might be so         “effectively truncated the [Inmate Grievance Program] and
  opaque that it becomes, practically speaking, incapable of      deprived the CORC of its opportunity to review the matter.”
  use.” In other words, “some mechanism exists to provide         See id. The Court agrees with Magistrate Judge Peebles and
  relief, but no ordinary prisoner can discern or navigate        finds that the Complaint must be dismissed for failure to
  it. Third, an administrative remedy may be unavailable          exhaust.
  “when prison administrators thwart inmates from taking
  advantage of a grievance process through machination,           Plaintiff argues that special circumstances excuse his failure
  misrepresentation, or intimidation.”                            to exhaust because he needed to acquire the video evidence
                                                                  before it was erased. See Dkt. No. 16 at 5; Dkt. No. 31 at
   829 F.3d 118, 123-24 (2d Cir. 2016) (quoting       Ross, 136   1-2; Dkt. No. 32 at 1-2; Dkt. No. 33 at 1-2. Plaintiff made
S. Ct. at 1859-60).                                               this argument in his Opposition to the Motion to Dismiss,
                                                                  and Magistrate Judge Peebles considered it in the Report and
In Ross, the Supreme Court rejected the Second                    Recommendation. See Dkt. No. 16 at 4-5 (claiming that he
Circuit’s “extra-textual” exception to the PLRA’s exhaustion      was forced to commence this litigation to preserve the video
requirement which allowed the taking into account of “special     after he was “stonewalled” in his attempts to obtain the video
circumstances” to justify a prisoner’s failure to comply with     footage); Dkt. No. 28 at 5 n.3 (acknowledging that Plaintiff
administrative procedural requirements.      136 S. Ct. at        “repeatedly” requested the video recording). The Supreme
1856-57. Rather, it held that the only limit to the PLRA’s        Court has rejected the notion that “special circumstances”
exhaustion requirement “is the one baked into its text: [a]n      may justify a prisoner’s failure to comply with administrative
inmate need exhaust only such administrative remedies as          procedural requirements. See    Ross, 136 S. Ct. at 1856-57.
are ‘available.’ ”    Id. at 1862; see also     Williams, 829     Therefore, Magistrate Judge Peebles did not err in finding that
                                                                  no special circumstances excused the exhaustion requirement
F.3d at 123 (recognizing that Giano and        Hemphill v.        here. See Dkt. No. 28 at 10-18.
New York, 380 F.3d 680 (2d Cir. 2004), which provided a
“special circumstances” exception to the PLRA’s exhaustion        Likewise, Magistrate Judge Peebles properly rejected
requirement, were abrogated in part by Ross ). As such, the       Plaintiff’s claim that his failure to exhaust was excused
Supreme Court found that an inmate’s mistaken belief that he      by the CORC’s “stalling.” See id. at 17 n.10 (stating that
has exhausted his administrative remedies, even where that        “Plaintiff’s frustration with the CORC’s failure to comply
belief seems reasonable, does not make the administrative         with its thirty-day obligation under the regulatory scheme,
remedies unavailable.     Ross, 136 S. Ct. at 1858.               while understandable, does not compel a different result
                                                                  given the chronology of the relevant events”). This Court
 *5 In the present matter, the Court finds that Magistrate        agrees that the CORC’s delay does not excuse Plaintiff’s
Judge Peebles correctly determined that Plaintiff did not         failure to exhaust the administrative remedies. See Cohen v.
exhaust the administrative remedies before filing his             Welch, No. 16-CV-593, 2017 WL 3311244, *6 (N.D.N.Y.
Complaint. As Magistrate Judge Peebles properly noted, the        July 11, 2017), report and recommendation adopted, 2017
                                                                  WL 3309713 (N.D.N.Y. Aug. 2, 2017) (holding that the fact
Court may consider the exhaustion issue on a        Rule 12(b)
                                                                  that “grievances were never answered does not excuse [a
(6) motion when it is clear from the face of the complaint that
                                                                  plaintiff’s] failure to exhaust”).
the plaintiff has failed to exhaust. See Dkt. No. 28 at 15; see
also    Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67,       Finally, Magistrate Judge Peebles concluded that since
74-75 (2d Cir. 1998); Lewis v. Havernack, No. 12-CV-0031,         Plaintiff “did not allow the time period prescribed by the
2013 WL 1294606, *4 (N.D.N.Y. Mar. 28, 2013). Plaintiff           regulatory scheme to elapse prior to commencement, I
mailed the Complaint in this action only five days after his      am unable to conclude that administrative remedies were


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            4
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 81 of 93
Livingston v. Hoffnagle, Not Reported in Fed. Supp. (2019)


unavailable to him.” See Dkt. No. 28 at 18. Although, as             plaintiff’s complaint liberally, a plaintiff attempting to bring a
Magistrate Judge Peebles noted, “the outcome could very              case in federal court must still comply with the relevant rules
well have been different if plaintiff had, in fact, permitted the    of procedural and substantive law, including establishing that
thirty-day period to elapse prior to commencing this suit,”          the court has subject matter jurisdiction over the action.” Ally
see id. at 18 n.1, we have routinely dismissed cases where           v. Sukkar, 128 Fed. Appx. 194, 195 (2d Cir. 2005) (internal
the plaintiff prematurely files suit and attempts to correct         citation omitted).
that error later. See Scott v. Miller, No. 17-CV-520, 2018
WL 3951339, *4 (N.D.N.Y. Aug. 13, 2018) (dismissing a                It is well settled that when this Court exercises pendent
case where an inmate failed to complete the appeals review           jurisdiction over a state cause of action, it must apply the
                                                                     substantive state law. See Baker v. Coughlin, 77 F.3d 12,
process prior to filing the complaint);      Neal, 267 F.3d at
                                                                     15 (2d Cir. 1996) (citations omitted) (explaining that the
122 (finding that “[s]ubsequent exhaustion after suit is filed ...
                                                                     plaintiff’s state law claims must be dismissed because “a
is insufficient”). Thus, the Court agrees that Plaintiff has not
                                                                     federal court acts essentially as a state court in addressing
shown that administrative remedies were unavailable to him.
                                                                     pendent state law claims”); Parris v. New York State Dep't
See Dkt. No. 28 at 18-19.
                                                                     of Corr. Servs., 947 F. Supp. 2d 354, 365 (S.D.N.Y. 2013);
                                                                     Joy v. New York, No. 5:09-CV-841, 2010 WL 3909694, *4
In light of the foregoing, the Court adopts Magistrate Judge
Peebles’s recommendation that Plaintiff’s civil rights claims        (N.D.N.Y. Sept. 30, 2010). In pertinent part,       Section 24 of
should be dismissed.                                                 New York Correction Law provides that:

                                                                       1. No civil action shall be brought in any court of the state ...
   2. State Law Claims                                                 against any officer or employee of the department ... in his
 *6 In addition to the civil rights claims, Plaintiff brings           or her personal capacity, for damages arising out of any act
state law claims of gross negligence, negligent infliction of          done or the failure to perform any act within the scope of
emotional distress, and intentional infliction of emotional            the employment and in the discharge of the duties by such
distress. See id. at 6. Defendants argue that (1) the Court            officer or employee.
should not exercise supplemental jurisdiction over the state
law claims and (2) those claims should be dismissed based              2. Any claim for damages arising out of any act done
                                                                       or the failure to perform any act within the scope of the
upon     New York Correction Law § 24. See Dkt. No. 14-1               employment and in the discharge of the duties of any
at 9-12. Magistrate Judge Peebles found that      Section 24           officer or employee of the department shall be brought and
precludes Plaintiff from bringing common law causes of                 maintained in the court of claims as a claim against the
action against Defendants and recommended that Plaintiff’s             state.
state law claims be dismissed with prejudice. See Dkt. No. 28
at 19-20.                                                               N.Y. Correction Law § 24.            Section 24 governs
                                                                     substantive rights; it is not procedural. See Baker, 77 F.3d
District courts have supplemental jurisdiction over all state-
                                                                     at 15 (holding that “by its plain terms,     § 24 governs the
law claims that are so related to federal claims over
                                                                     substantive rights of corrections officers by conferring upon
which they exercise original jurisdiction that they form
                                                                     them an immunity from liability for activities that fall within
part of the same case or controversy under Article III of
                                                                     the scope of the statute”).
the Constitution.      28 U.S.C. § 1367(a). Application of
supplemental jurisdiction is discretionary, and “it requires
                                                                     Magistrate Judge Peebles correctly found that       Section 24
a balancing of the considerations of comity, fairness to the
                                                                     applies because Defendants are employed by DOCCS and the
litigants, judicial economy, and the avoidance of needless
                                                                     alleged conduct fell within the scope of their employment. See
decisions of state law.” Federman v. Empire Fire & Marine
                                                                     Dkt. No. 28 at 20. For purposes of    Section 24, courts have
Ins. Co., 597 F.2d 798, 809 (2d Cir. 1979) (citation omitted).
                                                                     looked to the following factors to determine whether actions
When a court lacks subject matter jurisdiction, dismissal
                                                                     fall within the actor’s scope of employment:
is mandatory.   Arbaugh v. Y & H Corp., 546 U.S. 500,
514 (2006). Therefore, although courts “construe a pro se



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 82 of 93
Livingston v. Hoffnagle, Not Reported in Fed. Supp. (2019)


                                                                   productive ... it is not an abuse of discretion to deny leave to
                                                                   amend.” Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131
              *7 the connection between the time,
                                                                   (2d Cir. 1993) (collecting cases).
             place and occasion for the act; the
             history of the relationship between
                                                                   Here, Magistrate Judge Peebles found that the exhaustion
             employer and employee as spelled
                                                                   error would not be cured by permitting Plaintiff leave to
             out in actual practice; whether the
                                                                   amend. See Dkt. No. 28 at 21-22. The Court agrees that
             act is one commonly done by any
                                                                   amendment will not cure this deficiency. See e.g., Gayot v.
             employee; the extent of departure from
                                                                   Perez, No. 16-CV-8871, 2018 WL 6725331, *7 (S.D.N.Y.
             normal methods of performance; and
                                                                   Dec. 21, 2018) (finding that filing an amended complaint four
             whether the specific act was one that
                                                                   months after an appeal to the CORC did not cure the fact
             the employer could reasonably have
                                                                   that the initial complaint was filed before the plaintiff had
             anticipated.
                                                                   exhausted all administrative remedies). Therefore, the Court
                                                                   agrees with Magistrate Judge Peebles’s recommendation to
                                                                   deny leave to amend.
    Ierardi v. Sisco, 119 F.3d 183, 187 (2d Cir. 1997) (quoting
   Riviello v. Waldron, 47 N.Y.2d 297, 303 (1979) ). Here,
the alleged conduct occurred while Defendants were at work                             III. CONCLUSION
performing their job duties. See Dkt. No. 1 at 10-13; Dkt. No.
16 at 6. Since Defendants were clearly acting within the scope     Having carefully reviewed the Report and Recommendation,
of their employment, Magistrate Judge Peebles was correct          Plaintiff’s Objections and the applicable law, the Court finds
                                                                   that Magistrate Judge Peebles employed the proper legal
to conclude that   Section 24 applies. Therefore, the Court        standards, accurately recited the facts, and correctly applied
adopts Magistrate Judge Peebles’s recommendation that the          the law to those facts. As such, the Court hereby
state law claims are barred by     New York Correction Law
§ 24.                                                              ORDERS that the November 2, 2018 Report and
                                                                   Recommendation (Dkt. No. 28) is ADOPTED in its entirety;
                                                                   and the Court further
   3. No Opportunity to Amend
When a pro se complaint fails to state a cause of action,          ORDERS that Plaintiff’s Complaint is DISMISSED
the court generally “should not dismiss without granting           WITHOUT LEAVE TO AMEND; and the Court further
leave to amend at least once when a liberal reading of the
complaint gives any indication that a valid claim might be         ORDERS that the Clerk of the Court shall enter judgment in
stated.”     Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.         Defendants' favor and close this case; and the Court further
2000) (internal quotation and citations omitted). Of course,
an opportunity to amend is not required where “[t]he problem
                                                                   IT IS SO ORDERED.
with [the plaintiff’s] cause of action is substantive” such
that “better pleading will not cure it.” Id. (citation omitted).   All Citations
Thus, “[w]here granting leave to amend is unlikely to be
                                                                   Not Reported in Fed. Supp., 2019 WL 409366




                                                           Footnotes


1       Contrary to Plaintiff’s assertion that he was “well within [his] rights to file” the supplemental objections, see Dkt.
        No. 33 at 1, in this District, a party must get the court’s permission before filing supplemental papers. See Pro
        Se/Self Representation: Before Submitting Papers to the Court, https://www.nynd.uscourts.gov/submitting-



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 83 of 93
Livingston v. Hoffnagle, Not Reported in Fed. Supp. (2019)


       papers-court (“Supplemental papers, even if they relate to your complaint, petition, or motion, may NOT be
       filed without prior Court approval”). Nevertheless, in light of Plaintiff’s pro se status, this Court will exercise its
       discretion to consider the arguments raised in all three objections. See Snyder v. Graham, No. 09-CV-10307,
       2012 WL 983536, *4 (S.D.N.Y. Mar. 22, 2012) (citing       Ruggiero v. WarnerLambert Co., 424 F.3d 249, 252
       (2d Cir. 2005) ) (other citation omitted) (finding that courts have discretion to consider documents filed in
       violation of procedural rules).
2
       Plaintiff cites to   Treppel v. Biovail Corp., 249 F.R.D. 111, 121 (S.D.N.Y. 2008) to support his request for
       sanctions against Defendants. See Dkt. No. 32 at 2. However, as the court held in Treppel, sanctions require
       that the party be at least negligently culpable in the destruction of the evidence. See id. Nothing in the record
       suggests the Defendants destroyed the videotapes. See Dkt. No. 28 at 5 n.3 (discussing how the company
       that operates the video cameras at Upstate lost this video “due to equipment failure and loss of data in the
       hard drive”). As such, the Court will not issue sanctions against Defendants due to spoliation of evidence. See
          Livingston v. Kelly, 423 Fed. Appx. 37, 42 n.5 (2d Cir. 2011) (finding no error in a district court’s failure to
       factor a spoliation sanction into its consideration of a summary judgment motion, particularly because “there
       is no evidence that he is the party responsible for the destruction”).


End of Document                                             © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            7
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 84 of 93
Chisholm v. New York City Dept. of Correction, Not Reported in F.Supp.2d (2009)




                  2009 WL 2033085
     Only the Westlaw citation is currently available.                MEMORANDUM OPINION AND ORDER
              United States District Court,
                                                               SHIRA A. SCHEINDLIN, District Judge.
                    S.D. New York.
                                                               I. INTRODUCTION
           Christopher CHISHOLM, Plaintiff,
                                                                *1 Christopher Chisholm, presently incarcerated and
                          v.
                                                               proceeding pro se, brings this action against the New
           NEW YORK CITY DEPARTMENT                            York City Department of Correction (“DOC”) pursuant to
          OF CORRECTION, et al., Defendants.
                                                                  section 1983 of Title 42 of the United States Code. 1
                    No. 08 Civ. 8795(SAS).                     Defendants now move to dismiss pursuant to Federal Rule
                               |                               of Civil Procedure 12(c). For the reasons stated below, the
                        July 13, 2009.                         motion to dismiss is granted.


 West KeySummary
                                                               II. BACKGROUND 2
                                                               On February 2, 2008, Chisholm was escorted to his cell
 1       Civil Rights       Criminal law enforcement;          where the back food slot was left open. The back slot then
         prisons                                               “slammed shut” on his finger and released after fifteen to
         A prisoner failed to exhaust administrative           twenty seconds. 3 At the time of the incident, CO Lebron
         remedies prior to bringing a        § 1983 action     was stationed at the top tier. 4 Chisholm received medical
         alleging that his finger was injured by the closing   attention an hour later, when a doctor cleaned, sutured and
         of a slot on his cell, and, thus, his action was      dressed the wound, and then placed his finger into a splint.
         barred by the Prison Litigation Reform Act
         (PLRA). He filed a grievance alleging “injuries,      Chisholm filed a grievance report at the Otis Bantum
         lack of professionalism and poor work ethics.”        Correctional Center (“OBCC”), which has adopted the Inmate
         After receiving a response that it was a “non-        Grievance Resolution Program (“IGRP”) of the DOC. 5 His
         grievable issue” he appealed to the warden,           grievance alleged “injuries, lack of professionalism and poor
         commissioner, and the New York City Board
                                                               work ethics.” 6 After receiving a response that this was a
         of Corrections. However, the prisoner failed to
         request a hearing on his grievance or appeal          “non-grievable issue,” 7 Chisholm appealed to the Warden,
         as required by the Inmate Grievance Resolution        Commissioner, and the New York City Board of Correction. 8
                                                               Chisholm received no response regarding his appeal. He did
         Program.       42 U.S.C.A. § 1983; Civil Rights
                                                               not request a hearing on his grievance or appeal to the Central
         of Institutionalized Persons Act, § 7(a),       42    Office Review Committee (“CORC”). 9 On September 5,
         U.S.C.A. § 1997e(a).                                  2008, he filed a complaint with this Court.
         23 Cases that cite this headnote
                                                               On April 20, 2009, defendants filed and served a motion to
                                                               dismiss the Complaint in its entirety. On May 19, 2009, this
                                                               Court sent Chisholm an Order directing him to file opposition

Attorneys and Law Firms                                        papers to defendants' motion by July 3, 2009. 10 Despite
                                                               defendants' notice and this Court's Order, Chisholm failed to
Derrick James, Comstock, NY, pro se.                           submit any opposition papers.

David A. Rosinus, Jr., Assistant Corporation Counsel, New
York, NY, for Defendants.                                      III. LEGAL STANDARD




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        1
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 85 of 93
Chisholm v. New York City Dept. of Correction, Not Reported in F.Supp.2d (2009)


                                                                                   the defense of failure to exhaust
                                                   11
   A. Exhaustion of Administrative Remedies                                        or acted in such a way as to
The Prison Litigation Reform Act (“PLRA”) requires                                 estop them from raising the defense;
that a prisoner exhaust all administrative remedies before                         or (3) special circumstances, such
bringing an action regarding prison conditions. 12 Failure to                      as reasonable misunderstanding of
exhaust is an absolute bar to an inmate's action in federal                        the grievance procedure, justify the
court: “[section] 1997e(a) requires exhaustion of available                        prisoner's failure to comply with the
administrative remedies before inmate-plaintiffs may bring                         exhaustion requirement. 18
their federal claims to court at all.” 13 Furthermore, the United
States Supreme Court has held that “the PLRA's exhaustion
requirements applies to all inmate suits about prison life,         The Second Circuit has held that “ ‘[a]lert[ing] the prison
whether they involve general circumstances or particular            officials as to the nature of the wrong for which redress
episodes, and whether they allege excessive force or some
                                                                    is sought,’ ... does not constitute proper exhaustion.” 19
other wrong.” 14                                                    “[N]otice alone is insufficient because ‘[t]he benefits of
                                                                    exhaustion can be realized only if the prison grievance system
The IGRP is a “well-established” five-step administrative           is given fair opportunity to consider the grievance’ and
grievance process in New York state prisons. 15 Under the           ‘[t]he ... system will not have such an opportunity unless
IGRP,                                                               the grievance complies with the system's critical procedural
                                                                    rules.’ “ 20

  [i]nmates must file their complaints with the Inmate
  Grievance Resolution Committee (“IGRC”) which                     IV. DISCUSSION
  attempts to informally resolve the grievance within 5             The pleadings before the Court reveal no material dispute
  working days. If there is no resolution, the inmate may           of fact. Chisholm has been given a full and fair opportunity
  request a formal hearing before the IGRC, which will issue        to respond to the motion for judgment on the pleadings.
  a recommendation within three working days. The inmate            Accordingly, a sua sponte grant of the motion based on
  may appeal the IGRC's decision to the Warden, who has             his failure to exhaust administrative remedies may be
  five working days to render a decision. The inmate may            appropriate.
  then appeal the Warden's decision to the [CORC] which has
  fifteen working days to render a decision. The inmate may         The instant motion presents three issues: (1) whether
  then appeal the CORC decision to the Board of Correction.         administrative remedies were available to Chisholm; (2)
  Only after these steps are followed can an inmate file suit       whether defendants are estopped from asserting exhaustion
  in the district court. 16                                         as a defense; and (3) whether special circumstances excuse
 *2 Courts have repeatedly emphasized that a prisoner must          Chisholm' failure to exhaust administrative remedies.
pursue all levels of the administrative procedure, even when
he does not receive a response to his initial grievance, in         To be available, an administrative remedy must “afford the
order to properly exhaust, and “[s]trict compliance” with the       possibility of some relief for the action complained of.” 21
                         17
procedure is required.                                              In some circumstances, the behavior of the defendant may
                                                                    render administrative remedies unavailable. 22 To the extent
While the Second Circuit has recognized that the PLRA's             that a plaintiff lacks available administrative remedies, the
exhaustion requirement is mandatory, it has also recognized
                                                                    PLRA's exhaustion requirement does not apply. 23
three exceptions to the exhaustion requirement:

                                                                    It is undisputed that Chisholm did not request a hearing
                                                                    on his grievance or appeal, as required by the IGRP. 24
             when (1) administrative remedies                       By failing to file any opposition papers, Chisholm has not
             are not available to the prisoner;                     contested defendants' argument that he failed to exhaust all
             (2) defendants have either waived                      administrative remedies available to him.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            2
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 86 of 93
Chisholm v. New York City Dept. of Correction, Not Reported in F.Supp.2d (2009)


                                                                  once he has exhausted all remedies, as required by PLRA
Chisholm has also not alleged any facts to support                   section 1997e(a).
an exemption from the exhaustion requirement. In his
Complaint, he does not allege that all available administrative
remedies were procedurally unavailable at OBCC or were            V. CONCLUSION
rendered unavailable by any action of any defendant.              Accordingly, defendants' motion to dismiss is granted. The
Chisholm also does not allege that any defendant ever acted       Clerk of the Court is directed to close this motion [Docket No.
in any way to estop defendants from asserting non-exhaustion      14] and this case.
as a defense, or that any special circumstances may exist to
justify his failure to exhaust all possible remedies.             SO ORDERED.


 *3 Because Chisholm did not satisfy the exhaustion
                                                                  All Citations
requirement and has not presented any facts on which this
Court could base an exception, his Complaint is dismissed         Not Reported in F.Supp.2d, 2009 WL 2033085
without prejudice to give Chisholm the opportunity to re-file




                                                          Footnotes


1      Although Correction Officer (“CO”) Ricardo Lebron was originally named a defendant, the Court dismissed
       him as a party to this action on April 6, 2009 at a pre-trial conference.
2      See Complaint (“Compl.”) II(D).
3      See id.
4      Although neither party identifies who shut the door, Chisholm alleges CO Lebron was responsible because
       “he was the only officer that was working the toptier ... [and] paid no attention ... [to his] cries for help.” See id.
5      See id. ¶ IV(E).
6      Id. ¶ F(1).
7      Id. ¶ F(2).
8      See id. Neither party has disclosed the identities of the Warden or Commissioner, neither of whom have been
       named as parties in this action.
9      See id. ¶ F(2).
10     See 5/19/09 Order at 2.
11     Although defendants raise this affirmative defense in their Answer, they did not raise it in their 4/21/09
       Memorandum of Law in Support of Defendants' Motion to Dismiss the Complaint Pursuant to Fed.R.Civ.P.
       12(c) (“Def.Mem.”); see also Answer ¶ 13. Defendants instead moved for judgment on the pleadings based
       on Chisholm's failure to state a claim. See Def. Mem. at 1–2. District courts are widely acknowledged to
       possess the power to dismiss a Complaint sua sponte. See        Celotex Corp. v. Catrett, 477 U.S. 317, 326,
       106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). When it appears clearly upon the record that all of the evidentiary
       materials that a party might submit are before the court, a sua sponte grant of a motion to dismiss may be
       appropriate. See     Ramsey v. Coughlin, 94 F.3d 71, 73–74 (2d Cir.1996) (citing              Coach Leatherware Co.
       v. AnnTaylor, Inc., 933 F.2d 162, 167 (2d Cir.1991)).
12
       See      42 U.S.C. § 1997e(a) (providing that: “[N]o action shall be brought with respect to prison conditions
       under     § 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison or other
       correctional facility until such administrative remedies as are available are exhausted.” (“section 1997”). See
       also     Porter v. Nussle, 534 U.S. 516, 516, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002).



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
         Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 87 of 93
Chisholm v. New York City Dept. of Correction, Not Reported in F.Supp.2d (2009)


13
         Neal v. Goord, 267 F.3d 116, 122 (2d Cir.2001) (quotation marks and citation omitted, emphasis in
      original).
14    Porter, 543 U.S. at 532 (2002).
15
      See, e.g.,   Williams v. City of New York, No. 03 Civ. 5342, 2005 WL 2862007, at *27 (S.D.N.Y. Nov.4, 2005).
16
        Bligen v. Griffen, No. 06 Civ. 4400, 2007 WL 430427, at *6 (S.D.N.Y. Feb. 8, 2007).
17    See, e.g., George v. Morrison, No. 06 Civ. 3188, 2007 WL 1686321, at *14–15 (S.D.N.Y. June 11, 2007)
      (citing cases);      McCoy v. Goord, 255 F.Supp.2d 233, 246 (S.D.N.Y.2003) (internal quotations omitted).
18
         Ruggiero v. County of Orange, 467 F.3d 170, 175 (2d Cir.2006).
19
         Marias v. Zenk, 495 F.3d 37, 44 (2d Cir.2007) (quoting          Braham v. Clancy, 425 F.3d 177, 184 (2d
      Cir.2005) and citing Woodford v. Ngo, 548 U.S. 81, 94–95, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006) (finding
      plaintiff “cannot satisfy the PLRA's exhaustion requirement solely by filing two administrative tort claims, or
      by making informal complaints to [prison] staff”)).
20    Id. (quoting Woodford, 549 U.S. at 95).
21    Booth v. Churner, 532 U.S. 732, 738 (2001).
22
      See     Hemphill v. New York, 380 F.3d 680, 686 (2d Cir.2004) (remanding case to the district court to
      determine whether some seemingly available remedies were rendered unavailable by threats made by
      correction officers).
23    See id.
24    See Compl. ¶ IV(3); see also Answer ¶ 13.


End of Document                                         © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        4
          Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 88 of 93
Acosta v. Corrections Officer Dawkins, Not Reported in F.Supp.2d (2005)


                                                                  no control over the Grievance Office once he mails them a
                                                                  grievance.” (Pl. Aff. at 2.)
                  2005 WL 1668627
    Only the Westlaw citation is currently available.
                                                                  For the reasons set forth below, Defendant's motion to dismiss
             United States District Court,
                                                                  is granted and the case is dismissed without prejudice.
                   S.D. New York.

              Eduardo ACOSTA, Plaintiff,
                                                                  II. Legal Standard
                           v.
                                                                  In reviewing a motion to dismiss, the court “must accept
        CORRECTIONS OFFICER DAWKINS,
                                                                  as true the factual allegations in the complaint and draw all
       Corrections Officer Camacho, Defendants.                   inferences in favor of the plaintiff.” Perkins v. Obey, No.
                                                                  00 Civ. 1691, 2005 U.S. Dist. LEXIS 2774, at *7 (S.D.N.Y.
                  No. 04 Civ. 6678(RMB).
                                                                  Feb. 23, 2005); see also Martinez v. Williams, 349 F.Supp.2d
                              |
                                                                  677, 680 (S.D.N.Y.2004). Dismissal of the claim is proper
                       July 14, 2005.
                                                                  when “it appears beyond doubt that plaintiff can prove no
                                                                  set of facts in support of his claim which would entitle him

                  DECISION AND ORDER                              to relief.”    Morales v. Mackalm, 278 F.3d 126, 131 (2d
                                                                  Cir.2001). “The issue is not whether a plaintiff is likely to
BERMAN, J.                                                        prevail ultimately, but whether the claimant is entitled to
                                                                  offer evidence to support the claims.” Madison v. Mazzuca,
I. Background                                                     No. 02 Civ. 10299, 2004 U.S. Dist. LEXIS 26137, at *18
 *1 On or about August 18, 2004, pro se plaintiff Eduardo         (S .D.N.Y. Dec. 30, 2004). “Conclusory allegations or legal
Acosta (“Acosta” or “Plaintiff”), an inmate at Sing Sing          conclusions masquerading as factual conclusions will not
Correctional Facility (“Sing Sing”), filed this action against    suffice to prevent a motion to dismiss.” Gatlin v. Med. Staff,
defendants Corrections Officers Paul Dawkins (“Dawkins”           No. 02 Civ. 3732, 2003 U.S. Dist. LEXIS 14986, at * *7-8
or “Defendant”) and Ferdinand Camacho (“Camacho”),                (S.D.N.Y. Aug. 22, 2003).
pursuant to     42 U .S.C. § 1983. 1 Plaintiff contends that on
the morning of January 25, 2004, Dawkins and Camacho used         “When considering the claims of a pro se plaintiff, the court
excessive and unjustified force against him, causing physical     is obligated to construe the pleadings liberally in plaintiff's
injuries for which he required treatment at the Sing Sing         favor, and interpret them to raise the strongest arguments
facility hospital.                                                they suggest.” Rivera v. Pataki, No. 04 Civ. 1286, 2005 U.S.
                                                                  Dist. LEXIS 2747, at *26 (S.D.N.Y. Feb. 14, 2005). Yet, pro
Defendant moved to dismiss Plaintiff's complaint                  se status “does not exempt a party from compliance with
(“Complaint”) on February 25, 2005, (“Motion to Dismiss”          relevant rules of procedural and substantive law.”     Scott v.
or “MTD”), because it “fails to allege that plaintiff has         Gardner, 287 F.Supp.2d 477, 483 (S.D.N.Y.2003).
exhausted his administrative remedies as required by the
Prisoners' Litigation Reform Act of 1995 .” (MTD at 1.)            *2 In deciding a motion to dismiss, a court may consider
Plaintiff opposed the motion in a response dated May 3, 2005      the pleadings and exhibits attached thereto, statements or
(but filed on June 10, 2005) (“Plaintiff's Opposition” or “Pl.    documents incorporated by reference in the pleadings, and
Opp.”), arguing that he “attempted to get a response from the     matters of which judicial notice may be taken. Hattley v.
Inmate Grievance Coordinator at the Sing Sing facility.” (Pl.     Goord, No. 02 Civ. 2339, 2003 U.S. Dist. LEXIS 4856, at
Opp. at 3.) On May 27, 2005, Defendant submitted a reply          *29 (S.D.N.Y. Mar. 27, 2003). “[C]ourts routinely consider
(“Defendant's Reply” or “Def. Rep.”), contending that “there      extrinsic material on a motion to dismiss for nonexhaustion,
is nothing in plaintiff's response or otherwise to suggest        without first requiring conversion [to summary judgment]
that the IGP [Inmate Grievance Procedure] was not fully
available” to Plaintiff. (Def. Rep. at 9.) On June 10, 2005,      pursuant to Rule 12(b) or (c).”    McCoy v. Goord, 255
Plaintiff filed an affidavit in opposition to Defendant's reply   F.Supp.2d 233, 250 (S.D.N.Y.2003).
(“Plaintiff's Affidavit” or “Pl. Aff.”), arguing that “he has

                                                                  III. Analysis


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 89 of 93
Acosta v. Corrections Officer Dawkins, Not Reported in F.Supp.2d (2005)


Defendant argues that Plaintiff failed to exhaust his               letters” and the March 21 and March 28 Letters. With the
administrative remedies because (i) there is no record that         exception of the Colon affidavit, the Court has considered
Plaintiff ever filed an initial grievance with the Sing Sing        the materials provided by both Plaintiff and Defendant. See
Inmate Grievance Resolution Committee (“IGRC”) on or                Gomez v. Warden of Otisville Corr. Facility, No. 99 Civ. 9954,
about January 26, 2004 (or within fourteen days thereafter),        2000 U.S. Dist. LEXIS 14508, at *2 n. 1 (S.D.N.Y. Sept. 29,
or any grievance “updates” which Plaintiff claims he sent to        2000) (declining to consider affidavits submitted in support
the Sing Sing Inmate Grievance Coordinator on or about July         of a motion to dismiss and “choos[ing] not to convert the
6, 2004, September 2004, and March 18, 2005 (Def. Rep. at           motion to dismiss into one for summary judgment”); Rivera
4), 2 and (ii) Plaintiff's March 21, 2005 letter to the Sing Sing   v. Pataki, No. 01 Civ. 5179, 2003 U.S. Dist. LEXIS 11266, *9
Superintendent was both untimely under Directive 4040 and           (S.D.N.Y. Sept. 29, 2000) (considering “an attached computer
insufficient to constitute exhaustion of Plaintiff's available      printout list[ing] all of the appeals filed by [plaintiff]” on
administrative remedies under the Prisoner Reform Litigation        a motion to dismiss); see also Orta v. City of N.Y. Dep't
                                                                    of Corr., No. 01 Civ. 10997, 2003 U.S. Dist. LEXIS 2682,
Act of 1995 (“PLRA”), 42 U.S.C. § 1997e (2005). 3 (Def.             * *1-3 (S.D.N.Y. Feb. 25, 2003) (on a motion to dismiss,
Rep. at 8) Plaintiff alleges in the Complaint that he filed a       “evidence shows that [plaintiff] did not comply with the
“grievance, then wrote to the Superintendent.” (Complaint
at II.C.1) He argues that he (i) made “an attempt to exhaust        grievance procedure”);        Gregory v. Daly, 243 F.3d 687,
his administrative remedies” by filing an initial grievance         691 (2d Cir.2001) (“we include in this analysis [of a 12(b)(6)
with the IGRC on January 26, 2004, and sending several              motion to dismiss] not only the assertions made within the
“update” letters to the IGRC on July 6, 2004, September             four corners of the [pro se ] complaint itself, but also those
2004, and March 18, 2005, acknowledging that he received            contained in documents attached to pleadings or in documents
no response from the IGRC, (Pl. Opp. at 2-3), and (ii) wrote        incorporated by reference.”).
directly to the Sing Sing superintendent on March 21, 2005
(“March 21 Letter”) “asking that [the superintendent] please
                                                                     A. Exhaustion
take whatever action [he] can ... so that [Plaintiff] may exhaust
                                                                    *3 Under the PLRA, “[n]o action shall be brought with
[his] administrative remedies.” (Id.; Letter from Acosta to
Superintendent Fischer dated March 21, 2005, attached to Pl.        respect to prison conditions under [ Section 1983] or any
Opp.) Plaintiff received a response to his March 21 Letter          other Federal law, by a prisoner confined in any jail, prison, or
on March 28, 2005 (“March 28 Letter”) from Robert Ercole,           other correctional facility until such administrative remedies
Sing Sing's First Deputy Superintendent, stating that “[i]t         as are available are exhausted.”     42 U.S.C. § 1997e(a)
seems odd that [Plaintiff is] addressing this issue as late         (2005). This requirement “applies to all inmate suits about
as 14 months. Based on Directive 4040 time limits [his]             prison life, whether they involve general circumstances or
grievance can not [sic] be processed at this time.” (Letter         particular episodes, and whether they allege excessive force
from Superintendent Ercole to Acosta dated March 28, 2005,
attached to Pl. Opp.)                                               or some other wrong.”      Porter v. Nussle, 534 U.S. 516, 532
                                                                    (2002).
Both Plaintiff and Defendant have attached materials to their
moving papers. Defendant attaches (i) the affidavit, dated          While Defendant argues that there is no record of an initial
May 26, 2005, of Richard Colon, Inmate Grievance Procedure          grievance having been filed by Plaintiff, (see Ex. A to MTD
Supervisor at Sing Sing (Tab 1 to the Declaration of Jennifer       (Sing Sing computer printout detailing Acosta's grievance
L. Johnson, dated May 26, 2005) explaining, among other             history), Plaintiff alleges in the Complaint that he did file an
things, that “there is no record, or any other information or       initial grievance on January 26, 2004 against Dawkins and
knowledge providing reason to believe that inmate Acosta            Camacho. (Complaint at II.C.1) The Court accepts the factual
filed the grievance he claims to have submitted on January 26,      allegations of Plaintiff's complaint as true,   Bernheim v.
2004”, (ii) a computer printout detailing Plaintiff's Sing Sing     Litt, 79 F.3d 318, 321 (2d Cir.1996), and concludes there is
grievance history, and (iii) a copy of the grievance Acosta         a factual issue as to whether Plaintiff ever filed an initial
filed on February 11, 2004 alleging that a “tier 3 [disciplinary    grievance. Burns v. Zwilliger, No. 02 Civ. 5802, 2005 U.S.
hearing against him] must be dismissed” as untimely (Ex. B          Dist. LEXIS 1912, at *6 (S.D.N.Y. Feb. 9, 2005). That is,
to MTD). 4 Plaintiff attaches copies of the purported “update



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 90 of 93
Acosta v. Corrections Officer Dawkins, Not Reported in F.Supp.2d (2005)


there is (some) doubt as to whether Plaintiff complied with         Superintendent ... or present[ed] mitigating circumstances
the first step of the IGP.                                          to explain his delay.” Id. at * *7-8; see also Mendoza v.
                                                                    Goord, No. 00 Civ. 0146, 2002 U.S. Dist. LEXIS 22573, at
There is no doubt that Plaintiff failed to pursue the second and    *6 (S.D.N .Y. Nov. 21, 2002) (“[E]ven accepting [Plaintiff]'s
third steps of the Sing Sing IGP with respect to his January        claim that he was never notified of the rejection of his
26, 2004 grievance. That is, if in fact Plaintiff did file a        grievance (or even had that rejection never occurred), the
grievance on January 26, 2004 and did not receive a response        regulations clearly permit an appeal, and filing such an appeal
from the IGRC within seven days as provided by Directive
                                                                    is accordingly required by     § 1997e(a) before a suit can be
4040 V.A.3, he was, nevertheless, required to “appeal any
                                                                    brought in federal court.”).
unsatisfactory response (including lack of response)” within
four days. (MTD at 4 (emphasis added)); See Taylor, 2004
                                                                    Plaintiff failed timely to appeal his grievance to the Sing
U.S. Dist. LEXIS at *18 (“failure to receive a response from
                                                                    Sing Superintendent when he did not receive a response
the IGRC does not relieve an inmate of his obligation to
                                                                    from the IGRC. When Plaintiff did seek the Superintendent's
pursue an appeal or otherwise exhaust his administrative
                                                                    assistance on March 21, 2005, it was well over a year after he
remedies.”); Walters v. Carpenter, No. 02 Civ. 0664, 2004
                                                                    (allegedly) filed (or should have filed) his initial grievance,
U.S. Dist. LEXIS 11471, at *10 (S.D.N.Y. June 22, 2004)
(“Even if a prisoner receives no reply to a grievance or appeal,    and more than six months after filing the instant complaint. 5
he is not excused from completing the appeals process.”);           See     Neal v. Goord, 267 F.3d 116, 122 (2d Cir.2001)
Petty v. Goord, No. 00 Civ. 803, 2002 U.S. Dist. LEXIS              (overruled on other grounds) (“subsequent exhaustion after
21197, at *12-14 (S.D.N.Y. Nov. 4, 2002) (same). Plaintiff
                                                                    suit is filed ... is insufficient” to satisfy the PLRA); Giano
does not allege in the Complaint that he complied with the
                                                                    v. Goord, 380 F.3d 670, 677 (2d Cir.2004) (“prisoners may
appeal procedure. (See Complaint at II.C.1)
                                                                    not circumvent the exhaustion requirement simply by waiting

Plaintiff's “update letters”, assuming arguendo they were           to bring a    Section 1983 action until their administrative
sent, do not change the result because they were also               complaints are time-barred.”). 6
untimely. See Directive 4040 V.A.1 (initial grievances must
be filed “within fourteen (14) calendar days of an alleged
occurrence”). Pursuant to Directive 4040, a plaintiff must file       B. Excuse
an appeal with the (next) appellate level within four days (i.e.,   In some circumstances, a prisoner's failure to exhaust
“plaintiff's right to appeal following a failure to respond to      available administrative remedies may be excused.      Giano,
the [initial] grievance began, at the latest, nine working days
after the grievance was filed.... Plaintiff would then have had     380 F.3d at 675;     Berry v. Kerik, 366 F.3d 85, 87-88
up to four working days ... to file an appeal.”). Taylor, 2004      (2d Cir.2004). A three-part inquiry is made where a
U.S. Dist. LEXIS at *34; see Directive 4040 at V.A.1; V.B.1         prisoner contends that his failure to exhaust should be
& 5; Mills v. Garvin, No. 99 Civ. 6032, 2001 U.S. Dist. LEXIS       excused,     Hemphill v. N.Y., 380 F.3d 680, 686 (2d
3333, at *8 (S.D.N.Y. Mar. 2, 2001) (“letter writing is not the     Cir.2004), and, in such cases, the court should consider
equivalent of an exhaustion of administrative remedies under        whether (1) administrative remedies were “available” to
the PLRA.”).
                                                                    the plaintiff,   Abney v. McGinnis, 380 F.3d 663, 668-69
                                                                    (2d Cir.2004), (2) defendant has waived the non-exhaustion
 *4 In Burns v. Zwilliger, No. 02 Civ. 5802, 2005 U.S. Dist.
LEXIS 1912 (S.D.N.Y. Feb. 9, 2005), defendants sought to            defense by failing to raise or preserve it,  Johnson
dismiss plaintiff's complaint based on non-exhaustion and           v. Testman, 380 F.3d 691, 696 (2d Cir.2004), or (3)
there was a dispute over whether plaintiff had filed an initial     defendants' own actions estop them from raising non-
grievance. The Burns Court dismissed plaintiff's complaint
                                                                    exhaustion,      Ziemba v. Wezner, 366 F.3d 161, 163
because he “failed to timely appeal his grievance when no
                                                                    (2d Cir.2004). In addition, “there are certain ‘special
action was taken on it within seven days of its filing.” Id.
                                                                    circumstances' in which, though administrative remedies may
at *7. The Court explained that, “[a]ssuming that [plaintiff]
                                                                    have been available and though the government may not
filed a timely grievance ... and did not receive a response
                                                                    have been estopped from asserting the affirmative defense
within seven days, he should have appealed to the IGP
                                                                    of non-exhaustion, the prisoner's failure to comply with


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
           Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 91 of 93
Acosta v. Corrections Officer Dawkins, Not Reported in F.Supp.2d (2005)


                                                                    grievance. The Court dismissed plaintiff's complaint and
administrative procedural requirements may nevertheless
                                                                    found that defendants were not estopped because “[a]lthough
have been justified.”       Abney, 380 F.3d at 667 (citing          it may be that prison officials failed to timely advance the
   Giano, 380 F.3d at 676).                                         inmate's grievance at the initial level, ... any such failure did
                                                                    not prevent him from seeking his administrative remedies.”
 *5 Plaintiff does not point to any persuasive reason or            Id. In the instant case, Plaintiff's “failure to receive a response
special circumstance to justify his failure to exhaust the          from the IGRC does not relieve [him] of his obligation to
administrative remedies available to him. While Plaintiff           pursue an appeal or otherwise exhaust his administrative
generally accuses “these two Corrections Officers, and              remedies.” Id. at *18.
others” of “making sure that grievance [sic] filed with the
administration continue [sic] to disappear and not be logged        Plaintiff also does not allege any “special circumstances”
in,” (Pl. Aff. at 2), he does not allege that the IGP was           that might justify his failure to exhaust his administrative
“unavailable” to him. In fact, when he filed a grievance            remedies. 7 “An examination of the record reveals that
on February 11, 2004, it was recorded on the Sing Sing              administrative remedies were available to plaintiff, that
computer printout of Plaintiff's grievance history (see Ex.         neither waiver nor estoppel preclude defendants from raising
A to MTD), and when he wrote to the Superintendent on               this defense. There are no special circumstances excusing
March 21, 2005, he received a prompt reply. See Mendoza,            plaintiff's failure to exhaust.” Samules, 2004 U.S. Dist.
2002 U.S. Dist. LEXIS at *5 (“If, as a result of a negligent        LEXIS at *8 (internal citations omitted) (granting motion to
error by prison officials-or even their deliberate attempt to       dismiss); see also Freeman v. Goord, No. 02 Civ. 9033, 2004
sabotage a prisoner's grievance-the prisoner [does not receive      U.S. Dist. LEXIS 23873, at * *9-10 (S.D.N.Y.2004) (granting
a response] on his complaint, he is not thereby forestalled         motion to dismiss where “there is no evidence in the record ...
from appealing”). Administrative remedies were “available”          of any ‘special circumstances' in this action. Nor is there
to Plaintiff because could (should) have (1) appealed to the        any indication that the defendants failed to implement any
Sing Sing Superintendent within four days after failing to          prior, favorable ruling in [Plaintiff]'s favor, therein rendering
receive a response from the IGRC by on or about February            a grievance meaningless and triggering ‘some never-ending
6, 2004 (Id. at V.B.1; VI.G), and (2) ultimately, appealed
                                                                    cycle of grievances.” ’) (citing   Abney, 380 F.3d at 669).
to the CORC within four days of receiving a response from
                                                                    “If [Plaintiff] has now succeeded in exhausting all of his
the Superintendent on or about March 28, 2005. (Id. at
                                                                    administrative remedies, then, provided his claims are not
V.B.5; VI.G). See Taylor, 2004 U.S. Dist. LEXIS at *17-22
                                                                    time-barred, he should be allowed to refile his case.” Baez v.
(explaining that, “even if the IGRC did not respond within
                                                                    Bureau of Prisons, No. 02 Civ. 9216, 2004 U.S. Dist. LEXIS
the allotted time, ... [Directive 4040] provided plaintiff with a
                                                                    8183, at *19 (S.D.N.Y. May 11, 2004).
clear course of action under the circumstances”). Defendant
timely raised non-exhaustion in his Motion to Dismiss. See
Samules v. Erns, No. 99 Civ. 10426, 2004 U.S. Dist. LEXIS           IV. Order
25796, at *8 (S.D.N.Y. Dec. 20, 2004) (granting motion to            *6 For the reasons stated herein, the Court grants
dismiss where defendants did not “forfeit[ ] the affirmative        Defendant's motion to dismiss. Plaintiff is directed to exhaust
defense of non-exhaustion by failing to raise it or preserve        Sing Sing administrative remedies, including application(s)
it”).                                                               for time extension(s) if he can show good cause.

Nor should Defendant be estopped from raising non-
exhaustion as an affirmative defense. See Taylor, 2004 U.S.         All Citations
Dist. LEXIS at * *22-24. In Taylor, as in the case at bar,
                                                                    Not Reported in F.Supp.2d, 2005 WL 1668627
plaintiff argued that his complaint should not be dismissed
because the Sing Sing IGRC failed to respond to his initial




                                                            Footnotes




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
         Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 92 of 93
Acosta v. Corrections Officer Dawkins, Not Reported in F.Supp.2d (2005)


1     Camacho was never served and the complaint against him may be dismissed for that reason alone. (See
      Marshal's Process Receipt and Return of Service Unexecuted, Docket No. 7, 04 Civ. 6678(RMB)); see e.g.,
      Moultry v. City of Poughkeepsie, 154 F.Supp.2d 809, 813 (S.D.N.Y.2001) (dismissing without prejudice for
      lack of personal jurisdiction where plaintiff “failed to demonstrate ... good cause for its failure to properly serve
      (or attempt to correct service to) the individual defendants”). Defendant's motion to dismiss was brought only
      on Dawkins' behalf.
2     Sing Sing records submitted by Defendant do show that Plaintiff filed a grievance on or about February 11,
      2004 in which he complained that a disciplinary hearing brought against him resulting from the events of
      January 25, 2004 should be dismissed as untimely. (See Ex. B to MTD) This grievance was denied by the
      IGRC on February 19, 2004 because Plaintiff was “seeking a decision or an appeal of a decision otherwise
      attainable through established ... Disciplinary Proceeding[ ] ... mechanisms.” (Id. (citing to N.Y. Dep't Corr.
      Servs. Directive 4040 (August 22, 2003) (as authorized by        N.Y. Corr. Law § 139 (2005)) (“Directive 4040”)
      at V.A.5)) This denial does not appear to have been appealed by Plaintiff to the Sing Sing Superintendent
      within four days of receiving it, or ever. (Id.); Directive 4040 at V.B.1. Nor did Plaintiff appeal this grievance
      to the Central Office Review Committee (“CORC”). See Directive 4040 at V.B.5.
3     Sing Sing administers a three-step IGP instituted by the New York State Department of Correctional Services
      (“DOCS”). See Directive 4040; see also 7 N.Y.C.R.R. § 701 et seq. The first step is the filing of a written
      grievance with the IGRC within fourteen calendar days of the incident complained of. Directive 4040 at
      V.A.1. The IGRC must conduct a hearing or resolve the grievance informally within seven working days of
      receiving the grievance, and if a hearing has been held, the IGRC must communicate its decision to the
      inmate within two working days of the hearing. Id. at V.A .2-4. Second, “[w]ithin four (4) working days after
      receipt of the committee's written response to the grievance, the inmate ... may appeal the IGRC action to
      the superintendent by filing an appeal with the grievance clerk.” Id. at V.B.1; see also Id. at VI.G; Taylor v.
      N.Y. State Dep't of Corr., No. 03 Civ.1929, 2004 U.S. Dist. LEXIS 25795, at *12 (S.D.N.Y. Dec. 22, 2004) (“If
      the IGRC does not respond to an inmate's initial grievance, the inmate may still appeal to the superintendent
      of his facility.”) (emphasis added). “In all institutional matters, the superintendent shall render a decision
      on the grievance and transmit said decision, with reasons stated, to the grievant ... within ten (10) working
      days from the time the appeal was received.” Id. at V.B.3. The Superintendent's response “contains simple
      directions on how this decision may be appealed to the next level.” Id. at V.B.4. Third, “[w]ithin four (4) working
      days after receipt of the superintendent's written response to the grievance, the inmate ... may appeal the
      superintendent's action to the CORC.” Id. at V.B .5. “The CORC shall review each appeal received at its
      level, render a decision on the grievance and transmit its decision to the facility, with reasons stated, for the
      grievant ... within twenty (20) working days from the time the appeal was receiced.” Id. at V.C.2. Directive
      4040 explicitly states that “[t]ime limit extensions may be requested at any level of review.... Absent such
      extension, matters not decided within the time limits may be appealed to the next step.” Id. at VI.G; see also
      7 N.Y.C.R .R. § 701.8.
4     See note 2 above.
5     Nor did Plaintiff appeal to the CORC from the Superintendent's March 28, 2005 decision denying as untimely
      Plaintiff's petition. Indeed, Plaintiff has acknowledged that he still has not yet exhausted his administrative
      remedies. “[Plaintiff indicates he has] been trying [his] best to exhaust [his] administrative remedies with Mr.
      Colon, the Inmate Grievance Coordinator here at the Sing Sing facility by consistently writing up-dating letters
      to him.” (Letter from Acosta to U.S. Magistrate Judge Kevin Nathaniel Fox dated March 21, 2005, attached
      to Pl. Opp.); see also Barney v.. Bureau of Prisons, No. 02 Civ. 5284, 2004 U.S. Dist. LEXIS 24691, at *3
      (S.D.N.Y. Dec. 8, 2004).
6
      “Failure to exhaust administrative remedies is often a temporary, curable procedural flaw.”         Berry v. Kerik,
      366 F.3d 85, 87 (2d Cir.2003). “If the time permitted for pursuing administrative remedies has not expired, a
      prisoner who brings suit without having exhausted these remedies can cure the defect simply by exhausting
      them and then reinstituting his suit.... In such circumstances ... dismissal without prejudice is appropriate.” Id .



              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       5
         Case 9:19-cv-01314-BKS-TWD Document 44 Filed 04/22/21 Page 93 of 93
Acosta v. Corrections Officer Dawkins, Not Reported in F.Supp.2d (2005)



      (citation omitted);    Neal v. Goord, 267 F.3d 116, 123 (2d Cir.2001) (overruled on other grounds);        Giano
      v. Goord, 250 F.3d 146, 151 (2d Cir.2001).
7     “If the court finds that administrative remedies were available to the plaintiff, and that the defendants are not
      estopped and have not forfeited their non-exhaustion defense, but that plaintiff nevertheless did not exhaust
      available remedies, the court should consider whether ‘special circumstances' have been plausibly alleged
      that justify the prisoner's failure to comply with administrative procedural requirements.”           Hemphill, 380
      F.3d at 686.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         6
